
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10

CREDIT AGREEMENT

made and entered into

as of November 30, 2004

by and among

NEENAH PAPER, INC.,
CERTAIN SUBSIDIARIES OF NEENAH PAPER, INC.,
as joint and several borrowers,

CERTAIN SUBSIDIARIES OF NEENAH PAPER, INC.,
as guarantors,

EACH OF THE FINANCIAL INSTITUTIONS WHICH IS
A SIGNATORY HERETO OR
WHICH MAY FROM TIME TO TIME
BECOME A PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
a New York banking corporation
as agent for such Financial Institutions

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
as Canadian Collateral Agent for such Financial Institutions

CITICORP USA, INC. and
GOLDMAN SACHS CREDIT PARTNERS LP,
as Co-Syndication Agents

and

J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC. and
GOLDMAN SACHS CREDIT PARTNERS LP,
as Joint Bookrunners

--------------------------------------------------------------------------------




Index to Credit Agreement


 
   
   
  Page

--------------------------------------------------------------------------------

1.   Definitions.   1     1.1   Certain Defined Terms   1     1.2   Accounting
Terms and Determinations   32     1.3   UCC Changes   33     1.4   Joint and
Several Obligations; Borrowers' Agent   33 2.   Loans; Letters of Credit; Notes;
Payments; Prepayments; Interest Rates   34     2.1   Commitments   34     2.2  
Loans   34     2.3   Commitment Fees   36     2.4   Termination and Reductions
of Commitments   36     2.5   Mandatory and Voluntary Prepayments   37     2.6  
Notes; Payments; Accounts   38     2.7   Application of Payments and Prepayments
  39     2.8   Interest Rates for Loans   41     2.9   Special Provisions
Applicable to LIBOR Borrowings   42     2.10   Letters of Credit   45     2.11  
Swingline Loans   50     2.12   Pro-Rata Treatment   51     2.13   Sharing of
Payments, Etc   52     2.14   Recapture   53 3.   Collateral   53     3.1  
Security Documents   53     3.2   Filing and Recording   53 4.   Conditions   54
    4.1   All Loans   54     4.2   First Loan or Letter of Credit   55     4.3  
Closing Date Representations and Warranties   59 5.   Representations and
Warranties   59     5.1   Organization   59     5.2   Financial Statements   60
    5.3   Enforceable Obligations; Authorization   60     5.4   Other Debt   60
    5.5   Litigation   60     5.6   Taxes   61     5.7   No Material
Misstatements; Full Disclosure   61     5.8   Subsidiaries   61     5.9  
Representations by Others   61     5.10   Permits, Licenses, Etc   62     5.11  
ERISA   62     5.12   Title to Properties; Possession Under Leases   62     5.13
  Assumed Names   63     5.14   Investment Company Act   63     5.15   Public
Utility Holding Company Act   63     5.16   Agreements   63     5.17  
Environmental Matters   63     5.18   No Change in Credit Criteria or Collection
Policies   64     5.19   Solvency   64     5.20   Status of Receivables and
Other Collateral   65     5.21   Transactions with Related Parties   66     5.22
  Intellectual Property   66     5.23   Kimberly-Clark Agreements   66          
   

--------------------------------------------------------------------------------



    5.24   Canadian Pension and Benefit Plan Matters   67     5.25   Related
Businesses   67     5.26   Material Leasehold Properties   67     5.27  
Security Interests   67     5.28   Electricity Activities   68     5.29  
Deposit Accounts   68 6.   Affirmative Covenants   69     6.1   Businesses and
Properties   69     6.2   Taxes   69     6.3   Financial Statements and
Information   69     6.4   Inspections; Field Examinations; Inventory Appraisals
and Physical Counts   71     6.5   Further Assurances   72     6.6   Books and
Records   72     6.7   Insurance   72     6.8   ERISA   73     6.9   Use of
Proceeds   74     6.10   Borrowers, Guarantors; Joinder Agreements   74     6.11
  Notice of Events   75     6.12   Environmental Matters   75     6.13   End of
Fiscal Year   76     6.14   Pay Obligations and Perform Other Covenants   76    
6.15   Collection of Receivables; Application of Receivables Proceeds   76    
6.16   Receivables and Other Collateral Matters   77     6.17   Agreements   78
    6.18   Hedging Strategy   78     6.19   Canadian Pension Plans; Canadian
Benefit Plans   78     6.20   Conforming Leasehold Interests; Matters Relating
to Additional Real Property Collateral   79     6.21   Completion of Spin-off
Transaction; Canadian Licenses   81     6.22   Post Spin-off Availability   81  
  6.23   Nova Scotia Non-Migrated Woodlands Migration; Deferred Asset Transfers
  82     6.24   Electricity Activities   82     6.25   Post-Closing Agreement  
82 7.   Negative Covenants   82     7.1   Indebtedness   82     7.2   Liens   84
    7.3   Contingent Liabilities   86     7.4   Mergers, Consolidations and
Dispositions and Acquisitions of Assets   86     7.5   Nature of Business   88  
  7.6   Transactions with Related Parties   88     7.7   Investments, Loans   88
    7.8   ERISA Compliance   88     7.9   Trade Credit Extensions   89     7.10
  Change in Accounting Method   89     7.11   Redemption, Dividends, Stock
Issuance, Distributions and Payments   89     7.12   Fixed Charge Coverage
Ratio; EBITDA   90     7.13   Sale of Receivables   90     7.14   Sale and
Lease-Back Transactions   90     7.15   Change of Name or Place of Business   90
    7.16   Restrictive Agreements   90     7.17   Tax Classification   90    
7.18   Deposit Accounts   91     7.19   Organizational Documents; Tax Sharing
Agreements   91              

--------------------------------------------------------------------------------



8.   Events of Default and Remedies   91     8.1   Events of Default   91    
8.2   Remedies Cumulative   94 9.   The Agent; the Canadian Collateral Agent  
94     9.1   Appointment, Powers and Immunities   94     9.2   Reliance   95    
9.3   Defaults   95     9.4   Rights as a Lender   96     9.5   Indemnification
  96     9.6   Non-Reliance on Agent and Other Lenders   96     9.7   Failure to
Act   97     9.8   Resignation or Removal of Agent   97     9.9   Syndication
Agents; Bookrunners   97 10.   Miscellaneous   97     10.1   No Waiver   97    
10.2   Notices   98     10.3   Governing Law   98     10.4   Survival; Parties
Bound   98     10.5   Counterparts   98     10.6   Limitation of Interest   98  
  10.7   Survival   99     10.8   Captions   99     10.9   Expenses, Etc   99  
  10.10   Indemnification   100     10.11   Amendments, Waivers, Etc   100    
10.12   Successors and Assigns   101     10.13   Entire Agreement   104    
10.14   Severability   105     10.15   Disclosures   105     10.16   Capital
Adequacy   105     10.17   Taxes   106     10.18   Waiver of Claim   109    
10.19   Right of Setoff   109     10.20   Waiver of Right to Jury Trial   109  
  10.21   Additional Provisions Regarding Collection of Receivables and other
Collateral   109     10.22   Bank Product Obligations   112     10.23  
Construction   114     10.24   Joint and Several Obligations   114     10.25  
USA Patriot Act   114     10.26   Judgment   115     10.27   Jurisdiction;
Service of Process   115

--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS


Schedule 1.1A   Revolving Credit Commitments Schedule 1.1B   Material Leasehold
Properties Schedule 1.4   Responsible Officers of Neenah Schedule 4.2(r)  
Access Agreements and Waivers, Subordinations or Landlord and Warehouse Waivers
Schedule 4.2(y)   List of Endorsements Schedule 5.3   Governmental Authorization
Schedule 5.5   Material Litigation Schedule 5.8   Subsidiaries; Jurisdictions of
Foreign Qualification; Capitalization Schedule 5.10   Permits, Licenses, Etc.
Schedule 5.11   ERISA Schedule 5.12(a)   Real Property Transfers
Schedule 5.12(b)   Real Property Leases Schedule 5.13   Assumed Names
Schedule 5.16   Indebtedness Schedule 5.17   Environmental Matters Schedule 5.22
  Intellectual Property Schedule 5.24   Canadian Pension and Benefit Plan
Matters Schedule 5.27   Financing Statements Schedule 5.29   Deposit Accounts
Schedule 7.2   Liens Schedule 7.6   Permitted Affiliated Transactions
Exhibit A
 
Form of Revolving Credit Note Exhibit B   Form of Swingline Note Exhibit C  
Form of Compliance Certificate Exhibit D   Form of Request for Extension of
Credit Exhibit E   Form of Rate Selection Notice Exhibit F   Form of Borrowing
Base Compliance Certificate Exhibit G   Form of Receivables Report Exhibit H  
Form of Inventory Designation Report Exhibit I-1   Form of Mortgage Exhibit I-2
  Form of Nova Scotia Debenture Exhibit I-3   Form of Ontario Debenture
Exhibit J   Form of Solvency Certificate Exhibit K   Form of Canadian Guaranty
Exhibit L   Form of Perfection Certificate Exhibit M   Form of US Patent
Security Agreement Exhibit N   Form of US Trademark Security Agreement Exhibit O
  Form of US Copyright Security Agreement Exhibit P-1   Form of Assignment for
Security Exhibit P-2   Form of Assignment of Material Contracts Exhibit Q   Form
of Assignment and Acceptance

--------------------------------------------------------------------------------



CREDIT AGREEMENT

        THIS CREDIT AGREEMENT (together with all amendments, modifications and
supplements hereto and restatements hereof, this "Agreement") is made and
entered into effective as of November 30, 2004, by and among Neenah Paper, Inc.,
a Delaware corporation ("Parent"), each subsidiary of Parent listed as a
"Borrower" on the signature pages hereto (together with Parent, each a
"Borrower" and collectively, the "Borrowers"), each subsidiary of Parent listed
as a "Guarantor" on the signature pages hereto, each of the financial
institutions which is a signatory hereto or which may from time to time become a
party hereto (individually, a "Lender" and collectively, the "Lenders"),
JPMorgan Chase Bank, N.A. ("JPMorgan"), as agent for the Lenders (in such
capacity, together with its successors in such capacity, the "Agent"), and
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian collateral agent for the
Lenders.

W I T N E S S E T H:

        THAT, in consideration of the mutual covenants, agreements and
undertakings herein contained, the parties hereto agree as follows:

        1.    Definitions.    

        1.1    Certain Defined Terms.    Unless a particular word or phrase is
defined therein or the context otherwise requires, capitalized words and phrases
used in the other Loan Documents have the meanings provided below. As used in
this Agreement, the following terms shall have the following meanings:

        Additional Mortgage shall have the meaning specified for such term in
Section 6.20(b)(i).

        Additional Mortgage Policies shall have the meaning specified for such
term in Section 6.20(b)(v).

        Additional Mortgaged Property shall have the meaning specified for such
term in Section 6.20(b).

        Adjusted LIBOR Rate shall mean, with respect to any LIBOR Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the sum of (a) the product of (i) the LIBOR
Rate in effect for such Interest Period and (ii) Statutory Reserves and (b) the
Applicable Margin.

        Adjusted Quarter shall have the meaning specified for such term in the
definition of "Annualized Basis".

        Affiliate of any Person shall mean any other Person which controls or is
controlled by or under common control with such Person. For purposes of this
definition, "control" (including "controlled by" and "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person through the
ownership of securities or by contract. Without limiting the generality of the
foregoing, control of the right to vote of ten percent (10%) or more of all
voting securities of a Person or beneficial ownership of ten percent (10%) of
the outstanding equity interests in such Person shall be deemed to be control
for purposes of compliance with the provisions of Section 7.6 hereof. With
respect to the Credit Parties, Kimberly-Clark shall not be deemed to be an
Affiliate as of the Closing Date through and including completion of the
Spin-off Transaction. After the completion of the Spin-off Transaction, the
Credit Parties and Kimberly-Clark shall not be deemed to be under common control
for purposes hereof solely due to the fact that Parent and Kimberly-Clark have
common shareholders.

        Agent shall have the meaning specified in the preamble to this
Agreement.

1

--------------------------------------------------------------------------------






        Alternate Base Rate shall mean, for any day, a rate per annum (rounded
upwards to the nearest 1/16 of 1%) equal to the sum of (a) the greater of
(i) the Prime Rate (computed on the basis of the actual number of days elapsed
over a 360-day year) in effect on such day, and (ii) the Federal Funds Effective
Rate (computed on the basis of the actual number of days elapsed over a 360-day
year) in effect for such day plus 1/2 of 1% and (b) the Applicable Margin. For
purposes of this Agreement, any change in the Alternate Base Rate due to a
change in the Prime Rate or Federal Funds Effective Rate shall be effective on
the effective date of such change in the Prime Rate or Federal Funds Effective
Rate, respectively. If for any reason the Agent shall have determined (which
determination shall be conclusive and binding, absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Agent to obtain sufficient quotations in
accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (a)(ii) until the circumstances giving rise to such
inability no longer exist.

        Alternate Base Rate Borrowing shall mean, as of any date, that portion
of the principal balance of the Loans bearing interest at the Alternate Base
Rate as of such date.

        Annual Audited Financial Statements shall mean (a) the annual financial
statements of the Parent and its Subsidiaries, including all notes thereto,
which statements shall include, on a Consolidated basis, a balance sheet as of
the end of such fiscal year and a statement of operations, a retained earnings
statement and a statement of cash flows for such fiscal year, all setting forth
in comparative form the corresponding figures from the previous fiscal year and
accompanied by a report and opinion of independent certified public accountants
with Deloitte & Touche LLP or an accounting firm of national standing reasonably
acceptable to the Agent, which report shall not contain any qualification (and
be without comment as to the accountants' opinion whether such Person is a
"going concern" or can continue to be a "going concern"), except that such
report may contain qualification with respect to new accounting principles
mandated by the Financial Accounting Standards Board (or its successor
organization), and shall state that such financial statements, in the opinion of
such accountants, present fairly, in all material respects, the financial
position of such Person as of the date thereof and the results of its operations
and cash flows for the period covered thereby in conformity with GAAP and
(b) annual consolidating financial statements of the Credit Parties and their
Subsidiaries containing a balance sheet as of the end of such fiscal year and a
statement of operations for such fiscal year prepared in reasonable detail. Such
statements shall be accompanied by a certificate of such accountants that in
making the appropriate audit and/or investigation in connection with such report
and opinion, such accountants did not become aware of any Default or Event of
Default with respect to a breach of Section 7.12, or if in the opinion of such
accountant any such Default or Event of Default exists with respect to a breach
of Section 7.12, a description of the nature and status thereof.

        Annualized Basis shall mean, with respect to the components of the Fixed
Charge Coverage Ratio for the periods ending on or prior to September 30, 2005,
the following:

        (a)   for the fiscal quarter ending March 31, 2005, each such component
of the Fixed Charge Coverage Ratio during the period beginning on the Closing
Date and ending on March 31, 2005, divided by the number of days in such period
and multiplied by 90 (the "Adjusted Quarter"), multiplied by four (4);

        (b)   for the fiscal quarter ending June 30, 2005, each such component
of the Fixed Charge Coverage Ratio during the two fiscal quarters ending
June 30, 2005 (which shall mean the Adjusted Quarter for the fiscal quarter
ending March 31, 2005), multiplied by two (2);

        (c)   for the fiscal quarter ending September 30, 2005, each such
component of the Fixed Charge Coverage Ratio during the three fiscal quarters
ending September 30, 2005 (which

2

--------------------------------------------------------------------------------






shall mean the Adjusted Quarter for the fiscal quarter ending March 31, 2005),
divided by 0.75.

        Applicable Commitment Fee Percentage shall mean, with respect to any
Commitment Fee, a rate per annum of 0.375%.

        Applicable Lending Office shall mean, with respect to each Lender, such
Lender's Domestic Lending Office in the case of an Alternate Base Rate Borrowing
and such Lender's LIBOR Lending Office in the case of a LIBOR Borrowing.

        Applicable Margin shall mean, with respect to any Loan, a rate per annum
determined in accordance with this definition. The initial "Applicable Margin"
shall be a rate per annum of 2.00% for LIBOR Borrowings and a rate per annum of
0.50% for Alternate Base Rate Borrowings. As of the end of each fiscal quarter
of the Credit Parties (commencing March 31, 2005, the Applicable Margin shall be
adjusted upward or downward, as applicable, to the respective amounts shown in
the schedule below based on Availability, tested on an average daily basis for
the most recent fiscal quarter of the Credit Parties. For purposes hereof, any
such adjustment in the respective amounts of the Applicable Margin, whether
upward or downward, shall be effective ten (10) Business Days after the
Borrowing Base Compliance Certificate of the Credit Parties and their
Subsidiaries with respect to the final month of such fiscal quarter has been
delivered to and received by the Agent in accordance with the terms of
Section 6.3(i) hereof; provided, however, if any such Borrowing Base Compliance
Certificate is not delivered in a timely manner as required under the terms of
Section 6.3(i) hereof, the Applicable Margin from the date such Borrowing Base
Compliance Certificate was due until ten (10) Business Days after Agent and
Lenders receive the same will be the highest level set forth below for the
Applicable Margin.

Availability


--------------------------------------------------------------------------------

  Per Annum Percentage
for LIBOR Borrowings

--------------------------------------------------------------------------------

  Per Annum Percentage
for Alternate
Base Rate Borrowings

--------------------------------------------------------------------------------

  Greater than $110,000,000   1.75 % 0.25 % Less than or equal to $110,000,000,
but greater than or equal to $50,000,000   2.00 % 0.50 % Less than $50,000,000  
2.25 % 0.75 %

        Applicable Prepayment Fee Percentage shall mean with respect to any
termination or reduction of the Total Commitment as follows:

Year of Termination or Reduction
(on or before the applicable
anniversary of the Closing Date)


--------------------------------------------------------------------------------

  Prepayment Fee
Percentage Rate

--------------------------------------------------------------------------------

  Year 1   1.00 % Year 2   0.50 % After Year 2   None  

        Applications shall mean all applications and agreements for Letters of
Credit, or similar instruments or agreements, in Proper Form, now or hereafter
executed by any Person in connection with any Letter of Credit now or hereafter
issued or to be issued under the terms hereof at the request of the Borrower's
Agent.

        Approved Fund shall mean any Person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

3

--------------------------------------------------------------------------------






        Assignment and Acceptance shall have the meaning specified in
Section 10.12(c) hereof.

        Assignment for Security shall mean the Assignment for Security, dated as
of the Closing Date, of the Borrowers, in the form of Exhibit P-1 hereto,
assigning the Kimberly-Clark Agreements (as and to the extent set forth therein)
to the Agent as security for the Obligations.

        Assignment of Material Contracts shall mean the Assignment of Material
Contracts, dated as of the Closing Date, of the Guarantor, in the form of
Exhibit P-2 hereto, assigning certain contracts to the Canadian Collateral Agent
as security for the Obligations.

        Availability shall mean at any time (a) the lesser at such time of
(i) the Total Commitment (as such amount may have been reduced in accordance
with the provisions of this Agreement) and (ii) (A) the Borrowing Base as of
such time, less (B) all applicable Reserves, less (b) the sum of the following:

          (i)  the aggregate amount of each Lender's Current Sum at such time;

         (ii)  the aggregate amount of due and payable interest outstanding
under the Loans at such time; and

        (iii)  all other outstanding Obligations hereunder or any other Loan
Documents which are due and payable at such time, including without limitation,
Commitment Fees, fees related to any Letters of Credit, and legal fees and other
amounts payable under Section 10.9 hereof.

        Bank Product Amount shall mean, with respect to any Bank Product at any
time, the applicable Credit Party's or Subsidiary's net payment obligation with
respect to such Bank Product as of the end of the preceding calendar month (or
other period as provided herein), as determined utilizing the methodology agreed
to with respect to such Bank Product between the applicable Lender Party and
Credit Party and reported to the Agent pursuant to the terms hereof. In the
event that no Bank Product Amount is reported as provided herein for any Bank
Product for any period, the Agent may use the most recently reported Bank
Product Amount for such Bank Product, as adjusted in the Agent's reasonable
credit judgment.

        Bank Products shall mean any of the following a Lender Party provides
to, or enters into with, a Credit Party or Subsidiary of a Credit Party:

        (a)   any arrangement with respect to Hedging Obligations (other than
any arrangement with respect to Hedging Obligations secured by a Lien pursuant
to Section 7.2(m));

        (b)   any deposit, lockbox or other cash management arrangement; or

        (c)   any other traditional commercial bank product, service or
agreement pursuant to which a Credit Party or Subsidiary of a Credit Party may
be indebted or owe obligations to a Lender or one of its Affiliates;

provided that for any of the foregoing to be included as a "Bank Product"
hereunder: (a) the applicable Lender Party and Borrowers' Agent must have
provided Agent written notice of: (i) the existence of such Bank Product and
(ii) the methodology agreed upon by the Lender Party and the applicable Credit
Party or Subsidiary to determine, from time to time, the Bank Product Amount
and, with respect to Bank Products constituting Hedging Obligations, the Hedging
Obligation Amount, (b) the applicable Credit Party must otherwise be permitted
to enter into such arrangement under this Agreement or must not be restricted
from entering into such arrangement under this Agreement (including in each case
Section 7.1 hereof), and (c) the applicable Lender Party must remain a Lender
Party; provided further, that each Lender Party other than JPMorgan Chase Bank,
N.A. shall notify the Agent in writing, as soon as available and in any event
within fifteen (15) days after the end of each calendar month (or at more
frequent intervals, and with such reporting dates, as the Agent may require in
its discretion), of the Bank Product Amount

4

--------------------------------------------------------------------------------



and, with respect to Bank Products constituting Hedging Obligations, the Hedging
Obligation Amount, in respect of its Bank Products as of the end of such
calendar month (or other interval), and any Lender Party that fails to make such
notification by the last day of the month in which due (or, with respect to any
interval more frequent than monthly, within 10 Business Days of the date when
due) and any Affiliate thereof (each, a "Non-Reporting Lender Party") shall be
subject to the provisions of Section 2.7(c) with respect to Bank Products owed
to Non-Reporting Lender Parties.

        Borrower or Borrowers shall have the respective meanings specified in
the preamble of this Agreement.

        Borrowers' Agent shall mean Neenah Paper, Inc., in its capacity as agent
for the Borrowers and the other Credit Parties, as more fully described in
Section 1.4(b).

        Borrowing Base shall mean, as of any date, the amount of the then most
recent computation of the Borrowing Base, determined by calculating the amount
equal to the following:

        (a)   85% of Eligible Receivables; plus

        (b)   the lesser of (i) 75% of the value of Eligible Inventory (valued
at the lower of cost or fair market value), and (ii) 85% of the applicable Net
Recovery Value Percentage of Eligible Inventory; plus

        (c)   the lesser of (i) $60,000,000 and (ii) the sum of (A) 75% of the
Net Recovery Value Percentage of Eligible Equipment, plus (B) 65% of the
applicable Net Recovery Value Percentage of Eligible Real Estate.

Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, if the average dilution percentage for all Receivables of the
Borrowers and the Guarantors ever exceeds five percent (5%), based upon any
field examination hereafter conducted by the Agent, the Agent reserves the right
to establish a Reserve, as determined by the Agent in its discretion, in the
amount of such excess multiplied by the amount of Eligible Receivables. For
purposes hereof, "average dilution percentage" shall mean for each dollar of
gross sales by the Credit Parties, the average percentage of such dollar of
gross sales that is or should be written off as not collectible in accordance
with customary credit policies by the Credit Parties for any reason, including
without limitation, any credits, rebates, refunds, returns, discounts or any
other reason. The Borrowing Base may be computed by the Agent on as frequent as
a daily basis (based on all information reasonably available to the Agent,
including without limitation, the periodic reports and listings delivered to the
Agent in accordance with Sections 6.3(f), (g) and (h) hereof). The portion of
the Borrowing Base referred to in clause (c) is subject to the Agent's
satisfaction with periodic reappraisals of Eligible Equipment and Eligible Real
Estate, to be conducted at the Agent's discretion (subject to the proviso at the
end of Section 6.4(b)).

        Borrowing Base Compliance Certificate shall mean a certificate completed
in the form of Exhibit F attached hereto and signed by a Responsible Officer of
the Borrowers' Agent.

        Business Day shall mean a day when the principal office in New York City
of the Agent is open for business and the Lenders' Applicable Lending Offices
are generally open for business; provided, however, that with respect to LIBOR
Borrowings, Business Day shall mean a Business Day on which transactions in
dollar deposits between lenders may be carried on in the London eurodollar
interbank market.

        Business Entity shall mean corporations, partnerships, joint ventures,
joint stock associations, business trusts, limited liability companies,
unlimited liability companies, and other business entities.

5

--------------------------------------------------------------------------------






        Canadian Asset Purchase shall mean the acquisition by Neenah Paper
Company of Canada of certain assets and liabilities related to the Canadian pulp
business of Kimberly-Clark Inc. as contemplated by the Canadian Purchase
Agreement.

        Canadian Benefit Plans shall mean all material employee benefit plans of
any nature or kind whatsoever that are not Canadian Pension Plans and are
maintained or contributed to by any Credit Party having employees in Canada.

        Canadian Collateral Agent shall mean JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as Canadian collateral agent for, and on behalf of, the
Lenders hereunder, and any successor in such capacity.

        Canadian Dollars and the sign "Cdn.$" shall mean lawful currency of
Canada.

        Canadian Licenses shall mean the (i) agreement originally between Her
Majesty the Queen in Right of the Province of Nova Scotia and Scott Maritimes
Pulp Limited, which is attached as Schedule "A" to the Scott Maritimes Limited
Agreement (1965) Act, R.S.N.S. 1989, c. 415, (ii) the related 1966 grant of
license executed by the Minister of Lands and Forests for the Province of Nova
Scotia, (iii) the related Stumpage Pricing Agreement dated February 4, 2003,
(iv) Sustainable Forest License No. 542256, as amended, issued under the Crown
Forest Sustainability Act (Ontario), (v) the facility processing license held by
Neenah Paper Company of Canada for operation of the Mill Property in Terrace
Bay, Ontario, (vi) Industrial Approval #96-033, dated September 18, 1996, by the
Nova Scotia Department of the Environment, to operate a pulp mill at Abercrombie
Point, Pictou County, and waste effluent treatment system at Boat Harbour,
Pictou County, and (vii) all other material permits and licenses now or
hereafter held by or issued to any Credit Party pertaining to or in connection
with any part of the business or operations in Canada of such Credit Party.

        Canadian Pension Plans shall mean each plan which is considered to be a
pension plan for the purposes of any applicable pension benefits standards
statute and/or regulation in Canada or a registered pension plan under the ITA
established, maintained or contributed to by any Credit Party for its employees
or former employees, but shall not mean the Canadian Pension Plan that is
maintained by the Government of Canada or the Quebec Pension Plan that is
maintained by the Government of Quebec.

        Canadian Priming Lien Reserve shall mean at any time a Reserve in the
aggregate of (a) all amounts and contributions accrued and payable or due (and
the aggregate of all amounts and contributions payable or due to be remitted for
the ensuing period of up to two months in the Agent's reasonable discretion) by
any Credit Party with respect to unremitted and past due employment insurance
premiums, Canada Pension Plan premiums, employee income tax withholdings, goods
and services tax, retail sales taxes, realty tax assessments, vacation pay, wage
arrears and other severance pay (being applicable to the Province of Nova Scotia
but not Ontario), pensions, workers compensation premiums, and stumpage fees,
charges and levies in connection with timber operations, including the Canadian
Licenses, current service payments and special payments in respect of pension
plans, including Canadian Pension Plans, and (b) all other payables, remittances
and contributions in respect of which there exists (in the Agents' reasonable
discretion) any statutory lien or trust or third party garnishment order or
demand, that in the case of each of the items listed in clauses (a) and
(b) above could, in the Agent's reasonable discretion, have priority over the
Agent's (or the Canadian Collateral Agent's, as applicable) Lien in the
Collateral under any federal or provincial or municipal statute in Canada or
pension plan that arises over or in respect of all or any portion of the
Collateral.

        Canadian Purchase Agreement shall mean the Purchase Agreement, dated as
of November 30, 2004, between Kimberly-Clark Inc. and Neenah Paper Company of
Canada.

6

--------------------------------------------------------------------------------






        Canadian Subsidiary shall mean any Subsidiary of a Credit Party that is
created or organized under the laws of Canada or a province or territory of
Canada.

        Capital Expenditures shall mean, with respect to any Person for any
period, all capital expenditures of such Person, on a Consolidated basis, for
such period (including without limitation, the aggregate amount of Capital Lease
Obligations incurred during such period which are required to be capitalized and
reported as a liability on the consolidated balance sheet of such Person),
determined in accordance with GAAP, consistently applied; provided that there
shall not be included in such capital expenditures, (a) any capital expenditures
of Neenah and Menasha Water Power Company to the extent paid from funds
contributed by Kimberly-Clark into a separate account of Neenah and Menasha
Water Power Company prior to the Spin-Off Transaction, and (b) any capital
expenditures on a new co-generation facility at the Terrace Bay pulp facility
not in excess of $30,000,000, so long as such facility is wholly financed by
Indebtedness permitted by Section 7.1(k).

        Capital Lease Obligations shall mean the obligations of a Person to pay
that portion of rent or other amounts constituting payments of principal under a
lease of (or other agreement conveying the right to use) real and/or personal
Property which obligations are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board, as amended), provided that for purposes of this Agreement, the amount of
such obligations shall be only the capitalized amount thereof, determined in
accordance with GAAP (including such Statement No. 13).

        Cash Dividends shall mean, with respect to any Person for any period,
all cash dividend payments actually made on any Stock of such Person for such
period.

        Cash Officer shall mean, with respect to any Person, any person holding
the title of "cash manager", "cash officer" or any like title of such Person.

        Change of Control shall mean (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date of this Agreement),
of Stock representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Stock of the Parent; (b) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Parent by Persons who were neither (i) nominated by the board of directors
of the Parent nor (ii) appointed by directors so nominated; (c) the Parent shall
cease to have beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 100% of the aggregate voting power of the Stock
of each other Credit Party, free and clear of all Liens (other than any Liens
granted under the Loan Documents and Liens permitted under Section 7.2), except
to the extent resulting from a transaction specifically permitted under
Section 7.4; (d) (i) any Credit Party consolidates or amalgamates with or merges
into another entity or conveys, transfers or leases all or substantially all of
its property and assets to another Person except in a transaction specifically
permitted under Section 7.4, or (ii) any entity consolidates or amalgamates with
or merges into any Credit Party in a transaction pursuant to which the
outstanding voting Stock of such Credit Party is reclassified or changed into or
exchanged for cash, securities or other property, other than any such
transaction described in this clause (ii) in which either (A) in the case of any
such transaction involving the Parent, no Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) has, directly or indirectly, acquired
beneficial ownership of more than 30% of the aggregate outstanding ordinary
voting Stock of the Parent, or (B) in the case of any such transaction involving
a Credit Party other than the Parent, the Parent has beneficial ownership,
directly or indirectly, of 100% of

7

--------------------------------------------------------------------------------






the aggregate voting power of all Stock of the resulting, surviving or
transferee entity; or (e) any "Change of Control" (or any similar term) as set
forth in the Senior Note Indenture.

        Closing Date shall mean the date of the first Loan under this Agreement.

        Closing Date Mortgage Policy shall have the meaning specified for such
term in Section 4.2(y).

        Closing Date Mortgaged Property shall have the meaning specified for
such term in Section 4.2(y).

        Closing Date Mortgages shall have the meaning specified for such term in
Section 4.2(y).

        Code shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.

        Collateral shall mean all collateral and security as described in the
Security Documents.

        Collection Account shall mean a deposit account of a Credit Party or any
of its Subsidiaries into which payments on account of Receivables of the Credit
Parties are received, including through (i) associated lockbox addresses and
(ii) accounts related to foreign exchange conversion and similar purposes
pursuant to arrangements acceptable to the Agent.

        Commitment shall mean, as to any Lender, the obligation of such Lender
subject to the terms and conditions of this Agreement to make Revolving Loans
and incur liability for the Letter of Credit Exposure Amount and the Swingline
Loans in an aggregate principal amount at any one time outstanding up to, but
not exceeding, the amount set forth as such Lender's Commitment in Schedule 1.1A
attached hereto, as each may be adjusted from time to time pursuant to other
provisions of this Agreement, and Commitments shall mean all such Commitments of
the Lenders, as so adjusted.

        Commitment Fee, with respect to any Lender, shall have the meaning
assigned to it in Section 2.3.

        Commitment Percentage shall mean, with respect to any Lender, (a) prior
to the termination of the Total Commitment, the ratio, expressed as a
percentage, of such Lender's Commitment to the Total Commitment, and (b) after
the termination of the Total Commitment, the ratio, expressed as a percentage,
of the amount of such Lender's outstanding Loans and its portion of the Letter
of Credit Exposure Amount and the Swingline Exposure to the aggregate amount of
all outstanding Loans and the total Letter of Credit Exposure Amount and the
Swingline Exposure.

        Compliance Certificate shall mean a certificate substantially in the
form of Exhibit C attached hereto.

        Concentration Limit shall mean, with respect to any account debtor owing
any Receivables to any Credit Party, the maximum amount of Receivables from such
account debtor which may be included as Eligible Receivables, expressed as a
percentage of the total amount of Receivables owing to the Credit Parties by all
account debtors, which percentage shall be (a) ten percent (10%), or (b) such
other percentage for the applicable account debtor as determined by the Agent
from time to time in the Agent's reasonable credit judgment.

8

--------------------------------------------------------------------------------





        Consequential Loss shall mean, with respect to (a) the Borrowers'
payment of principal of or interest on a LIBOR Borrowing on a day prior to the
last day of the applicable Interest Period, (b) the Borrowers' failure to borrow
or convert a LIBOR Borrowing on the date specified by the Borrowers' Agent for
any reason, or (c) any cessation of the Adjusted LIBOR Rate to apply to the
Loans or any part thereof pursuant to Section 2.9 hereof, in each case whether
voluntary or involuntary, any loss, expense, penalty, premium or liability
incurred by any of the Lenders, the Canadian Collateral Agent or the Agent as a
result thereof, including without limitation any loss of anticipated profit or
any interest paid by any of the Lenders to lenders of funds borrowed by it to
make or carry the Loans and any other costs and expenses sustained or incurred
in liquidating or employing deposits from third parties acquired to effect or
maintain the Loans.

        Consolidated shall mean, for any Person, as applied to any financial or
accounting term, such term determined on a consolidated basis in accordance with
GAAP (except as otherwise required herein) for such Person and all Subsidiaries
thereof.

        Contingent Obligation shall mean, as to any Person (the "guarantor"),
any obligation of such guarantor guaranteeing the payment or performance of any
Indebtedness, leases, dividends or other obligations (collectively "primary
obligations") of any other Person (the "primary obligor"), whether directly or
indirectly, including without limitation any obligation of such guarantor (a) to
purchase any such primary obligation or other property constituting direct or
indirect security therefor, (b) assume or contingently agree to become or be
secondarily liable in respect of any such primary obligation, (c) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital for the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (d) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (e) otherwise to assure or hold
harmless the owner of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include
endorsements of checks or other negotiable instruments in the ordinary course of
business.

        Contribution Agreement shall mean any Contribution Agreement executed by
and among the Credit Parties and their Subsidiaries, as the same may be amended,
modified, supplemented, restated and joined in pursuant to a Joinder Agreement,
from time to time.

        Controlled Account shall mean a deposit account (including a Collection
Account) of any Credit Party that is subject to a Tri-Party Agreement.

        Copyrights shall have the meaning specified for such term in the
definition of "Intellectual Property."

        Corporate Services Agreement shall mean the Corporate Services
Agreement, dated as of November 30, 2004, between Kimberly-Clark and Parent.

        Corporate Services Agreement Reserve shall mean at any time a Reserve in
the aggregate from time to time of any amount due, and any amounts scheduled or
expected to become due during the upcoming month, to Kimberly-Clark or any of
its Affiliates under the Corporate Services Agreement.

        Credit Parties shall mean the Borrowers and the Guarantors.

        Current Sum shall mean on any day, as to a particular Lender, the sum of
(a) the outstanding principal balance of such Lender's Revolving Credit Note on
such day plus (b) the product of (i) such Lender's Commitment Percentage times
(ii) the sum of the Letter of Credit Exposure Amount and the Swingline Exposure
on such day.

9

--------------------------------------------------------------------------------






        Debt Service Expense shall mean, with respect to any Person for any
period, the aggregate of regularly scheduled principal payments of all Funded
Debt (excluding any principal payments of the Loans), made or to be made by such
Person during such period, on a Consolidated basis, in accordance with GAAP,
consistently applied.

        Default Rate shall mean, on any day, as follows: (a) with respect to
principal which is outstanding under any Note, the sum of the Interest Option
otherwise applicable thereto on such day plus two percent per annum (it being
understood by the Borrowers that if any such applicable Interest Option is based
on the Adjusted LIBOR Rate, the Default Rate with respect to the applicable
principal amount shall only be calculated with reference to the applicable
Adjusted LIBOR Rate until the Interest Period applicable thereto expires, and
upon the expiration of such applicable Interest Period, the Default Rate for
such applicable principal amount shall be computed on the basis of the Alternate
Base Rate for such day plus two percent per annum), and (b) with respect to
accrued interest, fees and other Obligations (other than past due principal
outstanding under any Note), the sum of the Alternate Base Rate for such day
plus two percent per annum.

        Discontinued Operations shall mean, as of any day, operations of any
Credit Party or any of their Subsidiaries which have been discontinued, and
which, as of such day, have been fully terminated, disposed of or liquidated.

        Distribution Agreement shall mean the Distribution Agreement, dated as
of November 30, 2004, between Kimberly-Clark and Parent.

        Domestic Lending Office shall mean, with respect to any Lender, the
office of such Lender specified as its "Domestic Lending Office" opposite its
name on the signature pages hereof, or such other office of such Lender as such
Lender may from time to time specify in writing to the Borrowers' Agent and the
Agent.

        Domestic Subsidiary shall mean any Subsidiary of any Borrower that is
organized and domiciled in the United States of America.

        Dominion Event shall have the meaning assigned to such term in
Section 6.15(a).

        Dominion Termination Event shall have the meaning assigned to such term
in Section 6.15(a).

        EBITDA shall mean, with respect to any Person for any period, the sum of
(a) Net Income, (b) Interest Expense, (c) depreciation and amortization expense
(excluding depreciation and amortization applicable to Discontinued Operations
as of such period), and (d) federal, state and local income or franchise taxes,
in each case of such Person for such period, computed and calculated, without
duplication, on a Consolidated basis and in accordance with GAAP, consistently
applied.

        Electricity Act shall have the meaning specified for such term in
Section 5.28.

        Electricity Activities shall have the meaning specified for such term in
Section 5.28.

        Eligible Assignee shall mean (i) a Lender, (ii) an Affiliate of a
Lender, (iii) an Approved Fund, or (iv) any other commercial lender, finance
company, insurance company, financial institution or fund reasonably acceptable
to the Agent and the Borrowers' Agent; provided, however, that if an Event of
Default has occurred which has not been waived or cured, such approval by the
Borrowers' Agent shall not be required.

        Eligible Equipment shall mean Equipment of a Credit Party which meets
all of the following specifications; provided that such specifications may be
revised from time to time by the Agent to account for events, conditions,
contingencies and risks that the Agent becomes actually aware of

10

--------------------------------------------------------------------------------



after the Closing Date that, in the Agent's reasonable credit judgment, could
adversely affect any Equipment or the Agent's (or the Canadian Collateral
Agent's, as applicable) interest therein:

        (a)   one of the Credit Parties has good title to such Equipment;

        (b)   such Credit Party has the right to subject such Equipment to a
Lien in favor of the Agent (or the Canadian Collateral Agent, as applicable);
such Equipment is subject to a first priority perfected Lien in favor of the
Agent (or the Canadian Collateral Agent, as applicable) for the ratable benefit
of the Lender Parties and is free and clear of all other Liens of any nature
whatsoever (except for Liens permitted under Section 7.2(e) other than contested
Liens);

        (c)   the full purchase price for such Equipment has been paid by the
Credit Parties;

        (d)   such Equipment is located on premises (i) owned by one of the
Credit Parties, which premises are subject to a first priority perfected Lien in
favor of the Agent (or the Canadian Collateral Agent, as applicable), or
(ii) leased by one of the Credit Parties with respect to which the Agent (or the
Canadian Collateral Agent, as applicable) has received an executed landlord's
waiver or subordination agreement from the owner of such leased facility
pursuant to which such owner waives or subordinates any Lien it may claim
against such Equipment pursuant to a written waiver or subordination and access
agreement acceptable to the Agent (or the Canadian Collateral Agent, as
applicable) acting reasonably in all respects;

        (e)   such Equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by the Credit Parties in the
ordinary course of business of the Credit Parties;

        (f)    such Equipment is not subject to any agreement which restricts
the ability of the Credit Parties to use, sell, transport or dispose of such
Equipment or which restricts the Agent's (or the Canadian Collateral Agent's, as
applicable) ability to take possession of, sell or otherwise dispose of such
Equipment; and

        (g)   such Equipment does not constitute "fixtures" under the applicable
laws of the jurisdiction in which such Equipment is located.

        Eligible Inventory shall mean all raw materials, rolled and uncut or
sheeted paper, or finished goods Inventory of the Credit Parties which complies
with all of the following requirements: (a) such Inventory is owned by and
recorded on the books and records of the applicable Credit Party in the ordinary
course of business; (b) such Inventory is valued in accordance with GAAP at the
lower of fair market value or cost; and (c) such Inventory does not otherwise
constitute Ineligible Inventory. Standards of eligibility and Reserves for
Eligible Inventory may be fixed and revised from time to time by the Agent in
its reasonable credit judgment based on events, conditions or other
circumstances that the Agent becomes actually aware of after the Closing Date
that, in the Agent's reasonable credit judgment, adversely affect or could
reasonably be expected to adversely affect Eligible Inventory.

        Eligible Real Estate shall mean Real Property Assets which meet all of
the following specifications; provided that such specifications may be revised
from time to time by the Agent in its reasonable credit judgment to account for
events, contingencies and risks that the Agent becomes actually aware of after
the Closing Date that, in the Agent's reasonable credit judgment, could
adversely affect the Real Property Asset or the Agent's (or the Canadian
Collateral Agent, as applicable) interest therein:

        (a)   one of the Credit Parties is the record owner of and has good fee
title to such Real Property Asset;

11

--------------------------------------------------------------------------------



        (b)   such Credit Party has the right to subject such Real Property
Asset to a Lien in favor of the Agent (or the Canadian Collateral Agent, as
applicable) for the ratable benefit of the Lender Parties; such Real Property
Asset is subject to a first priority perfected Lien in favor of the Agent (or
the Canadian Collateral Agent, as applicable) for the ratable benefit of the
Lender Parties and is free and clear of all other Liens of any nature whatsoever
(except for Liens permitted under Section 7.2(e) other than contested Liens, and
Liens permitted under Section 7.2(f)); and

        (c)   such Real Property Asset is not subject to any agreement or
condition which could restrict or otherwise adversely effect the Agent's (or the
Canadian Collateral Agent, as applicable) ability to sell or otherwise dispose
of such Real Property Asset;

provided, however, that with respect to any parcel of real property that (i) is
a Real Property Asset owned by a Credit Party as of the Closing Date, such
parcel of real property shall comply with all the requirements for a Closing
Date Mortgaged Property set forth in Section 4.2(y) and (ii) is acquired by the
Credit Parties after the Closing Date, such parcel of real property shall comply
with all of the requirements for an Additional Mortgaged Property set forth in
Section 6.20(b).

        Eligible Receivables shall mean, as at any date of determination
thereof, all Receivables of the Credit Parties which comply with all of the
following requirements: (a) all payments due on the Receivable have been billed
and invoiced in a timely fashion and in the normal course of business; (b) no
payment is outstanding on the Receivable for more than 100 days after the date
of invoice (except for Receivables fully insured or backed by a letter of credit
in all respects acceptable to the Agent in its reasonable discretion) or more
than 60 days past due; and (c) the Receivables do not otherwise constitute
Ineligible Receivables. Standards of eligibility and Reserves for Eligible
Receivables may be fixed and revised from time to time by the Agent in its
reasonable credit judgment based on events, conditions or other circumstances
that the Agent becomes actually aware of after the Closing Date that, in the
Agent's reasonable credit judgment, adversely affect or could reasonably be
expected to adversely affect the Eligible Receivables. Additionally, in
calculating Eligible Receivables, each of the following shall be excluded (to
the extent the same are otherwise included in Eligible Receivables): (i) unpaid
sales, excise or similar taxes owed by any of the Credit Parties (to the extent
the same are included in Receivables); and (ii) returns, discounts, claims,
credits and allowances of any nature asserted or taken by account debtors of any
of the Credit Parties.

        Employee Matters Agreement shall mean the Employee Matters Agreement,
dated as of November 30, 2004, between Kimberly-Clark and Parent.

        Environmental Claim shall mean any third party (including any
Governmental Authority) action, lawsuit, claim or proceeding (including claims
or proceedings at common law) which seeks to impose or alleges any liability for
(i) pollution or contamination by, or releases or threatened releases of,
Hazardous Substances into the air, surface water, ground water or land or the
clean-up, abatement, removal, remediation or monitoring of such pollution,
contamination or Hazardous Substances; (ii) generation, recycling, reclamation,
handling, treatment, storage, disposal or transportation of Hazardous
Substances; (iii) exposure to Hazardous Substances; (iv) the safety or health of
employees or other Persons in connection with any of the activities specified in
any other subclause of this definition; or (v) the manufacture, processing,
distribution in commerce, presence or use of Hazardous Substances. An
"Environmental Claim" includes a common law action, as well as a proceeding to
issue, modify or terminate an Environmental Permit to the extent that such a
proceeding attempts to redress violations of the applicable permit, license, or
regulation as alleged by any Governmental Authority.

        Environmental Law shall mean all requirements imposed by any law
(including The Resource Conservation and Recovery Act, The Comprehensive
Environmental Response, Compensation, and

12

--------------------------------------------------------------------------------






Liability Act, the Clean Water Act, the Clean Air Act, any state analogues of
any of the foregoing, and any comparable Canadian federal or provincial law),
rule, regulation, or order of any Governmental Authority now or hereafter in
effect that relate to (i) pollution, protection or clean-up of the air, surface
water, ground water or land; (ii) solid, liquid or gaseous waste or Hazard
Substance generation, recycling, reclamation, release, threatened release,
treatment, storage, disposal or transportation; (iii) exposure of Persons or
property to Hazardous Substances; (iv) the manufacture, presence, processing,
distribution in commerce, use, discharge, releases, threatened releases, or
emissions of Hazardous Substances into the environment; (v) the storage of any
Hazardous Substances; or (vi) occupational health and safety

        Environmental Liabilities shall mean all liabilities arising from any
Environmental Claim, Environmental Permit or Requirements of Environmental Law,
at law or in equity, and whether based on negligence, strict liability or
otherwise, including: remedial, removal, response, abatement, restoration
(including natural resources), investigative, or monitoring liabilities,
personal injury and damage to property, natural resources or injuries to
persons, and any other related costs, expenses, losses, damages, penalties,
fines, liabilities and obligations, and all costs and expenses necessary to
cause the issuance, reissuance or renewal of any Environmental Permit reasonably
necessary for the conduct of any material aspect of the business of any Credit
Party or any of their Subsidiaries, including attorney's fees and court costs.
Environmental Liability shall mean any one of them.

        Environmental Permit shall mean any permit, license, approval or other
authorization under any applicable law, regulation and other requirement of any
Governmental Authority relating to pollution or protection of health or the
environment, including laws, regulations or other requirements relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, Hazardous Substances or toxic materials or wastes into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, recycling, presence, use, treatment,
storage, disposal, transport, or handling of wastes, pollutants, contaminants or
Hazardous Substances.

        Equipment shall mean (a) any machinery or equipment and (b) any other
Property classified as "equipment" under the UCC.

        ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.

        ERISA Affiliate shall mean any trade or business (whether or not
incorporated) which together with any Credit Party or any Subsidiary of any
Credit Party would be treated as a single employer under the provisions of Title
I or Title IV of ERISA following the Closing Date.

        Event of Default shall mean any of the events specified in Section 8.1
hereof, provided there has been satisfied any requirement in connection with any
such event for the giving of notice or the lapse of time, or both, and Default
shall mean any of such events, whether or not any such requirement for the
giving of notice, or the lapse of any applicable grace or curative period (if
any), or both, has been satisfied.

        Excess Interest Amount shall have the meaning attributed to such term in
Section 2.14 hereof.

        Extended Facility Letter of Credit shall have the meaning attributed to
such term in Section 2.10(i) hereof.

        Federal Funds Effective Rate shall mean, for any day, a rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a

13

--------------------------------------------------------------------------------






Business Day, the average of the quotations for the day of such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

        Financial Officer shall mean, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person.

        Fixed Charge Coverage Ratio shall mean, with respect to any Person for
any period, the ratio of (a) EBITDA less (i) Capital Expenditures not funded by
Indebtedness permitted by Section 7.1(c) or Section 7.1(m), less (ii) cash
payments of federal, state, provincial and local income or franchise taxes to
(b) the sum of (i) cash Interest Expense, plus (ii) Scheduled Principal Payments
plus (iii) Cash Dividends, in each case of such Person for the applicable
period, computed and calculated on a Consolidated basis in accordance with GAAP,
consistently applied and without duplication. All components of the Fixed Charge
Coverage Ratio shall be determined (1) on a Consolidated basis for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination and (2) in accordance with GAAP,
consistently applied; provided, for calculations of Fixed Charge Coverage Ratio
with respect to annual periods ending on or prior to September 30, 2005, the
components of the Fixed Charge Coverage Ratio shall be determined on an
Annualized Basis based upon the one (1), two (2) or three (3) most recent
consecutive fiscal quarters of the applicable Person occurring after the Closing
Date.

        Flood Hazard Property shall mean a Mortgaged Property the improvements
on which are located in an area designated by the Federal Emergency Management
Agency (or any Canadian equivalent, as applicable) as having special flood or
mud slide hazards and requiring either the Credit Party or Agent (or the
Canadian Collateral Agent, as applicable) to purchase special flood insurance.

        Foreign Lender shall mean, as to a particular Credit Party, any Agent or
any Lender that is organized under the laws of a jurisdiction other than the
jurisdiction in which such Credit Party is located. For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

        Funded Debt shall mean, as to a particular Person at any particular
time, the sum of (a) all obligations for borrowed money (whether as a direct
obligor on a promissory note, bond, debenture or other similar instrument, as a
reimbursement obligor with respect to an issued letter of credit or similar
instrument, as an obligor under a Contingent Obligation in respect of borrowed
money, or as any other type of direct or contingent obligor), and (b) all
Capital Lease Obligations (other than the interest component of such
obligations), calculated without duplication, on a Consolidated basis, and in
accordance with GAAP.

        GAAP shall mean, as to a particular Person, those principles and
practices (a) which are recognized as such by the Financial Accounting Standards
Board or successor organization, and (b) which are consistently applied (or with
respect to which any change in principles and practice mandated by the Financial
Accounting Standards Board or successor organization are disclosed in writing to
the Agent) for all periods after the date of this Agreement in a manner
consistent with the manner in which such principles and practices were applied
to the most recent audited financial statements of the relevant Person furnished
to the Agent and the Lenders prior to the Closing Date (or with respect to which
any change in principles and practice mandated by the Financial Accounting
Standards Board or successor organization are disclosed in writing to the
Agent).

        Governmental Authority shall mean the United States of America, Canada,
any state of the United States or province of Canada, and any political
subdivision of any of the foregoing, any foreign governmental or supranational
authority, and any agency, instrumentality, department, commission, board,
bureau, central bank, authority, court or other tribunal, in each case whether

14

--------------------------------------------------------------------------------






executive, legislative, judicial, regulatory or administrative, having
jurisdiction over the Agent, the Canadian Collateral Agent, any of the Lenders,
any Credit Party, any Subsidiary of any Credit Party, or their respective
Property.

        Grantor shall mean any Grantor, Assignor, Pledgor or Debtor, as such
terms are defined in any of the Security Documents.

        Guarantors shall mean Neenah Paper Company of Canada and each Subsidiary
added as a guarantor pursuant to Section 6.10.

        Guaranty shall mean each and every guaranty of the Obligations from time
to time executed and delivered to the Canadian Collateral Agent by any
Guarantor, as amended, supplemented, modified, joined in pursuant to a Joinder
Agreement and restated from time to time, each substantially in the form of
Exhibit K (with appropriate changes based upon the local law of the applicable
province).

        Hazardous Substance shall mean any hazardous or toxic waste, substance
or product or material defined or regulated from time to time by any
Requirements of Environmental Law, including solid waste (as defined under The
Resource Conservation and Recovery Act or its regulations, as amended from time
to time), petroleum and any fraction thereof and any radioactive materials and
waste.

        Hedging Obligations shall mean, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collateral protection agreements, forward rate
currency or interest rate options, puts and warrants, commodity (including pulp)
futures, forwards, swaps and options, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.

        Hedging Obligation Amount shall mean, with respect to any Hedging
Obligation, the "derivative risk equivalent" (or equivalent figure) for such
Hedging Obligation as of the end of the preceding calendar month (or other
period as provided herein), being a figure calculated to provide an exposure
measure for derivative obligations comparable with that of loans, in each case
calculated based upon a methodology reported to the Agent in accordance with the
terms hereof and acceptable to the Agent in its reasonable credit judgment. In
the event that no Hedging Obligation Amount is reported as provided herein for
any Hedging Obligation for any period, the Agent may use the most recently
reported Hedging Obligation Amount for such Hedging Obligation, as adjusted in
the Agent's reasonable credit judgment.

        Hedging Obligations Aggregate Amount shall mean at any time, with
respect to Hedging Obligations constituting Bank Products hereunder, an amount
equal to the sum at such time of all Hedging Obligation Amounts associated with
all such Hedging Obligations.

        Highest Lawful Rate shall mean, with respect to the Agent or any Lender,
the maximum nonusurious rate of interest permitted to be charged by, as
applicable, the Agent or such Lender under applicable laws (if any) of the
United States or any state from time to time in effect.

        Indebtedness shall mean, as to any Person, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) any other indebtedness which
is evidenced by a bond, debenture or similar instrument or upon which interest
charges are traditionally paid; (c) all Capital Lease

15

--------------------------------------------------------------------------------






Obligations of such Person; (d) all obligations of such Person for the deferred
purchase price of Property or services (except current trade accounts payable
arising in the ordinary course of business and current accrued expenses, not the
result of borrowing, arising in the ordinary course of business); (e) all
reimbursement obligations of such Person in respect of outstanding letters of
credit, acceptances and similar obligations created for the account of such
Person; (f) all indebtedness, liabilities, and obligations secured by any Lien
on any Property owned by such Person even though such Person has not assumed or
has not otherwise become liable for the payment of any such indebtedness,
liabilities or obligations secured by such Lien, but only to the extent of the
value of the Property subject to such Lien (or, if less, the amount of the
underlying indebtedness, liability or obligation); (g) net liabilities of such
Person in respect of Hedging Obligations (calculated on a basis satisfactory to
the Agent and in accordance with accepted practice); (h) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person; (i) all obligations of such Person to pay rent
or other amounts under any Synthetic Lease; (j) all Indebtedness of another
entity to the extent such Person is liable therefor (including any partnership
in which such Person is a general partner and including any unlimited liability
corporation) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; and (k) all Contingent Obligations of such Person with respect to
Indebtedness of others; provided, that such term shall not mean or include
(1) any Indebtedness in respect of which monies sufficient to pay and discharge
the same in full (either on the expressed date of maturity thereof or on such
earlier date as such Indebtedness may be duly called for redemption and payment)
shall be deposited with a depository, agency or trustee acceptable to the Agent
in trust for the payment thereof, or (2) any operating leases entered into in
the ordinary course of business (to the extent such operating leases do not
constitute Capital Lease Obligations or Synthetic Leases).

        Indemnifiable Tax shall have the meaning attributed to such term in
Section 10.17(a)(i) hereof.

        Ineligible Inventory shall mean, as at any date of determination
thereof, any Inventory of any Credit Party which does not comply with all of the
following requirements:

(a)such Inventory is Collateral hereunder and is subject to a first priority
perfected Lien in favor of the Agent (or the Canadian Collateral Agent, as
applicable) for the ratable benefit of the Lender Parties and is free and clear
of all other Liens of any nature whatsoever (except for Liens permitted under
Section 7.2(e) other than contested Liens);

(b)such Inventory meets all applicable laws and standards imposed by any
Governmental Authority having regulatory authority over it;

(c)such Inventory is in good condition, is not returned, shopworn, defective,
damaged, obsolete, or broke inventory, and is currently usable or saleable in
the normal course of business of the applicable Credit Party;

(d)such Inventory is not "slow moving";

(e)such Inventory is not work-in-process Inventory (other than rolled and uncut
or sheeted paper), is not scrap or remnants Inventory, is not stores and is not
packaging or shipping supplies or materials;

(f)such Inventory must not be in transit and must be housed or stored in the
United States or Canada at either (i) a real Property location either owned or
leased by a Credit Party; so long as such leased facility is covered by a
landlord's waiver or subordination agreement received by the Agent (or the
Canadian Collateral Agent, as applicable) from the owner of such leased facility
pursuant to which such owner waives or subordinates any Lien it may claim
against such Inventory, whether contractual or statutory, to the Lien in

16

--------------------------------------------------------------------------------



favor of the Agent (or the Canadian Collateral Agent, as applicable) against
such Inventory pursuant to a written waiver or subordination and access
agreement acceptable to the Agent (or the Canadian Collateral Agent, as
applicable) in all respects, or (ii) a public warehouse facility utilized by a
Credit Party, so long as such warehouse facility is covered by a warehousemen's
waiver or subordination and access agreement received by the Agent (or the
Canadian Collateral Agent, as applicable) from the operator of such warehouse
facility pursuant to which such operator waives or subordinates any Lien it may
claim against such Inventory, whether contractual or statutory, to the Lien in
favor of the Agent (or the Canadian Collateral Agent, as applicable) against
such Inventory and acknowledges that it holds and controls such Inventory for
the benefit of the Agent (or the Canadian Collateral Agent, as applicable) for
purposes of perfecting the Agent's (or the Canadian Collateral Agent's, as
applicable) Lien therein pursuant to a written waiver or subordination agreement
reasonably acceptable to the Agent (or the Canadian Collateral Agent, as
applicable) in all respects;

(g)such Inventory is not in the possession of or control of any bailee (other
than a warehouseman as described above) or any agent or processor for or
customer of any Credit Party or any of their Subsidiaries, unless such bailee,
agent or processor has executed and delivered to the Agent (or the Canadian
Collateral Agent, as applicable) an access/subordination agreement in form and
substance reasonably acceptable to the Agent (or the Canadian Collateral Agent,
as applicable) subordinating any Lien it may claim in such Inventory and
acknowledging that it holds and controls such Inventory for the benefit of the
Agent (or the Canadian Collateral Agent, as applicable) for purposes of
perfecting the Agent's (or the Canadian Collateral Agent's, as applicable) Lien
therein;

(h)such Inventory must be adequately insured to the reasonable satisfaction of
the Agent (or the Canadian Collateral Agent, as applicable) pursuant to
insurance coverage required by this Agreement and the Security Documents;

(i)such Inventory must not be on consignment;

(j)such Inventory is not letterhead, watermarked, or styled in a manner for a
particular purchaser, unless covered by a purchase order under which the
purchaser has unconditionally agreed to take delivery;

(k)such Inventory does not constitute seedlings;

(l)such Inventory has neither been sold nor is subject to a Lien, claim or right
of any person other than the Credit Parties or the Agent (or the Canadian
Collateral Agent, as applicable) (except for Liens permitted under
Section 7.2(e) other than contested Liens); and

(m)the Agent has not deemed such Inventory ineligible because the Agent in its
reasonable credit judgment considers such Inventory to be unmarketable or the
value thereof to be impaired or its ability to realize such value to be
insecure.

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Inventory purchased or otherwise acquired through any
acquisition or other investment permitted hereunder after the Closing Date shall
be included within the Borrowing Base for purposes hereof unless and until the
Agent shall have conducted a field examination (which shall be conducted within
a reasonable time (in the Agent's judgment) after Borrower's request at the
Borrowers' cost and expense) of the applicable books, records and operations for
the assets or Subsidiary so acquired in order to reasonably satisfy the Agent
that the Inventory so acquired generally satisfies the above-described standards
of eligibility.

17

--------------------------------------------------------------------------------



        Ineligible Receivables shall mean, as at any date of determination
thereof, any Receivables of any Credit Party which do not comply with all of the
following requirements:

(a)the Receivable has been created by the applicable Credit Party in the
ordinary course of business from a completed, outright and lawful sale of goods,
pursuant to which ownership has passed to the applicable account debtor on an
absolute sales basis, or from the rendering of services by or on behalf of the
applicable Credit Party and is deemed "earned" under the applicable service
contract or other agreement or arrangement between the applicable Credit Party
and the applicable account debtor;

(b)the Receivable is Collateral hereunder and is subject to a first priority
perfected Lien in favor of the Agent (or the Canadian Collateral Agent, as
applicable) for the ratable benefit of the Lender Parties and is free and clear
of all other Liens of any nature whatsoever (except for Liens permitted under
Section 7.2(e) other than contested Liens);

(c)the payments due on 50% or more of all billed Receivables owing to the
applicable Credit Party by the applicable account debtor are less than 100 days
past the date of invoice (except for Receivables fully insured or backed by a
letter of credit in all respects acceptable to the Agent in its reasonable
discretion) and less than 60 days from the due date thereof;

(d)the Receivable constitutes an "account" within the meaning of the UCC;

(e)the Receivable does not arise out of a bill and hold, guaranteed sale,
sale-and-return, consignment, progress billing, promotional (including samples),
C.O.D. or cash in advance arrangement;

(f)the Receivable is not subject to any setoff, contra, offset, deduction,
dispute, charge back, credit, counterclaim or other defense arising out of the
transactions represented by the Receivable or independently thereof; provided,
however, that in each case regarding an undisputed liquidated sum, such
Receivable is an Ineligible Receivable only to the extent of such undisputed
liquidated sum, and in each case regarding a disputed sum or claim, such
Receivable is an Ineligible Receivable only to the extent of the sum or amount
claimed by the party adverse to the applicable Credit Parties);

(g)the applicable account debtor has finally accepted the goods or services from
the sale out of which the Receivable arose and has not (1) objected to such
account debtor's liability thereon, (2) rejected any of such services or goods
or (3) returned or repossessed any of such goods, except for goods returned in
the ordinary course of business for which, in the case of goods returned, goods
of equal or greater value have been shipped in return;

(h)the applicable account debtor is not any Governmental Authority, unless such
account debtor is the United States of America or Canada (or any agency,
instrumentality, department or other political subdivision thereof) and there
has been compliance satisfactory to the Agent in all respects with the U.S.
Federal Assignment of Claims Act or, as applicable, the Canadian Financial
Administration Act or any applicable provincial legislation;

(i)the applicable account debtor is not an Affiliate of any Credit Party or any
of their Subsidiaries;

(j)the applicable account debtor must have its principal place of business
located within the United States or Canada, except for Receivables fully insured
or backed by a letter of credit in all respects acceptable to the Agent in its
reasonable discretion;

18

--------------------------------------------------------------------------------



(k)the Receivable is not evidenced by a promissory note or other instrument or
by chattel paper;

(l)the Receivable complies with all material Legal Requirements (including
without limitation, all usury laws, fair credit reporting and billing laws, fair
debt collection practices and rules, and regulations relating to truth in
lending and other similar matters);

(m)the Receivable is in full force and effect and constitutes a legal, valid and
binding obligation of the applicable account debtor enforceable in accordance
with the terms thereof;

(n)the Receivable is denominated in and provides for payment by the applicable
account debtor in U.S. dollars or Canadian dollars, except for Receivables fully
insured or backed by a letter of credit denominated in U.S. dollars or Canadian
dollars and in all other respects acceptable to the Agent in its reasonable
discretion;

(o)the Receivable has not been and is not required to be charged or written off
as uncollectible in accordance with GAAP;

(p)the Receivable is not due from Kimberly-Clark or any of its Affiliates,
unless the Kimberly-Clark Accommodation Agreement is in full force and effect
and such Receivable is subject to the terms of such agreement;

(q)the Receivable is not due from an account debtor located in a jurisdiction
(e.g., New Jersey, Minnesota and West Virginia or any Canadian province) which
requires such Credit Party, as a precondition to commencing or maintaining an
action in the courts of that jurisdiction, either to (i) receive a certificate
of authority to do business and be in good standing in such jurisdiction; or
(ii) file a notice of business activities report or similar report with such
jurisdiction's taxing authority, unless (x) such Credit Party has taken one of
the actions described in clauses (i) or (ii); or (y) the failure to take one of
the actions described in either clause (i) or (ii) may be cured retroactively by
such Credit Party at its election; and

(r)the credit standing of the applicable account debtor in relation to the
amount of credit extended has not become unsatisfactory to the Agent in its
reasonable discretion, except for Receivables fully insured or backed by a
letter of credit in all respects acceptable to the Agent in its reasonable
discretion.

In addition to the forgoing, the total amount of Receivables owing to the Credit
Parties by an account debtor in excess of such account debtor's Concentration
Limit of the total amount of Receivables owing to the Credit Parties by all
account debtors shall also constitute "Ineligible Receivables" for purposes
hereof, unless such Receivables exceeding such account debtor's Concentration
Limit are (i) fully backed or secured by a letter of credit acceptable to the
Agent in its reasonable discretion, or (ii) with respect only to Receivables
owed by Kimberly-Clark or any of its Affiliates, unless (I) such receivables are
covered by the Kimberly-Clark Accommodation Agreement and such agreement remains
in full force and effect, and (II) Kimberly-Clark's senior unsecured debt has an
investment grade rating from either Standard and Poor's or Moody's.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Receivables purchased or otherwise acquired through any
acquisition or other investment permitted hereunder after the Closing Date shall
be deemed to constitute Eligible Receivables for purposes hereof unless and
until the Agent shall have conducted a field examination (which shall be
conducted within a reasonable time (in the Agent's judgment) after Borrower's
request at the Borrowers' cost and expense) of the applicable books, records and
operations for the assets or Subsidiary so acquired in order to satisfy the
Agent that the Receivables so acquired generally satisfy the above-described
standards of eligibility.

19

--------------------------------------------------------------------------------





        Intellectual Property shall mean all U.S. and foreign (i) patents,
patent applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof ("Patents"), (ii) trademarks, service marks, trade names,
domain names, logos, slogans, trade dress, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing
("Trademarks"), (iii) copyrights and copyrightable subject matter
("Copyrights"), (iv) rights of publicity, (v) moral rights and rights of
attribution and integrity, (vi) computer programs (whether in source code,
object code, or other form), databases, compilations and data, technology
supporting the foregoing, and all documentation, including user manuals and
training materials, related to any of the foregoing, (vii) trade secrets and all
confidential information, know-how, inventions, proprietary processes, formulae,
models, and methodologies, (viii) all rights in the foregoing and in other
similar intangible assets, (ix) all applications and registrations for the
foregoing, and (ix) all rights and remedies against infringement,
misappropriation, or other violation thereof.

        Intellectual Property Security Agreement shall have the meaning
attributed to such term in Section 5.27 hereof.

        Interest Expense shall mean, with respect to any Person for any period,
the interest expense of such Person, on a Consolidated basis, during such period
determined in accordance with GAAP, consistently applied, and shall in any event
include, without limitation, (a) the amortization or write-off of debt
discounts, (b) the amortization of all debt issuance costs, commissions and
other fees payable in connection with the incurrence of Indebtedness to the
extent included in interest expense, and (c) the portion of payments under
Capital Lease Obligation allocable to interest expense.

        Interest Option shall have the meaning specified in Section 2.8(a)
hereof.

        Interest Payment Dates shall mean (a) for Alternate Base Rate Borrowings
(other than Swingline Loans), (1) the last Business Day of each calendar month
prior to the Termination Date, and (2) the Termination Date; (b) for LIBOR
Borrowings, (1) last Business Day of each calendar month prior to the end of the
applicable Interest Period and (2) at the end of the applicable Interest Period;
and (c) for Swingline Loans, (1) the last Business Day of each calendar month
prior to the earlier to occur of the Termination Date or the date such Swingline
Loans are required to be paid with proceeds of Revolving Loans in accordance
with Section 2.11(c), and (2) the earlier to occur of the Termination Date or
the date such Swingline Loans are required to be paid with proceeds of Revolving
Loans in accordance with Section 2.11(c).

        Interest Period shall mean the period commencing on the date of the
applicable LIBOR Borrowing and ending on the numerically corresponding day (or,
if there is no numerically corresponding day, on the last day) in the calendar
month that is one (1), two (2) or three (3) months thereafter, as the Borrower's
Agent may elect in accordance herewith; provided, however, that (a) if an
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) no
Interest Period shall end later than the Termination Date, and (c) interest
shall accrue from and including the first day of an Interest Period to, but
excluding, the last day of such Interest Period.

        Inventory shall mean all inventory, goods and merchandise now owned and
hereafter acquired by any Credit Party, wherever located, to be furnished under
any contract of service or held for sale or lease, all returned goods, raw
materials, other materials and supplies of any kind, nature or description which
are or will be used or consumed in the business of any Credit Party or any of
their Subsidiaries or used in connection with the packing, shipping,
advertising, selling or finishing

20

--------------------------------------------------------------------------------






of such goods, merchandise and such other personal property, and all documents
of title or other documents representing any of them.

        Investment shall mean the purchase or other acquisition of any
securities or Indebtedness of, or the making of any loan, advance, extension of
credit or capital contribution to (or the transfer of Property having the effect
of any of the foregoing), or the incurring of any Contingent Obligation in
respect of the Indebtedness of, any Person (in each case other than accounts
receivable arising in the ordinary course of business).

        IRS shall mean the United States Internal Revenue Service.

        ITA shall mean the Income Tax Act (Canada), as the same may, from time
to time, be in effect.

        Joinder Agreement shall mean any agreement, in Proper Form, executed by
a Subsidiary of a Credit Party from time to time in accordance with Section 6.10
hereof, pursuant to which such Subsidiary joins in the execution and delivery of
(i) this Agreement or a Guaranty, (ii) the Contribution Agreement, or (iii) any
other Loan Document.

        JPMorgan shall mean JPMorgan Chase Bank, N.A., together with its
successors and assigns.

        Kimberly-Clark shall mean Kimberly-Clark Corporation, a Delaware
corporation.

        Kimberly-Clark Accommodation Agreement shall mean an agreement executed
by Kimberly-Clark and certain of its Affiliates, the Credit Parties, the Agent
and the Canadian Collateral Agent, pursuant to which Kimberly-Clark and its
Affiliates signatory thereto (i) agree not to offset accounts owed to such
Persons by any Credit Party against Receivables owed to any Credit Party by any
such Person, and (ii) consent to the assignment for security (including pursuant
to the Assignment for Security and the Assignment of Material Contracts) to the
Agent (and the Canadian Collateral Agent, as applicable) for the benefit of the
Lender Parties hereunder of the Kimberly-Clark Agreements, in each case as and
to the extent set forth therein, any such agreement to be satisfactory in all
respects to the Agent in its discretion.

        Kimberly-Clark Agreements shall mean the Distribution Agreement, the
Pulp Supply Agreement, the Spin-off Tax Sharing Agreement, the Corporate
Services Agreement, the Employee Matters Agreement, the Canadian Purchase
Agreement, and any other material agreement with any Credit Party to which
Kimberly-Clark or any of its Affiliates is a party.

        Leasehold Property shall mean any leasehold interest of any Credit Party
as lessee under any lease of a Real Property Asset.

        Legal Requirement shall mean any law, statute, ordinance, decree,
requirement, order, judgment, rule, regulation (or interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.

        Lender or Lenders shall have the meaning specified in the preamble of
this Agreement. Unless the context otherwise requires, the term "Lenders" shall
include the Swingline Lender.

        Lender Party shall mean the Agent, the Canadian Collateral Agent, any
Lender, or any of their respective Affiliates or branches.

        Letters of Credit shall mean Standby Letters of Credit and Trade Letters
of Credit. Letter of Credit shall mean any one of the Standby Letters of Credit
or Trade Letters of Credit.

        Letter of Credit Advances shall mean all sums which may from time to
time be paid by any and all of the Lenders pursuant to any and all of the
Letters of Credit, together with all other sums, fees, reimbursements or other
obligations which may be due to the Agent or any of the Lenders pursuant to any
of the Letters of Credit.

21

--------------------------------------------------------------------------------






        Letter of Credit Exposure Amount shall mean at any time the sum of
(i) the aggregate undrawn amount of all Letters of Credit outstanding at such
time plus (ii) the aggregate amount of all Letter of Credit Advances for which
the Lenders have not been reimbursed and which remain unpaid at such time.

        LIBOR Borrowing shall mean, as of any date, that portion of the
principal balance of the Loans bearing interest at the Adjusted LIBOR Rate as of
such date and having the same Interest Period.

        LIBOR Lending Office shall mean, with respect to any Lender, the office
of such Lender specified as its "LIBOR Lending Office" opposite or below its
name on the signature pages hereof, or (if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify in writing to the Borrower's Agent and the Agent.

        LIBOR Rate shall mean, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the rate appearing on Page
3750 of the Telerate Service (or, if no such page exists, on any successor or
substitute page providing rate quotations comparable to those currently provided
on such page of the Telerate Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days before the commencement of such Interest Period as the
composite offered rate for dollar deposits approximately equal in principal
amount to the Agent's portion of such LIBOR Borrowing and for a maturity equal
to the applicable Interest Period. In the event that such rate is not available
at such time for any reason, then the "LIBOR Rate" with respect to such LIBOR
Borrowing for such Interest Period shall be the average interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits
approximately equal in principal amount to the Agent's portion of such LIBOR
Borrowing and for a maturity equal to the applicable Interest Period are offered
to the Agent in the London interbank market at approximately 11:00 a.m., London
time, two Business Days before the commencement of such Interest Period.

        Lien shall mean, with respect to any asset of any Person, (a) any
mortgage, pledge, debenture, charge, encumbrance, security interest, collateral
assignment or other lien or restriction of any kind on such asset, whether based
on common law, constitutional provision, statute or contract, (b) the interest
of any vendor or a lessor under any conditional sale agreement, title retention
agreement or capital lease relating to such asset, (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities, or (d) any other right of or arrangement with any
creditor to have such creditor's claim satisfied out of such assets, or the
proceeds therefrom, prior to the general creditors of such Person owning such
assets.

        Loan Documents shall mean this Agreement, the Notes, the Applications,
the Security Documents, the Guaranties, the Contribution Agreement, the Joinder
Agreements, the Letters of Credit, the Kimberly-Clark Accommodation Agreement,
all instruments, certificates and agreements now or hereafter executed and
delivered to the Agent, the Canadian Collateral Agent and/or the Lenders in
connection with or pursuant to any of the foregoing (including without
limitation, any fee letter between the Agent, JPMorgan and/or any of its
Affiliates and any Borrower relating to the transactions contemplated by this
Agreement), and all amendments, modifications, renewals, extensions, increases
and rearrangements of, and substitutions for, any of the foregoing.

        Loans shall mean the Revolving Loans and the Swingline Loans. Loan shall
mean any one of the Revolving Loans or the Swingline Loans.

22

--------------------------------------------------------------------------------






        Material Adverse Effect shall mean a material adverse effect on (a) the
business, assets, prospects, operations, financial or other condition of the
Credit Parties and their Subsidiaries taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c) the validity or enforceability of this Agreement, any of the
Notes or any other Loan Documents or the rights or remedies of the Agent, the
Canadian Collateral Agent or the Lenders hereunder or thereunder, or (d) the
validity or enforceability of the Agent's Lien (or the Canadian Collateral
Agent's Lien, as applicable) on any material portion of the Collateral or the
priority of such Lien.

        Material Lease shall mean any lease agreement with respect to a Material
Leasehold Property.

        Material Leasehold Property shall mean (i) the Leasehold Properties
listed on Schedule 1.1B and (ii) a Leasehold Property of material value as
Collateral or of material importance to the operations of the Credit Parties.

        Mill Properties shall mean those Mortgaged Properties in respect of
which pulp and paper mill operations are conducted or where structures are
located that are integral to such operations.

        Monthly Unaudited Financial Statements shall mean the financial
statements of the Credit Parties and their Subsidiaries, including all notes
thereto, which statements shall include (a) a balance sheet as of the end of the
respective calendar month, (b) a statement of operations for such respective
calendar month and for the fiscal year to date, subject to normal year-end
adjustments, all setting forth in comparative form the corresponding figures for
the corresponding period of the preceding fiscal year and (c) a statement of
cash flows for the fiscal year to date, subject to normal year-end adjustments,
setting forth in comparative form the corresponding figures in the corresponding
period of the preceding fiscal year, all prepared in reasonable detail and in
accordance with GAAP and certified by a Responsible Officer of Borrower's Agent
as fairly and accurately presenting in all material respects the financial
condition and results of operations of the Credit Parties and their
Subsidiaries, on a Consolidated basis, at the dates and for the periods
indicated therein subject to normal year-end adjustments. The Monthly Unaudited
Financial Statements for the Credit Parties and their Subsidiaries shall be
prepared on a Consolidated and consolidating basis, the parties recognizing that
such consolidating statements will be prepared in accordance with GAAP only to
the extent normal and customary.

        Mortgage shall mean (i) a security instrument (whether designated as a
deed of trust, an equitable mortgage, a debenture, a deed to secure debt, a
mortgage, a leasehold mortgage, a leasehold deed of trust, a leasehold deed to
secure debt, an assignment of leases and rents or by any similar title) executed
and delivered by any Credit Party in substantially the form of Exhibit I annexed
hereto, or in such other form as may be approved by the Agent (or the Canadian
Collateral Agent, as applicable), in each case with such changes thereto as may
be recommended by the Agent's (or the Canadian Collateral Agent's, as
applicable) local counsel based on local laws or customary local practices, and
(ii) at the Agent's (or the Canadian Collateral Agent, as applicable) option, in
the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form satisfactory to the Agent (or the Canadian Collateral Agent,
as applicable), adding such Additional Mortgaged Property to the Real Property
Assets encumbered by such existing Mortgage, in either case as such security
instrument or amendment may be amended, supplemented or otherwise modified from
time to time. "Mortgages" means all such instruments, including the Closing Date
Mortgages and any Additional Mortgages.

        Mortgaged Property shall mean a Closing Date Mortgaged Property or an
Additional Mortgaged Property, as the case may be.

        Neenah Form 10 shall mean the Registration Statement on Form 10, filed
by Parent on July 7, 2004, as amended on August 26, 2004, and as further amended
on September 22, 2004, and

23

--------------------------------------------------------------------------------






November 2, 2004 (File Number 001-32240), with the United States Securities and
Exchange Commission, as in effect on November 2, 2004.

        Net Income shall mean, with respect to any Person for any period, net
income of such Person for the applicable calculation period determined in
accordance with GAAP; provided, that there shall not be included in such
calculation of net income (a) any extraordinary gains or losses (including in
connection with the sale or write-up of assets), (b) any nonrecurring gains or
losses, (c) any gains or losses from dispositions of property or assets, other
than dispositions of Inventory and equipment in the ordinary course of business,
and the tax consequences thereof, (d) the net income or loss of any other Person
that is not a Subsidiary of such Person for whom net income is being calculated
(or is accounted for by such Person by the equity method of accounting), (e) the
net income (or loss) of any other Person acquired by, or merged with, such
Person for whom net income is being calculated or any of its Subsidiaries for
any period prior to the date of such acquisition, (f) the net income of any
Subsidiary of such Person for whom net income is being calculated to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Legal Requirement
applicable to such Subsidiary, all as determined in accordance with GAAP,
(g) with respect to the Credit Parties and their Subsidiaries, the anticipated
one-time non-cash impairment charge of approximately $110 million referred to in
the Offering Memorandum with respect to a writedown of the carrying amount of
the Consolidated assets of the Credit Parties and their Subsidiaries following
the Spin-off Transaction, and any benefits (including tax benefits) resulting
from such writedown or charge, (h) any non-cash compensation expense realized
for grants of performance shares, stock options or other rights to officers,
directors and employees, provided that such shares, options or other rights can
be redeemed at the option of the holder only for capital stock of such Person,
(i) with respect to the Credit Parties and their Subsidiaries, any losses of
Neenah Menasha Water and Power Company to the extent paid from funds contributed
by Kimberly-Clark into a separate account of Neenah Menasha Water and Power
Company prior to the Spin-Off Transaction, (j) with respect to the Credit
Parties, any non-recurring fees, charges or other expenses that are related to
the Spin-off Transaction, not to exceed (I) with respect to fees, charges or
other expenses incurred in connection with the closing of the Spin-off
Transaction on the Closing Date, $8,500,000 in the aggregate and (II) with
respect to fees, charges or other expenses incurred thereafter, $1,500,000,
(k) with respect to the Credit Parties, any non-recurring charges or other
expenses (determined in accordance with GAAP and as reflected in the Company's
financial statements produced from time to time pursuant to Section 6.3(a) and
(b)) related to the restructuring or permanent closure of the Parent's Terrace
Bay facility, not to exceed $10,000,000 in the aggregate, and (l) with respect
to the Credit Parties, any non-recurring charges or other expenses (determined
in accordance with GAAP and as reflected in the Company's financial statements
produced from time to time pursuant to Section 6.3(a) and (b)) related to the
restructuring or permanent closure of any other facility of any Credit Party,
not to exceed $5,000,000 in any calendar year or $10,000,000 in the aggregate
during the term of this Agreement.

        Net Recovery Value Percentage shall mean the "net recovery value
percentage" under an orderly liquidation scenario for the Inventory, Equipment,
or Real Property Assets of any Credit Party, as specifically set forth and
described in the most recent appraisal of the Inventory, Equipment, or Real
Property Assets of the applicable Credit Party received by the Agent pursuant to
the provisions of Section 6.4 hereof (or with regard to work-in-process
Inventory, gross recovery value percentage as set forth in such an appraisal and
as discounted by the Agent in its reasonable credit judgment).

24

--------------------------------------------------------------------------------






        Non-Reporting Lender Party shall have the meaning specified for such
term in the definition of "Bank Products".

        Notes shall mean the Revolving Credit Notes and the Swingline Note. Note
shall mean any one of such promissory notes.

        Nova Scotia Woodlands shall mean that portion of the Timberland
Properties located in Nova Scotia, Canada comprising approximately 980,000
acres.

        Nova Scotia Non-Migrated Woodlands shall mean that portion of the Nova
Scotia Woodlands comprising approximately 550,000 acres, which on the Closing
Date are located in land registration districts in Nova Scotia that are subject
to the Land Registration Act (Nova Scotia), and which cannot be migrated into
the Land Registration Act (Nova Scotia) before the Closing Date.

        Nova Scotia Non-Migrated Woodlands Registration Agreement shall mean the
agreement, effective as of November 30, 2004, between Neenah Paper Company of
Canada and Her Majesty the Queen in right of the Province of Nova Scotia as
represented in this behalf by the Minister of Service Nova Scotia and Municipal
Relations permitting the registration under the Registry Act (Nova Scotia) of
the deed, dated as of the Closing Date, conveying the Nova Scotia Non-Migrated
Woodlands from Kimberly-Clark Inc. to Neenah Paper Company of Canada, and the
Mortgage, dated as of the Closing Date, by Neenah Paper Company of Canada in
favor of the Canadian Collateral Agent mortgaging and charging all of the
present and after-acquired property and assets of Neenah Paper Company of Canada
including, without limitation, the Nova Scotia Non-Migrated Woodlands.

        Obligations shall mean, without duplication, all obligations,
liabilities and Indebtedness of the Credit Parties with respect to (a) the
Security Documents and all other Loan Documents, including without limitation,
(i) the principal of and interest on the Loans and (ii) the payment or
performance of all other obligations, liabilities and Indebtedness of the Credit
Parties to the Agent, the Canadian Collateral Agent and the Lenders hereunder,
under the Notes, under the Letters of Credit, under the Applications or under
any one or more of the other Loan Documents, including all fees, costs, expenses
and indemnity obligations hereunder and thereunder, and (b) all obligations and
liabilities of the Credit Parties and/or any of their Subsidiaries now or
hereafter owing to JPMorgan Chase Bank, N.A. or any other Lender Party under any
Bank Product. The Obligations include interest (including interest that accrues
or that would accrue but for the filing of a bankruptcy case by a Credit Party
or any of its Subsidiaries, whether or not such interest would be an allowable
claim under any applicable bankruptcy or other similar proceeding) and other
obligations accruing or arising after (a) commencement of any case under any
bankruptcy or similar laws by or against any Credit Party or any of their
Subsidiaries (or that would accrue or arise but for the commencement of any such
case) or (b) the personal liability of the Credit Parties or any of their
Subsidiaries for the Obligations shall be discharged or otherwise cease to exist
by operation of law or for any other reason.

        Obligee and Obligees shall have the meanings assigned to such terms in
Section 10.22.

        OEB Act shall mean the Ontario Energy Board Act, 1998 (Ontario) S. O.
1998, Ch. 15, Schedule B.

        Offering Memorandum shall mean the confidential Offering Memorandum,
dated November 18, 2004, relating to the offering by the Parent of the Senior
Notes.

        Organizational Documents shall mean, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a limited partnership, the limited partnership
agreement and certificate of limited partnership of such limited partnership;
with respect to a joint venture, the joint venture agreement establishing such

25

--------------------------------------------------------------------------------






joint venture; with respect to a limited liability company, the articles of
organization or certificate of formation and regulations or limited liability
company agreement of such limited liability company; with respect to an
unlimited liability company, the memorandum of association and articles of
association and the certificate of incorporation of such company; and with
respect to a trust, the instrument establishing such trust; in each case
including any and all modifications thereof as of the date of the Loan Document
referring to such Organizational Document and any and all future modifications
thereof.

        Other Tax shall have the meaning attributed to such term in
Section 10.17(a)(ii) hereof.

        Parent shall have the meaning specified in the preamble to this
Agreement.

        Parties shall mean all Persons other than the Agent, the Canadian
Collateral Agent and any Lender executing any Loan Documents.

        Patents shall have the meaning specified for such term in the definition
of "Intellectual Property."

        PBGC shall mean the Pension Benefit Guaranty Corporation.

        Perfection Certificate shall mean a certificate in the form of Exhibit L
attached hereto or any other form approved by the Agent, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by each Credit Party.

        Permitted Affiliate Transactions shall mean any of the following:
(a) transactions with or among the Credit Parties; (b) customary directors'
fees, customary directors' indemnifications and similar arrangements for
officers and directors of the Credit Parties entered into in the ordinary course
of business, together with any payments made under any such indemnification
arrangements; (c) customary and reasonable loans, advances and reimbursements to
officers, directors and employees of the Credit Parties for travel,
entertainment, moving and other relocation expenses, in each case made in the
ordinary course of business; (d) the incurrence of intercompany Indebtedness
permitted pursuant to Section 7.1(f) hereof and Contingent Obligations permitted
pursuant to Section 7.1(g); (e) employment agreements and arrangements entered
into with officers and employees of the Credit Parties in the ordinary course of
business; and (f) other transactions, contracts or agreements existing on the
date of this Agreement and which are set forth on Schedule 7.6 attached hereto,
together with any renewals and extensions of such existing transactions,
contracts or agreements, so long as such renewals and extensions are upon terms
and conditions substantially identical to the terms and conditions set forth in
such existing transactions, contracts and agreements (or otherwise no less
favorable to the Credit Parties, as applicable).

        Permitted Investment Securities shall mean each of the following, to the
extent the same is pledged as additional Collateral hereunder and is subject to
a first priority perfected Lien in favor of the Agent (or the Canadian
Collateral Agent, as applicable) for the ratable benefit of the Lender Parties:
(a) readily marketable, direct obligations of the United States of America or
Canada or any agency or wholly-owned corporation thereof which are backed by the
full faith and credit of the United States or Canada, maturing within one
(1) year after the date of acquisition thereof, (b) certificates of deposit,
commercial paper (if rated no lower than A-1/P-1) or other short-term direct
obligations of (i) JPMorgan or (ii) any other domestic financial institution
having capital and surplus in excess of $5,000,000,000, maturing within six
months after the date of acquisition thereof, (c) money market mutual funds
having aggregate assets in excess of $5,000,000,000, and (d) other Investments
mutually agreed to in writing by the Borrowers' Agent and the Agent.

        Permitted Overadvance shall have the meaning specified in Section 2.2(h)
hereof.

26

--------------------------------------------------------------------------------






        Permitted Refinancing shall mean a refinancing or replacement of all or
a portion of the Obligations that is arranged by J.P. Morgan Securities Inc.,
Citigroup Global Markets Inc. or Goldman Sachs Credit Partners LP or the
Affiliates of any of them.

        Person shall mean any individual, corporation, business trust,
unincorporated organization or association, partnership, joint venture, limited
liability company, unlimited liability company, Governmental Authority or any
other form of entity.

        Plan shall mean any plan subject to Title IV of ERISA and maintained by
any Credit Party for employees of any Credit Party or of any member of a
"controlled group of corporations", as such term is defined in the Code, of
which the Borrower, any of its Subsidiaries or any ERISA Affiliate it may
acquire from time to time is a part, or any such plan to which the Borrower, any
of its Subsidiaries or any ERISA Affiliate is required to contribute on behalf
of its employees.

        Post-Closing Agreement shall mean that certain Post-Closing Agreement,
of even date herewith, among the Credit Parties, the Agent and the Canadian
Collateral Agent.

        PPSA (Ontario) shall mean the Personal Property Security Act (Ontario),
as amended from time to time.

        PPSA (Nova Scotia) shall mean the Personal Property Security Act (Nova
Scotia), as amended from time to time.

        Prime Rate shall mean the rate of interest per annum publicly announced
from time to time by JPMorgan, or its successor financial institution, if any,
at its principal office in New York City as its prime rate in effect at such
time. Without notice to any Credit Party or any other Person, the Prime Rate
shall change automatically from time to time as and in the amount by which said
prime rate shall fluctuate, with each such change to be effective as of the date
of each change in such prime rate. THE PRIME RATE IS A REFERENCE RATE AND DOES
NOT NECESSARILY REPRESENT THE LOWEST OR BEST RATE ACTUALLY CHARGED BY JPMORGAN
OR SUCH SUCCESSOR FINANCIAL INSTITUTION TO ANY OF ITS CUSTOMERS. JPMORGAN OR
SUCH SUCCESSOR FINANCIAL INSTITUTION MAY MAKE COMMERCIAL LOANS OR OTHER LOANS AT
RATES OF INTEREST AT, ABOVE AND BELOW THE PRIME RATE.

        Principal Office shall mean the principal office in New York City of the
Agent, or such other place as the Agent may from time to time by notice to the
Borrowers' Agent designate.

        Prohibited Transaction shall mean any non-exempt transaction set forth
in Section 406 of ERISA or Section 4975 of the Code.

        Proper Form shall mean in form and substance satisfactory to the Agent
(or the Canadian Collateral Agent, as applicable) as of the time of delivery and
execution.

        Property shall mean any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.

        Pulp Supply Agreement shall mean the Pulp Supply Agreement, dated as of
November 30, 2004, between Kimberly-Clark Global Sales, Inc. and Parent.

        Quarterly Unaudited Financial Statements shall mean the financial
statements of the Credit Parties and their Subsidiaries, including all notes
thereto, which statements shall include (a) a balance sheet as of the end of the
respective fiscal quarter, as applicable, (b) a statement of operations for such
respective fiscal quarter, as applicable, and for the fiscal year to date,
subject to normal year-end adjustments, all setting forth in comparative form
the corresponding figures for the corresponding period of the preceding fiscal
year and (c) a statement of cash flows for the fiscal year to date, subject to
normal year-end adjustments, setting forth in comparative form the

27

--------------------------------------------------------------------------------






corresponding figures in the corresponding period of the preceding fiscal year,
all prepared in reasonable detail and in accordance with GAAP and certified by a
Responsible Officer of Borrower's Agent as fairly and accurately presenting in
all material respects the financial condition and results of operations of the
Credit Parties and their Subsidiaries, on a Consolidated basis, at the dates and
for the periods indicated therein, subject to normal year-end adjustments. The
Quarterly Unaudited Financial Statements for the Credit Parties and their
Subsidiaries shall be prepared on a Consolidated and consolidating basis, the
parties recognizing that such consolidating statements will be prepared in
accordance with GAAP only to the extent normal and customary.

        Rate Selection Date shall mean that Business Day which is (a) in the
case of an Alternate Base Rate Borrowing, the date of such borrowing, or (b) in
the case of a LIBOR Borrowing, the date three (3) Business Days preceding the
first day of any proposed Interest Period for such LIBOR Borrowing.

        Rate Selection Notice shall have the meaning specified in
Section 2.8(b)(1) hereof.

        Real Property Asset shall mean, at any time of determination, any fee
ownership or leasehold interest of any Credit Party in or to any real Property.

        Receivables shall mean and include all of the accounts, instruments,
documents, chattel paper and general intangibles of the Credit Parties, whether
secured or unsecured, whether now existing or hereafter created or arising, and
whether or not specifically assigned to the Agent for the ratable benefit of the
Lender Parties.

        Refinancing Indebtedness shall mean any Indebtedness of the Credit
Parties or any of their Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund, other
Indebtedness of such Person, provided, that:

        (a)   the principal amount of such Refinancing Indebtedness does not
exceed the then outstanding principal amount of the Indebtedness so extended,
refinanced, renewed, replaced, defeased or refunded;

        (b)   the interest rate or rates to accrue under such Refinancing
Indebtedness do not exceed the interest rate or rates then accruing on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;

        (c)   the maturities, amortization schedules, covenants, defaults,
remedies, subordination provisions (with respect to any Subordinated
Indebtedness), collateral security provisions (or absence thereof) and other
terms of such Refinancing Indebtedness are in each case the same or more
favorable to the applicable Credit Party and/or Subsidiary as those in the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;
and

        (d)   no Default or Event of Default has occurred and is continuing or
would result from the issuance or origination of such Refinancing Indebtedness.

        Regulation D shall mean Regulation D of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation relating to reserve requirements applicable to
member Lenders of the Federal Reserve System.

28

--------------------------------------------------------------------------------





        Regulatory Change shall mean, with respect to any Lender, any change on
or after the date of this Agreement in any Legal Requirement (including
Regulation D) or the adoption or making on or after such date of any Legal
Requirement applying to Agent or a class of Lenders including such Person under
any Legal Requirement (whether or not having the force of law) by any
Governmental Authority charged with the interpretation or administration
thereof.

        Related Obligations shall have the meaning assigned to such term in
Section 10.22.

        Reportable Event shall mean a "reportable event" as defined in
Section 4043(c) of ERISA, excluding those for which the provision for 30-day
notice to the PBGC has been waived by regulation.

        Request for Extension of Credit shall mean a written request for
extension of credit substantially in the form of Exhibit D attached hereto.

        Required Lenders shall mean Lenders having greater than 50% of the Total
Commitment; provided that after termination of the Total Commitment, Required
Lenders shall mean Lenders having greater than 50% of the aggregate amount of
the outstanding Revolving Loans, Letter of Credit Exposure Amount and Swingline
Exposure; and provided further, however, if only two (2) Lenders are then
parties to this Agreement, Required Lenders shall mean both of such Lenders.

        Requirements of Environmental Law shall mean all requirements imposed by
any Environmental Law. Requirement of Environmental Law shall mean any one of
them.

        Reserves shall mean any and all reserves established by the Agent, in
its reasonable credit judgment, with respect to the Borrowing Base or in
accordance with any express provision of this Agreement or any other Loan
Document (including without limitation the Canadian Priming Lien Reserve and the
Corporate Services Agreement Reserve) for purposes of reducing the Borrowers'
ability to utilize any portion of the Borrowing Base.

        Responsible Officer shall mean, with respect to any Person, the
president, chief financial officer, treasurer, controller, or general counsel of
such Person.

        Revolving Credit LIBOR Borrowing shall mean, as of any date, that
portion of the principal balance of the Revolving Loans bearing interest at the
Adjusted LIBOR Rate as of such date.

        Revolving Credit Notes shall mean the promissory notes, each
substantially in the form of Exhibit A attached hereto, of the Borrowers
evidencing the Revolving Loans, payable to the order of the respective Lenders
in the amount of said Lender's Commitment, and all renewals, extensions,
modifications, rearrangements and replacements thereof substitutions therefor.
Revolving Credit Note shall mean any of such promissory notes.

        Revolving Loans shall mean the Revolving Loans made pursuant to
Section 2.1 hereof. Revolving Loan shall mean one of such Revolving Loans.

        Scheduled Principal Payments shall mean, with respect to any Person for
any period, the aggregate amount of regularly scheduled payments of principal,
if any, in respect of funded Indebtedness (including the principal component of
any payments in respect of Capital Lease Obligations) paid or required to be
paid by such Person and its consolidated Subsidiaries during such period.

        Security Agreements shall mean (a) the Security Agreement (Personal
Property) of even effective date herewith, between the Credit Parties (other
than the Guarantor) and the Agent, for the ratable benefit of the Lender
Parties, covering all Receivables, Inventory and all other tangible and
intangible personal Property of such Credit Parties more particularly described
therein, as the same may hereafter be joined in by a Credit Party pursuant to a
Joinder Agreement, (b) the debentures of even date herewith, each granted by the
Guarantor in favor of the Canadian Collateral Agent, for the ratable benefit of
the Lender Parties, covering the Collateral referred to

29

--------------------------------------------------------------------------------






therein of the Guarantor, in each case as more particularly described therein,
as the same may hereafter be joined in by a Credit Party pursuant to a Joinder
Agreement, (c) the Pledge Agreement of even effective date herewith, between the
Credit Parties named therein and the Agent, for the ratable benefit of the
Lender Parties, covering (i) all issued and outstanding Stock in each of the
Borrowers' Domestic Subsidiaries and, to the extent set forth therein, Canadian
Subsidiaries, and (ii) 65% of all issued and outstanding Stock in each of the
Borrower's non-Domestic Subsidiaries (other than Canadian Subsidiaries), (d) the
Assignment for Security, (e) the Assignment of Material Contracts, (f) the
transfer and assignment of insurance of even effective date herewith, by Neenah
Paper Company of Canada in favor of the Canadian Collateral Agent, (g) any and
all other security agreements, pledge agreements, collateral assignments
(including without limitation assignments of insurance), assignments of contract
rights or agreements, assignments or pledges of stock or partnership interests,
or other similar documents now or hereafter executed in favor of the Agent (or
the Canadian Collateral Agent, as applicable), for the ratable benefit of the
Lender Parties, as security for the payment or performance of any and/or all of
the Obligations, and (h) any amendment, modification, restatement or supplement
of all or any of the above-described agreements and assignments.

        Security Documents shall mean the Security Agreements, all related
financing statements and any and all other agreements, Intellectual Property
Security Agreements, Mortgages, debentures, deeds of trust, chattel mortgages,
Tri-Party Agreements, guaranties, assignments of income, standby agreements,
subordination agreements, undertakings and other instruments and financing
statements now or hereafter executed and delivered as security for the payment
and performance of the Obligations, as any of them may from time to time be
amended, modified, restated or supplemented.

        Senior Note Documents shall mean any and all agreements, instruments and
other documents pursuant to which the Senior Notes have been or will be issued
or otherwise setting forth the terms of the Senior Notes, the Senior Note
Indenture and the obligations with respect thereto, including any guaranty
agreements, bank product agreements or hedging agreements related thereto, all
ancillary agreements as to which any agent, trustee or lender is a party or a
beneficiary and all other agreements, instruments, documents and certificates
executed in connection with any of the foregoing, in each case as such
agreement, instrument or other document may be amended, restated, supplemented,
refunded, replaced or otherwise modified from time to time in accordance with
the terms thereof.

        Senior Note Trustee shall mean the "Trustee" (as defined in the Senior
Note Indenture).

        Senior Notes shall mean the 73/8% senior notes of the Parent due 2014,
issued pursuant to the Senior Note Indenture.

        Senior Note Indenture shall mean the Indenture, dated as November 30,
2004, between Parent, the subsidiaries of the Parent party thereto, and The Bank
of New York Trust Company, N.A., as Trustee.

        Spin-off Private Letter Ruling shall mean the private letter ruling
issued to Kimberly-Clark by the IRS, dated September 15, 2004, regarding the
United States federal income tax treatment of certain aspects of the Spin-off
Transaction.

        Spin-off Tax Opinion shall mean the legal opinion issued by Baker &
McKenzie to Kimberly-Clark, dated November 30, 2004, regarding the United States
federal income tax treatment of certain aspects of the Spin-off Transaction
(including all certificates and representation letters supporting such legal
opinion).

        Spin-off Transaction shall mean the transfer of certain assets and
liabilities of Kimberly-Clark and certain of its Affiliates to the Credit
Parties as contemplated by the Canadian Purchase Agreement and the Distribution
Agreement, Kimberly-Clark's distribution of all of its shares of the

30

--------------------------------------------------------------------------------






Parent to Kimberly-Clark's shareholders as contemplated by the Distribution
Agreement and as described in the Neenah Form 10, the issuance of the initial
Loans hereunder, the issuance of the Senior Notes pursuant to the Senior Note
Indenture, the payment and refinancing of the cash dividend referred to in
Section 6.9(a), and the related transactions contemplated by the parties thereto
in connection with each thereof.

        Spin-off Tax Sharing Agreement shall mean the Tax Sharing Agreement,
dated as of November 30, 2004, between Kimberly-Clark and Parent.

        Standby Letters of Credit shall mean all standby letters of credit
issued by the Agent for the account or liability of any Borrower pursuant to the
terms set forth in this Agreement.

        Statutory Reserves shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including without
limitation, any marginal, special, emergency or supplemental reserves) expressed
as a decimal, established by the Board of Governors of the Federal Reserve
System of the United States and any other banking authority to which any Lender
is subject with respect to the Adjusted LIBOR Rate for Eurocurrency Liabilities
(as defined in Regulation D), including without limitation, those reserve
percentages imposed under Regulation D.

        Stock shall mean as to a Business Entity, all capital stock, partnership
interests, membership interests or other indicia of equity rights issued by such
Business Entity from time to time.

        Subordinated Indebtedness shall mean, with respect to any Credit Party
or any of their Subsidiaries, Indebtedness subordinated in right of payment to
such Credit Party's or such Subsidiary's monetary Obligations on terms
satisfactory to and approved in writing by the Agent and the Required Lenders,
in their reasonable credit judgment, so long as all other terms thereof
(including without limitation, regularly scheduled payments and financial and
negative covenants) are satisfactory to and approved in writing by the Agent and
the Required Lenders, in their reasonable credit judgment.

        Subsidiary shall mean, as to a particular parent Business Entity, any
Business Entity of which more than fifty percent (50%) of the Stock issued by
such Business Entity is at the time directly or indirectly owned by such parent
Business Entity or by one or more of its Affiliates.

        Swingline Exposure shall mean, at any time, the aggregate principal
amount of all Swing Loans outstanding at such time.

        Swingline Lender shall mean JPMorgan or any other Lender that becomes
the Agent, in each case in its capacity as the Swingline Lender hereunder.

        Swingline Loans shall mean the Swingline Loans made pursuant to
Section 2.11(a) hereof. Swingline Loan shall mean any one of such Swingline
Loans.

        Swingline Note shall mean the promissory note, substantially in the form
of Exhibit B attached hereto, of the Borrowers evidencing the Swingline Loans,
payable to the order of the Swingline Lenders in the original principal amount
of $15,000,000, and all renewals, extensions, modifications, rearrangements and
replacements thereof substitutions therefor.

        Synthetic Lease shall mean any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
lease or other arrangement is required or is permitted to be classified and
accounted for as an operating lease under GAAP but which is intended by the
parties thereto for tax, bankruptcy, regulatory, commercial law, real estate law
and all other purposes as a financing arrangement.

        Termination Date shall mean the earliest of (a) four (4) years after the
Closing Date, (b) any date that the Total Commitment is terminated in full by
the Borrowers pursuant to Section 2.4

31

--------------------------------------------------------------------------------






hereof, and (c) any date the Termination Date is accelerated or the Total
Commitment is terminated by the Agent pursuant to Section 8.1 hereof.

        Timberland Properties shall mean that portion of the Closing Date
Mortgaged Properties other than the Mill Properties.

        Title Company shall mean (i) with respect to the Mortgaged Properties
located in the United States, First American Title and (ii) with respect to the
Mortgaged Properties located in Canada, First Canadian Title, or one or more
other title insurance companies reasonably satisfactory to the Agent.

        Total Commitment shall mean, on any day, the aggregate of all of the
Lenders' Commitments on such day. As of the Closing Date, the Total Commitment
is $150,000,000.

        Trade Letters of Credit shall mean all trade or documentary letters of
credit issued by the Agent for the account or liability of any Borrower pursuant
to the terms set forth in this Agreement.

        Trademarks shall have the meaning specified for such term in the
definition of "Intellectual Property."

        Tri-Party Agreements shall collectively mean tri-party agreements, in
Proper Form, to be executed and delivered by and among the Agent (or the
Canadian Collateral Agent, as applicable), the Credit Parties required by the
Agent (or the Canadian Collateral Agent, as applicable) and the applicable
financial institutions described in Schedule 5.29 attached hereto, together with
all modifications and/or replacements thereof which are approved in writing by
the Agent (or the Canadian Collateral Agent, as applicable), for purposes of
(i) evidencing control by the Agent (or the Canadian Collateral Agent, as
applicable) in one or more deposit accounts (including Collection Accounts)
maintained by the applicable Credit Parties with any such specified financial
institution, in the case of the Agent, for purposes of perfection of the Agent's
Lien in such deposit accounts for the ratable benefit of the Lender Parties, and
(ii) with respect to deposit accounts constituting Collection Accounts,
facilitating the collection of Receivables in accordance with the terms of
Section 6.15 hereof.

        UCC shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York.

        Unused Commitment shall mean, as to a particular Lender, the daily
difference of such Lender's Commitment on such day less the Current Sum
applicable to such Lender on such day.

        1.2    Accounting Terms and Determinations.    Except where specifically
otherwise provided:

        (a)   The symbol "$" and the word "dollars" shall mean lawful money of
the United States of America, and symbol "Cdn.$" and the words "Canadian
Dollars" shall mean lawful money of Canada.

        (b)   Any accounting term not otherwise defined shall have the meaning
ascribed to it under GAAP. If any Credit Party is required after the Closing
Date to implement any change(s) in its accounting principles and practice as a
result of any changes in GAAP mandated by the Financial Accounting Standards
Board or successor organization, and if such change(s) result in any material
change in the method of calculation of the Fixed Charge Coverage Ratio, then for
all periods after the date of implementation of such change(s) until one or more
appropriate amendments of this Agreement addressing such change(s) in GAAP are
negotiated, executed and delivered by the parties hereto in a form acceptable to
all such parties, the Fixed Charge Coverage Ratio shall be calculated hereunder
utilizing GAAP as in effect prior to such change(s).

32

--------------------------------------------------------------------------------






        (c)   Unless otherwise expressly provided, any accounting concept and
all financial covenants shall be determined on a Consolidated basis, and
financial measurements shall be computed without duplication.

        (d)   Wherever the term "including" or any of its correlatives appears
in the Loan Documents, it shall be read as if it were written "including (by way
of example and without limiting the generality of the subject or concept
referred to)".

        (e)   Wherever the word "herein" or "hereof" is used in any Loan
Document, it is a reference to that entire Loan Document and not just to the
subdivision of it in which the word is used.

        (f)    References in any Loan Document to Section numbers are references
to the Sections of such Loan Document.

        (g)   References in any Loan Document to Exhibits, Schedules, Annexes
and Appendices are to the Exhibits, Schedules, Annexes and Appendices to such
Loan Document, and they shall be deemed incorporated into such Loan Document by
reference.

        (h)   Any term defined in the Loan Documents which refers to a
particular agreement, instrument or document shall also mean, refer to and
include all modifications, amendments, supplements, restatements, renewals,
extensions and substitutions of the same; provided, that nothing in this
subsection shall be construed to authorize any such modification, amendment,
supplement, restatement, renewal, extension or substitution except as may be
permitted by other provisions of the Loan Documents.

        (i)    Unless otherwise expressly stated in any Loan Document, all times
of day used in the Loan Documents mean local time in New York, New York.

        (j)    Defined terms may be used in the singular or plural, as the
context requires.

        1.3    UCC Changes.    All terms used herein which are defined in the
UCC shall, unless otherwise defined herein, have the meanings ascribed to them
in the UCC both as in effect on the date of this Agreement and as hereafter
amended.

        1.4    Joint and Several Obligations; Borrowers' Agent.    

        (a)   All obligations of the Borrowers hereunder shall be joint and
several. Any notice, request, waiver, consent or other action made, given or
taken by any Borrower shall bind all of the Borrowers.

        (b)   Each of the Credit Parties hereby authorizes the Parent and each
of the Responsible Officers of the Parent listed on Schedule 1.4 hereto or
otherwise designated by the Parent from time to time as provided below, to act
as agent for all of the Credit Parties, and to execute and deliver on behalf of
any Credit Party such notices, requests, waivers, consents, certificates, and
other documents, and to take any and all actions, required or permitted to be
delivered or taken by the Credit Parties hereunder. The Credit Parties may
replace any of the Responsible Officers listed in Schedule 1.4 hereto or add any
additional Responsible Officers by the delivery of a written notice by the
Parent to the Agent specifying the names of each new Responsible Officer and the
offices held by each such Person. Each Credit Party hereby agrees that any such
notices, requests, waivers, consents, certificates and other documents executed,
delivered or sent by the Parent or any Responsible Officer of the Parent and any
such actions taken by the Parent or any Responsible Officer of the Parent shall
bind each Credit Party.

33

--------------------------------------------------------------------------------






        2.    Loans; Letters of Credit; Notes; Payments; Prepayments; Interest
Rates.    

        2.1    Commitments.    Subject to the terms and conditions hereof, each
Lender, severally and not jointly, agrees to make Revolving Loans to the
Borrowers from time to time on and after the Closing Date until, but not
including, the Termination Date, in an aggregate principal amount at any one
time outstanding (including such Lender's Commitment Percentage of the Letter of
Credit Exposure Amount and the Swingline Exposure at such time) up to, but not
exceeding, such Lender's Commitment. Notwithstanding the foregoing, the
aggregate principal amount of the Revolving Loans outstanding at any time shall
not exceed (a) the lesser at such time of (i) the Total Commitment and
(ii) (A) the Borrowing Base as of such time less (B) all applicable Reserves,
less (b) the aggregate Letter of Credit Exposure Amount and Swingline Exposure
at such time less (c) the aggregate amount of the items specified in clauses
(b)(ii) and (b)(iii) of the definition of "Availability." Subject to the
conditions herein, any such Revolving Loan prepaid prior to the Termination Date
may be reborrowed as an additional Revolving Loan by the Borrowers pursuant to
the terms of this Agreement.

        2.2    Loans.    

        (a)   Subject to Sections 4.1 and 4.2 hereof, (i) all Revolving Loans
shall be advanced and made ratably by the Lenders in accordance with the
Lenders' respective Commitments; and (ii) the initial Revolving Loans shall be
made on the Closing Date by the Lenders upon the execution of this Agreement.

        (b)   When requesting a Revolving Loan hereunder, the Borrowers shall
give the Agent notice of a request for a Loan in accordance with Section 4.1(a)
hereof; provided, however, no notice of a request for a Revolving Loan in
accordance with Section 4.1(a) hereof shall be required to be presented by the
Borrowers to the Agent if a check, wire transfer request or other item issued by
any Borrower shall be presented for payment against any controlled disbursement
account maintained with the Agent in connection with the account or accounts
established and maintained by the Agent for the purposes of deposits and
collections of Receivables in accordance with Section 6.15(a) hereof, and the
Agent shall then cause the Lenders (subject to the settlement delay provisions
of Section 2.2(f) hereof) to make a Revolving Loan for the purpose of crediting
said controlled disbursement account in an amount sufficient to permit such
check, wire transfer request or other item to be honored if (i) such Revolving
Loan is to be made prior to the Termination Date, (ii) the Availability would be
equal to or greater than zero after giving effect to such Revolving Loan, and,
if applicable, the resulting payment of any Obligations to be contemporaneously
paid with the proceeds of such requested Revolving Loan, and (iii) no Default or
Event of Default shall have occurred which is then continuing. Each such
Revolving Loan advanced for the purpose of crediting any such controlled
disbursement account shall be deemed to be an Alternate Base Rate Borrowing
until a Rate Selection Notice is otherwise properly presented for such Alternate
Base Rate Borrowing converting such borrowing to a LIBOR borrowing.
Notwithstanding anything to the contrary contained in Section 2.11, if any
request for a Loan in accordance with Section 4.1(a) hereof requests Revolving
Loans in the form of Alternate Base Rate Borrowings, the Agent may make a
Swingline Loan available to the Borrowers in an aggregate amount not to exceed
the amount of such requested Revolving Loans, and the aggregate amount of the
corresponding requested Revolving Loans shall be reduced accordingly by the
principal amount of such Swingline Loan. Except as otherwise provided in the
settlement delay provisions of Section 2.2(f) hereof, the Agent shall promptly
advise the Lenders of any notice of a request for a Loan (other than a Swingline
Loan) given pursuant to Section 4.1(a) or of any such Revolving Loan advanced
for purposes of crediting any such controlled disbursement account and of each
Lender's portion of a requested borrowing (based on such Lender's Commitment
Percentage).

34

--------------------------------------------------------------------------------






        (c)   Except as otherwise provided or specified in the settlement delay
provisions of Section 2.2(f) below, each Lender shall make its Revolving Loans
available on the proposed dates thereof by causing its Applicable Lending Office
to pay the amount required to the Agent at the Principal Office in immediately
available funds not later than 1:00 p.m., and the Agent shall as soon as
practicable, but in no event later than 5:00 p.m. on such date, credit the
amount so received to a general deposit account designated and maintained by the
applicable Borrower. If a requested Revolving Loan shall not occur on the
Closing Date or any date specified by the Borrowers as set forth in the
applicable Request for Extension of Credit, as the case may be, because all of
the conditions for such Revolving Loan set forth herein or in any of the other
Loan Documents shall not have been met, the Agent shall return the amounts so
received from the Lenders in respect of such requested Revolving Loan to the
applicable Lenders as soon as practicable.

        (d)   The obligations of the Lenders hereunder are several and not
joint; therefore, notwithstanding anything herein to the contrary: (i) no Lender
shall be required to make Revolving Loans at any one time outstanding in excess
of such Lender's Commitment; (ii) if a Lender fails to make a Revolving Loan as
and when required hereunder and the Borrowers subsequently make a repayment on
the Revolving Loans, such repayment shall be shared among the non-defaulting
Lenders in accordance with the respective Commitment Percentages until each
non-defaulting Lender has received its Commitment Percentage of all of the
outstanding Revolving Loans, after which the balance of such repayment shall be
applied against such defaulting Lender's Commitment Percentage of the
outstanding Revolving Loans; and (v) the failure of any Lender to make any
Revolving Loan or any payment in respect of its participation in Swing Loans and
Letter of Credit Advances shall not in itself relieve any other Lender of its
obligation to lend hereunder (provided, that no Lender shall be responsible for
the failure of any other Lender to make a Loan such other Lender is obligated to
make hereunder).

        (e)   The Revolving Loans made by the Lenders on any date and the Swing
Loans made by the Swingline Lender shall be in integral multiples of $1.00;
provided, however, that the LIBOR Borrowings made on any date shall be in
minimum aggregate principal amounts of $3,000,000, with any increases over such
minimal amount being in integral aggregate multiples of $1,000,000.

        (f)    The arrangements between the Agent and the Lenders with respect
to making and advancing the Revolving Loans and making payments under Letters of
Credit shall be handled on the following basis: no less than once a week, the
Agent will provide each Lender with a statement showing, for the period of time
since the date of the most recent of such statements previously provided, the
aggregate principal amount of new Revolving Loans made to the Borrowers, the
aggregate amount of new Letter of Credit Advances which have not been
reimbursed, the aggregate face amount of new Letters of Credit issued for the
account of the Borrowers, the aggregate principal amount of new Swingline Loans
made to the Borrowers, the amount of remittances and payments actually collected
and applied by the Agent to reduce the outstanding principal balance of the
Revolving Loans, to reduce the outstanding principal balance of the Swingline
Loans and to reimburse Letter of Credit Advances during such period and the
outstanding principal balances of the Revolving Loans and the Swingline Loans
and the aggregate Letter of Credit Exposure Amount outstanding at the end of
such period. If a Lender's pro-rata share (based on such Lender's Commitment
Percentage) of the Revolving Loans and the unreimbursed Letter of Credit
Advances made during such period exceeds such Lender's pro-rata share of
remittances and payments applied to reduce the Revolving Loans and reimburse
Letter of Credit Advances during such period, the difference will be paid and
made available in same day funds by such Lender to the Agent, and if such
Lender's pro-rata share (based on such Lender's Commitment Percentage) of
remittances and

35

--------------------------------------------------------------------------------






payments applied to reduce the Revolving Loans and reimburse Letter of Credit
Advances during such period exceeds such Lender's pro-rata share (based on such
Lender's Commitment Percentage) of the Revolving Loans and the unreimbursed
Letter of Credit Advances made during such period, the difference will be paid
and made available in same day funds by the Agent to such Lender.

        (g)   The Agent shall render to the Borrowers' Agent each month a
statement of the Borrowers' account of all transactions of the type described in
Section 2.2(f) hereof, which shall be deemed to be correct and accepted by and
be binding upon the Borrowers unless the Agent receives a written statement of
the Borrowers' exceptions to such account statement within thirty (30) days
after such statement was rendered to the Borrowers' Agent.

        (h)   Notwithstanding anything to the contrary set forth in this
Section 2.2 or in any other provision of this Agreement, the Agent, on its own
initiative and in its sole discretion, but for the ratable benefit of the
Lenders, may extend Revolving Loans or issue Letters of Credit in excess of
Availability (collectively "Permitted Overadvances") in an aggregate amount at
any one time not exceeding $5,000,000 upon and subject to the following terms:
(i) no Permitted Overadvances shall be in excess of (a) the Total Commitment,
less (b) the aggregate Revolving Loans, Letter of Credit Exposure Amount and
Swingline Exposure at such time (excluding such Permitted Overadvances) less
(c) the aggregate amount of the items specified in clauses (b)(ii) and
(b)(iii) of the definition of "Availability"; (ii) no Permitted Overadvances
shall be outstanding for more than thirty (30) consecutive days; and (iii) no
more than two (2) Permitted Overadvances can be extended by the Agent during any
180 consecutive day period. The extension of any Permitted Overadvance shall not
operate as a waiver of any Default or Event of Default.

        2.3    Commitment Fees.    In consideration of each Lender's Commitment,
the Borrowers agree to pay to the Agent for the account of each Lender a
commitment fee (each a "Commitment Fee") (computed on the basis of the actual
number of days elapsed in a year composed of 360 days, subject to the terms of
Section 10.6 hereof) in an amount equal to the product of (a) the Applicable
Commitment Fee Percentage times (b) such Lender's average Unused Commitment for
the applicable calculation period; provided, however, that such Lender's pro
rata share of the Swingline Exposure shall be disregarded for purposes of
calculating such Lender's Unused Commitment for Commitment Fee purposes, except
in respect of the Swingline Lender, whose Unused Commitment for Commitment Fee
purposes shall be reduced by the Swingline Exposure. The Commitment Fee shall be
due and payable in arrears (i) on the last Business Day of each month prior to
the Termination Date, and (ii) on the Termination Date, with each Commitment Fee
to commence to accrue as of the date of this Agreement and to be effective as to
any reduction in the Total Commitment pursuant to Section 2.4(a) below as of the
date of any such decrease, and each Commitment Fee shall cease to accrue (except
with respect to interest at the Default Rate on any unpaid portion thereof) on
the Termination Date. All past due Commitment Fees shall bear interest at the
Default Rate and shall be payable upon demand by the Agent.

        2.4    Termination and Reductions of Commitments.    

        (a)   Upon at least five (5) Business Days' prior irrevocable written
notice to the Agent, the Borrowers may at any time in whole permanently
terminate, or from time to time in part permanently reduce (except as noted
below), the Total Commitment ratably among the Lenders in accordance with the
amounts of their Commitments; provided, however, that the Total Commitment shall
not be reduced at any time to an amount less than the aggregate of each Lender's
Current Sum outstanding at such time; provided, further, that the Borrowers
shall not at any time reduce the Total Commitment pursuant to this
Section 2.4(a) to an amount less than $75,000,000, except pursuant to a
permanent termination in whole thereof.

36

--------------------------------------------------------------------------------



Each partial reduction of the Total Commitment shall be in a minimum of
$5,000,000, or an integral multiple of $1,000,000 in excess thereof.

        (b)   Simultaneously with any termination or reduction of the Total
Commitment pursuant to Section 2.4(a) above at any time, the Borrowers hereby
agree to pay to each Lender, through the Agent, the Commitment Fee due and owing
through and including the date of such termination or reduction on the amount of
the Commitment of such Lender so terminated or reduced. In addition to the
foregoing, simultaneously with any termination or reduction of the Total
Commitment pursuant to Section 2.4(a) above at any time prior to the second
anniversary of the Closing Date (other than in connection with a Permitted
Refinancing), the Borrowers hereby agree to pay each Lender, through the Agent,
a prepayment fee equal to the Applicable Prepayment Fee Percentage times the
amount of the Commitment of such Lender so terminated or reduced.

        (c)   To effect the payment of any and all Commitment Fees and all other
Obligations outstanding and owing hereunder or under any other Loan Documents,
subject to the provisions of Sections 2.1 and 4.1 hereof, the Agent may, but
shall not be obligated to, cause the Lenders to make a Revolving Loan or request
that the Swingline Lender make a Swingline Loan if (i) such Revolving Loan or
Swingline Loan, as applicable, is to be made prior to the Termination Date,
(ii) the Availability would be equal to or greater than zero after giving effect
to such Revolving Loan or Swingline Loan, as applicable, and the resulting
payment of Commitment Fees to be contemporaneously paid with the proceeds of
such Loan, and (iii) no Default or Event of Default shall have occurred which is
then continuing. The inability of the Agent to cause the payment of any such
Commitment Fees or other Obligations in accordance with the preceding sentence
shall not in any way whatsoever affect the Credit Parties' obligation to
otherwise pay such amounts in accordance with the applicable terms hereof or of
any other Loan Documents.

        2.5    Mandatory and Voluntary Prepayments.    

        (a)   If the Current Sum applicable to a Lender at any time exceeds such
Lender's Commitment, the Agent shall notify the Borrowers' Agent of such excess
amount (such notice being permitted to be given orally and need not be in
writing) and the Borrowers shall immediately make a prepayment on such Lender's
Revolving Credit Note or otherwise reimburse such Lender for Letter of Credit
Advances or cause one or more Swingline Loans to be prepaid or one or more
Letters of Credit to be canceled and surrendered in an amount sufficient to
reduce such Lender's Current Sum to an amount no greater than such Lender's
Commitment. Any prepayments required by this subparagraph (a) shall be applied
to outstanding Alternate Base Rate Borrowings up to the full amount thereof
before such prepayments are applied to outstanding LIBOR Borrowings (together
with any Consequential Loss resulting from such prepayment).

        (b)   The Borrowers shall make prepayments of the Revolving Loans and
the Swingline Loans from time to time so that the Availability equals or exceeds
zero at all times. Specifically, if the Availability at any time is less than
zero (except for the existence of a Permitted Overadvance), the Agent shall
notify the Borrowers' Agent of the deficiency (such notice being permitted to be
given orally and need not be in writing) and the Borrowers shall immediately
make a prepayment on the Revolving Credit Notes or otherwise reimburse the Agent
for Letter of Credit Advances or cause one or more Swingline Loans to be prepaid
or one or more Letters of Credit to be canceled and surrendered in an amount
sufficient to cause the Availability to be at least equal to zero (except for
the existence of a Permitted Overadvance). Any prepayments required by this
subparagraph (b) shall be applied to outstanding Alternate Base Rate Borrowings
up to the full amount thereof before such prepayments are applied to outstanding
LIBOR Borrowings (together with any Consequential Loss resulting from such
prepayment).

37

--------------------------------------------------------------------------------







        (c)   In addition to the mandatory prepayments required by Sections
2.5(a) and 2.5(b) above, the Borrowers shall have the right, at their option, to
prepay any of the Loans in whole at any time or in part from time to time,
without premium or penalty, except as otherwise provided in this Section 2.5 or
subsections (a), (b) or (c) of Section 2.9 hereof. Each prepayment of Swingline
Loans or Revolving Loans Alternate Rate Borrowings may be made in any amount,
and such prepayments shall be applied against the Revolving Credit Notes or the
Swingline Note, as applicable. Prepayments under this subparagraph (c) shall be
subject to the following additional conditions:

        (1)   In giving notice of prepayment as hereinafter provided, the
Borrowers shall specify, for the purpose of paragraphs (2) and (3) immediately
following, the manner of application of such prepayment as between Alternate
Base Rate Borrowings and LIBOR Borrowings; provided, that in no event shall any
LIBOR Borrowing be partially prepaid such that less than $3,000,000 remains
outstanding.

        (2)   Prepayments applied to any LIBOR Borrowing may be made on any
Business Day, provided, that (i) the Borrowers shall have given the Agent at
least three (3) Business Days' prior irrevocable written or telecopied notice of
such prepayment (other than automatic payments of Revolving Loans with proceeds
from Receivables in accordance with the terms of Section 6.15(b), for which no
prior notice of prepayment shall be required), specifying the principal amount
of the LIBOR Borrowing to be prepaid, the particular LIBOR Borrowing to which
such prepayment is to be applied and the prepayment date; and (ii) if such
prepayment is made on any day other than the last day of the Interest Period
corresponding to the LIBOR Borrowing to be prepaid, the Borrowers shall pay upon
demand directly to the Agent for the account of the Lenders the Consequential
Loss as a result of such prepayment.

        (3)   Prepayments applied to any Alternate Base Rate Borrowing may be
made on any Business Day, provided, that with respect thereto (other than
automatic payments of Revolving Loans with proceeds from Receivables in
accordance with the terms of Section 6.15(b), for which no prior notice of
prepayment shall be required), the Borrowers shall have given the Agent prior
irrevocable written notice or notice by telephone (which is to be promptly
confirmed in writing) of any such prepayment on the Business Day of such
prepayment, specifying the principal amount of the Alternate Base Rate Borrowing
to be prepaid.

        (d)   If any notice of any prepayment has been given, the principal
amount specified in such notice, together with (in the case of any prepayment of
a LIBOR Borrowing) interest thereon to the date of prepayment and any resulting
Consequential Loss, shall be due and payable on such prepayment date.

        2.6    Notes; Payments; Accounts.    

        (a)   Subject to the provisions of Section 10.12 hereof relating to
replacement and substitution of the Notes, (i) all Revolving Loans made by a
Lender to the Borrowers shall be evidenced by a single Revolving Credit Note
dated as of the Closing Date, delivered and payable to such Lender in a
principal amount equal to such Lender's Commitment as of the Closing Date, and
(ii) all Swingline Loans made by the Swingline Lender to the Borrowers shall be
evidenced by a single Swingline Note dated as of the Closing Date, delivered and
payable to the Swingline Lender in a principal amount equal to $15,000,000.

        (b)   The outstanding principal balance of each and every Revolving
Loan, as evidenced by the Revolving Credit Notes, shall mature and be fully due
and payable on the Termination Date. The outstanding principal balance of each
and every Swingline Loan, as evidenced by

38

--------------------------------------------------------------------------------






the Swingline Note, shall mature and be fully due and payable on the earlier to
occur of the Termination Date or the date such Swingline Loans are required to
be paid with proceeds of Revolving Loans in accordance with Section 2.11(c).

        (c)   Subject to Section 10.6 hereof, the Borrowers hereby agree to pay
accrued interest on the unpaid principal balance of the Loans on the Interest
Payment Dates, commencing with the first of such dates to occur after the date
of this Agreement. After the Termination Date, accrued and unpaid interest on
the Revolving Loans and the Swingline Loans shall be payable on demand.

        (d)   To effect payment of accrued interest owing on the Loans as of the
Interest Payment Dates, subject to the provisions of Sections 2.1 and 4.1
hereof, the Agent may, but shall not be obligated to, cause the Lenders to make
a Revolving Loan or request that the Swingline Lender make a Swingline Loan to
pay in full the amount of accrued interest owing and payable on the Loans as of
the respective Interest Payment Date, if (i) such Revolving Loan or Swingline
Loan, as applicable, is to be made prior to the Termination Date, (ii) the
Availability would be equal to or greater than zero after giving effect to such
Revolving Loan or Swingline Loan, as applicable, and the resulting payment of
accrued interest to be contemporaneously paid with the proceeds of such Loan,
and (iii) no Default or Event of Default shall have occurred which is then
continuing. The inability of the Agent to cause a payment of any accrued
interest owing on the Loans on any Interest Payment Date in accordance with the
preceding sentence shall not in any way whatsoever effect the Credit Parties'
obligation to otherwise pay such amounts in accordance with the applicable terms
hereof or any other Loan Documents.

        (e)   The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the type of each Loan made hereunder, and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
for the account of the Lenders and each Lender's share thereof.

        (f)    The entries made in the accounts maintained pursuant to
paragraph (e) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of the
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

        2.7    Application of Payments and Prepayments.    

        (a)   Except as otherwise provided in Sections 2.5(a) and (b) hereof,
prepayments on the Revolving Credit Notes shall be applied to payment of the
aggregate unpaid principal amounts of the Revolving Credit Notes, with the
balance of any such prepayments, if any, being applied to accrued interest.
Payments of accrued interest on each Revolving Credit Note in accordance with
Section 2.6(c) hereof shall be applied to the aggregate accrued interest then
outstanding under the Revolving Credit Notes, while payment by the Borrowers of
the aggregate principal amount outstanding under the Revolving Credit Notes on
the Termination Date shall be applied to principal.

        (b)   Except as otherwise provided in Sections 2.5(a) and (b) hereof,
prepayments on the Swingline Note shall be applied to payment of the aggregate
unpaid principal amount of the Swingline Note, with the balance of any such
prepayments, if any, being applied to accrued interest. Payments of accrued
interest on the Swingline Note in accordance with Section 2.6(c)hereof shall be
applied to the aggregate accrued interest then outstanding under

39

--------------------------------------------------------------------------------






the Swingline Note, while payment by the Borrowers of the aggregate principal
amount outstanding under the Swingline Note on the Termination Date shall be
applied to principal.

        (c)   All payments remitted to the Agent and all such payments not
relating to principal or interest of specific Loans, or not constituting payment
of specific fees or other specific Obligations, and all proceeds of Collateral
received by the Agent (or the Canadian Collateral Agent, as applicable), shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities or expense reimbursements then due to the Agent or the
Canadian Collateral Agent from the Borrowers; second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers; third, to pay
interest due in respect of all Swingline Loans; fourth, to pay interest due in
respect of all Revolving Loans; fifth, to pay or prepay principal of the
Swingline Loans; sixth, to pay or prepay principal of the Revolving Loans and
unpaid reimbursement obligations in respect of Letters of Credit; seventh, to
the payment of any other Obligation due to the Agent, the Canadian Collateral
Agent or any Lender (excluding any amounts relating to Obligations under any
Bank Product); eighth, to the payment of any Obligations under any Bank Product
(excluding any amounts relating to Obligations under any Bank Product owed to
any Non-Reporting Lender Party); and ninth, to the payment of any Obligations
under any Bank Product owed to any Non-Reporting Lender Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrowers, or unless an Event of Default has occurred and is continuing, neither
the Agent nor any Lender shall apply any payments which it receives to any LIBOR
Borrowing, except (a) on the expiration date of the Interest Period applicable
to any such LIBOR Borrowing, or (b) in the event, and only to the extent, that
there are no outstanding Alternate Base Rate Borrowings and the Borrowers have
consented to such application.

        (d)   Except for any settlement delay provided or specified in
Section 2.2(f) hereof, each payment or prepayment received by the Agent
hereunder or under any Note for the account of a Lender shall be paid promptly
to such Lender, in immediately available funds. If the Agent fails to send to
any Lender the product of such Lender's Commitment Percentage, times the
aggregate amount of any such payment or prepayment received by the Agent for the
account of all the Lenders by the close of business on the date such payment was
deemed received by the Agent in accordance with Section 2.7(e) below, the Agent
shall pay to such Lender interest on such Lender's pro-rata portion of such
payment timely received by the Agent from such date of receipt by the Agent to
the date that such Lender receives its pro-rata portion of such payment, such
interest to accrue at the Federal Funds Effective Rate and to be payable upon
written request from such Lender.

        (e)   Other than automatic payments of Obligations with proceeds from
Receivables in accordance with the terms of Section 6.15(b), all sums payable by
the Borrowers to the Agent hereunder or pursuant to the Notes or any of the
other Loan Documents for its own account or the account of the Canadian
Collateral Agent or the Lenders shall be payable in United States dollars in
immediately available funds not later than 1:00 p.m. on the date such payment or
prepayment is due and shall be made without set-off, counterclaim or deduction
of any kind. Any such payment or prepayment received and accepted by the Agent
after 1:00 p.m. shall be considered for all purposes (including the payment of
interest, to the extent permitted by law) as having been made on the next
succeeding Business Day. All such payments or prepayments shall be made at the
Principal Office. If any payment or prepayment becomes due and payable on a day
which is not a Business Day, then the date for the payment thereof shall be
extended to the next succeeding Business Day and interest shall be payable
thereon at the then applicable rate per annum during such extension.

40

--------------------------------------------------------------------------------






        2.8    Interest Rates for Loans.    

        (a)   Subject to Section 10.6 hereof, the Loans shall bear interest on
their respective outstanding principal balances at the Alternate Base Rate;
provided, that (1) all principal outstanding, whether then due and payable,
after the occurrence of an Event of Default which has not been cured to the
satisfaction of the Agent and the Required Lenders or waived in writing by the
Agent and the Required Lenders shall bear interest at the Default Rate, which
shall be due and payable upon demand, (2) past due principal and interest shall
bear interest at the Default Rate, which shall be payable on demand, and
(3) subject to the provisions hereof, the Borrowers shall have the option of
having all or any portion of the principal balances from time to time
outstanding under the Loans (other than Swingline Loans) bear interest until
their respective maturities at a rate per annum equal to the Adjusted LIBOR Rate
(together with the Alternate Base Rate, individually herein called an "Interest
Option" and collectively called "Interest Options"). The records of the Agent,
with respect to Interest Options, Interest Periods and the amounts of Loans to
which they are applicable shall be binding and conclusive, absent manifest
error. Interest on the Loans shall be calculated at the Alternate Base Rate,
except where it is expressly provided pursuant to this Agreement that the
Adjusted LIBOR Rate is to apply.

        (b)   The Borrowers shall have the right to designate or convert their
Interest Options in accordance with the provisions hereof. Provided no Default
or Event of Default has occurred and is continuing, and subject to the
provisions of the last sentence of Subsection 2.8(a) hereinabove and the
provisions of Section 2.9 hereof, the Borrowers may elect to have the Adjusted
LIBOR Rate apply or continue to apply to all or any portion of the principal
balances of the Loans. Each change in Interest Options shall be a conversion of
the rate of interest applicable to the specified portion of the Loans, but such
conversion alone shall not change the outstanding principal balance of the
Loans. The Interest Options shall be designated or converted in the manner
provided below:

        (1)   The Borrowers' Agent shall give the Agent notice by telephone,
promptly confirmed by written notice (the "Rate Selection Notice") substantially
in the form of Exhibit E hereto. Each such telephone and written notice shall
specify the amount and type of borrowings which are the subject of the
designation; the amount and type of borrowings into which such borrowings are to
be converted or for which an Interest Option is designated; the proposed date
for the designation or conversion (which, in the case of conversion of LIBOR
Borrowings, shall be the last day of the Interest Period applicable thereto) and
the Interest Period or Periods, if any, selected by the Borrowers. Such notice
by telephone shall be irrevocable and shall be given to the Agent no later than
the applicable Rate Selection Date. If (a) a new Revolving Loan is to be a LIBOR
Borrowing, (b) an existing LIBOR Borrowing is maturing at the time that a new
Revolving Loan is being requested and the Borrowers are electing to have such
existing portion of the outstanding principal balance of the Revolving Credit
Loans going forward bear interest at the same Interest Option and for the same
Interest Period as the new Revolving Loan, or (c) a portion of an Alternate Rate
Borrowing is to be converted so as to bear interest at the same Interest Option
and for the same Interest Period as the new Revolving Loan, then the Rate
Selection Notice shall be included in the Request for Extension of Credit
applicable to the new Revolving Loan, which shall be given to the Agent no later
than the applicable Rate Selection Date.

        (2)   No more than eight (8) LIBOR Borrowings and corresponding Interest
Periods shall be outstanding at any one time. Each LIBOR Borrowing shall be in a
minimum aggregate principal amount of at least $3,000,000, with any increases
over such minimum amount being in integral aggregate multiples of $1,000,000.

41

--------------------------------------------------------------------------------






        (3)   Principal included in any borrowing shall not be included in any
other borrowing which exists at the same time.

        (4)   Each designation or conversion shall occur on a Business Day.

        (5)   Except as provided in Section 2.9 hereof, no LIBOR Borrowing shall
be converted on any day other than the last day of the applicable Interest
Period.

        (6)   The Agent shall promptly advise the Lenders of any Rate Selection
Notice given pursuant to this Section 2.8 and of each Lender's pro-rata portion
of such designation or conversion hereunder.

        (c)   All interest and fees (including the Commitment Fee, but excluding
any prepayment fee owing pursuant to Section 2.4 hereof) will be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

        (d)   For the purpose of complying with the Interest Act (Canada), it is
expressly stated that:

          (i)  where interest is calculated pursuant hereto at a rate based on a
360 day or a 365 day period, the yearly rate or percentage of interest to which
such rate is equivalent is such rate multiplied by the actual number of days in
the year (365 or 366, as the case may be) divided by 360 or 365, as the case may
be; and

         (ii)  the rates of interest and the Applicable Margin and other rates
specified in this Agreement are nominal rates and not effective rates or yields,
and the parties hereto acknowledge that there is a material distinction between
the nominal and effective rates of interest, that they are capable of making the
calculations necessary to compare such rates and that the principle of deemed
reinvestment of interest shall not apply to any calculations of interest
hereunder.

        (e)   No Lien under any Loan Document on any Real Property Asset in
Canada of any Credit Party shall secure any interest payable at the Default
Rate, provided that this Section 2.8(e) shall not affect the Lien on such
Canadian Real Property Asset with respect to any other Obligation, nor shall
this Section 2.8(e) affect the secured status of interest payable at the Default
Rate with respect to any other Collateral.

        2.9    Special Provisions Applicable to LIBOR Borrowings.    

        (a)   If, after the date of this Agreement, the adoption of any
applicable Legal Requirement or any change in any applicable Legal Requirement
or in the interpretation or administration thereof by any Governmental Authority
or compliance by the Agent or any Lender with any request or directive (whether
or not having the force of law) of any Governmental Authority shall at any time
make it unlawful or impracticable for any Lender to permit the establishment of
or to maintain any LIBOR Borrowing, the commitment of the Lenders to establish
or maintain the Adjusted LIBOR Rate affected by such adoption or change shall
forthwith be canceled and the Borrowers shall forthwith, upon demand by the
Agent to the Borrowers' Agent, (1) convert the Adjusted LIBOR Rate with respect
to which such demand was made to the Alternate Base Rate; (2) pay all accrued
and unpaid interest to date on the amount so converted; and (3) pay any amounts
required to compensate the Agent and the Lenders for any additional cost or
expense which the Agent or any Lender may incur as a result of such adoption of
or change in such Legal Requirement or in the interpretation or administration
thereof and any Consequential Loss which the Agent, the Canadian Collateral
Agent or any Lender may incur as a result of such conversion to the Alternate
Base Rate. If, when the Agent so notifies the Borrowers' Agent, the Borrowers
have given a Rate

42

--------------------------------------------------------------------------------



Selection Notice specifying one or more borrowings of the type with respect to
which such demand was made but the selected Interest Period or Interest Periods
has not yet begun, such Rate Selection Notice shall be deemed to be of no force
and effect, as if never made, and the balance of the Loans specified in such
Rate Selection Notice shall bear interest at the Alternate Base Rate until a
different available Interest Option shall be designated in accordance herewith.

        (b)   If the adoption of any applicable Legal Requirement or any change
in any applicable Legal Requirement or in the interpretation or administration
thereof by any Governmental Authority or compliance by the Agent or any Lender
with any request or directive (whether or not having the force of law) from any
Governmental Authority shall at any time as a result of any portion of the
principal balance of the Loans being maintained on the basis of the Adjusted
LIBOR Rate:

        (1)   subject any Lender to any tax (including any United States
interest equalization tax), levy, impost, duty, charge, fee, or any deduction or
withholding for any tax, levy, impost, duty, charge or fee on or from the
payment due under any LIBOR Borrowing or other amounts due hereunder, other than
(A) Indemnifiable Taxes and Other Taxes (as to which Section 10.17 shall govern)
or (B) income taxes and franchise taxes in lieu of income taxes imposed on the
applicable Lender by the jurisdiction (or any political subdivision thereof)
under which such Lender is organized or maintains a lending office; or

        (2)   change the basis of taxation of payments due from the Borrowers to
the Agent or any Lender under any LIBOR Borrowing (otherwise than by a change in
the rate of taxation of the overall net income of the Agent or such Lender); or

        (3)   impose, modify, increase or deem applicable any reserve
requirement (excluding that portion of any reserve requirement included in the
calculation of the Statutory Reserves), special deposit requirement or similar
requirement (including state law requirements and Regulation D) imposed,
modified, increased or deemed applicable by any Governmental Authority against
assets held by the Agent or any Lender, or against deposits or accounts in or
for the account of the Agent or any Lender, or against loans made by the Agent
or any Lender, or against any other funds, obligations or other Property owned
or held by the Agent or any Lender; or

        (4)   impose on the Agent or any Lender any other materially restrictive
or limiting condition regarding any LIBOR Borrowing;

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such borrowing on the
basis of the Adjusted LIBOR Rate, or reduce the amount of principal or interest
received by any Lender, then, upon demand by such Lender, the Borrowers shall
pay to such Lender, from time to time as specified by such Lender, additional
amounts which shall compensate such Lender for such increased cost or reduced
amount. Such Lender will promptly notify the Borrowers' Agent in writing of any
event, upon becoming actually aware of it, which will entitle any Lender to
additional amounts pursuant to this paragraph. Such Lender's determination of
the amount of any such increased cost, increased reserve requirement or reduced
amount shall be conclusive and binding, absent manifest error, provided that the
calculation thereof and reason therefore is certified and is set forth in
reasonable detail in such certification by such Lender.

        The Borrowers shall have the right, if any Lender issues any notice
referred to in the preceding paragraph, upon three (3) Business Days' notice to
the Agent, either (i) to repay in full (but not in part) any borrowing with
respect to which such notice was given, together with

43

--------------------------------------------------------------------------------






any accrued interest thereon, or (ii) to convert the Adjusted LIBOR Rate in
effect with respect to such borrowing from such Lender to the Alternate Base
Rate; provided, that any such repayment or conversion shall be accompanied by
payment of (x) the amount required to compensate the appropriate Lender or
Lenders for the increased cost or reduced amount referred to in the preceding
paragraph; (y) all accrued and unpaid interest to date on the amount so repaid
or converted; and (z) any Consequential Loss which may be incurred as a result
of such repayment or conversion. Additionally, if any Lender issues any notice
referred to in the preceding paragraph, the Borrowers shall also have the
corresponding rights in Section 10.16(c).

        (c)   If for any reason with respect to any Interest Period the Agent
shall have determined (which determination shall be conclusive and binding upon
the Borrowers) that: (1) the Agent is unable through its customary general
practices to determine a rate at which the Agent is offered deposits in United
States dollars by prime banks in the London interbank market, in the appropriate
amount for the appropriate period, or by reason of circumstances affecting the
London interbank market generally, the Agent is not being offered deposits for
the applicable Interest Period and in an amount equal to the amount of the
Agent's pro-rata portion of any LIBOR Borrowing requested by the Borrowers, or
(2) the Adjusted LIBOR Rate will not adequately and fairly reflect the cost to
any Lender of making and maintaining any LIBOR Borrowing hereunder for any
proposed Interest Period, then the Agent shall give the Borrowers' Agent notice
thereof explaining in reasonable detail the circumstances giving rise to such
notice, and thereupon, (A) any Rate Selection Notice previously given by the
Borrowers designating an Adjusted LIBOR Rate which has not commenced as of the
date of such notice from the Agent shall be deemed for all purposes hereof to be
of no force and effect, as if never given, and (B) until the circumstances
giving rise to such notice from the Agent no longer exist, each Rate Selection
Notice requesting an Adjusted LIBOR Rate shall be deemed a request for an
Alternate Base Rate Borrowing, and each outstanding LIBOR Borrowing then in
effect shall be converted, without any notice to or from the Borrowers, upon the
termination of the Interest Period then in effect to an Alternate Base Rate
Borrowing.

        (d)   The Borrowers hereby agree (without duplication of any other
indemnity obligation hereunder) to indemnify the Agent, the Canadian Collateral
Agent and each of the Lenders against and hold each of them harmless from any
Consequential Loss which it may incur or sustain as a consequence of (i) any
prepayment (mandatory or optional) of any LIBOR Borrowing, (ii) any acceleration
of the Loans or exercise of remedies upon an Event of Default that results in
the repayment or conversion of any LIBOR Borrowing, or any increase in the cost
of maintaining any LIBOR Borrowing, or (iii) any failure by the Borrowers to
convert or to borrow any LIBOR Borrowing on the date specified by the Borrowers.
This indemnity shall survive termination of the Commitment and this Agreement. A
certificate as to any additional amounts payable to the Agent, the Canadian
Collateral Agent or any Lender pursuant to this paragraph, detailing the basis
therefor and submitted by the Agent, the Canadian Collateral Agent or such
Lender to the Borrowers' Agent shall be conclusive and binding upon the
Borrowers, absent manifest error, provided the calculation thereof is set forth
in reasonable detail in such notice.

        (e)   If the Borrowers request quotes of the Adjusted LIBOR Rate for
different Interest Periods being considered for election by the Borrowers, the
Agent will use reasonable efforts to provide such quotes to the Borrowers
promptly. However, all such quotes provided shall be representative only and
shall not be binding on the Agent or any Lender, nor shall they be
determinative, directly or indirectly, of any Adjusted LIBOR Rate or any
component of any such rate, nor will the Borrowers' failure to receive or the
Agent's failure to provide any

44

--------------------------------------------------------------------------------






requested quote or quotes either (1) excuse or extend the time for performance
of any obligation of the Borrowers or for the exercise of any right, option or
election of the Borrowers or (2) impose any duty or liability on the Agent or
any Lender. If the Borrowers request a list of the Business Days in any calendar
month, the Agent will use reasonable efforts to provide such list promptly.
However, any such list provided shall be understood to identify only those days
which the Agent believes in good faith at the time such list is prepared will be
the Business Days for such month. The Agent shall not have any liability for any
failure to provide, delay in providing, error or mistake in or omission from,
any such quote or list.

        (f)    With respect to any Lender having a LIBOR Lending Office which
differs from its Domestic Lending Office, all Loans advanced by such Lender's
LIBOR Lending Office shall be deemed to have been made by such Lender and the
obligation of the Borrowers to repay such Loans shall nevertheless be to such
Lender and shall be deemed held by such Lender, to the extent of such portions
of the Loan, for the account of such Lender's LIBOR Lending Office.

        (g)   Notwithstanding any provision of this Agreement to the contrary,
each Lender shall be entitled to fund and maintain its funding of all or any
part of the Loans hereunder in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement, all determinations hereunder
shall be made as if such Lender had actually funded and maintained its portion
of each LIBOR Borrowing during each Interest Period for the Loans through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

        (h)   The Borrowers' obligation to pay increased costs and Consequential
Loss with regard to each LIBOR Borrowing as specified in this Section 2.9 hereof
shall, in accordance with Section 10.7, survive termination of this Agreement.

        2.10    Letters of Credit.    

        (a)   Subject to the terms and conditions contained herein, the
Borrowers shall have the right to utilize a portion of the Total Commitment from
time to time prior to the Termination Date to obtain from the Agent one or more
Letters of Credit for the account of the Borrowers in such amounts and in favor
of such beneficiaries as the Borrowers from time to time shall request;
provided, that in no event shall the Agent have any obligation to issue any
Letter of Credit if (i) the face amount of such Letter of Credit, plus the
Letter of Credit Exposure Amount at such time would exceed $20,000,000, (ii) the
face amount of such Letter of Credit would exceed Availability, (iii) such
Letter of Credit would have an expiry date beyond the earlier to occur of
(1) five (5) Business Days prior to the scheduled Termination Date (subject to
Section 2.10(j)), (2) with respect to Standby Letters of Credit, one full year
after the issuance date of such Standby Letter of Credit, or (3) with respect to
Trade Letters of Credit, one hundred eighty (180) days after the issuance date
of such Trade Letter of Credit, (iv) such Letter of Credit is not in a form and
does not contain terms satisfactory to the Agent in its reasonable credit
judgment, (v) the Borrowers have not executed and delivered such Applications
and other instruments and agreements relating to such Letter of Credit as the
Agent shall have reasonably requested, (vi) an Default or Event of Default has
occurred and is continuing, or (vii) such Letter of Credit is not being issued
or has not been issued in connection with transactions occurring in the ordinary
course of business of the Credit Parties or any of their Subsidiaries. Each
Letter of Credit may be issued for the account of or used by the Borrowers or
any of their Subsidiaries that are Credit Parties, but the Credit Parties shall
have full liability for each Letter of Credit.

45

--------------------------------------------------------------------------------



        (b)   If requesting the issuance of any Letter of Credit, the Borrowers'
Agent on behalf of the Borrowers shall give at least three (3) Business Days'
prior written notice to the Agent, at its Domestic Lending Office, which written
notice shall be the requisite Application for a Letter of Credit on the Agent's
customary form. In accordance with the provisions of Section 2.2(f) hereof, the
Agent shall periodically notify each Lender that a Letter of Credit has been
requested in the amount reflected in such Application and inform such Lender of
the amount of its pro-rata portion of such proposed Letter of Credit (based upon
such Lender's Commitment Percentage).

        (c)   Simultaneously with the Agent's issuance and delivery of any
Letter of Credit, the Agent shall be deemed, without further action, to have
sold to each other Lender, and such other Lender shall be deemed, without
further action by any party hereto, to have purchased from the Agent, a
participation interest (which participation shall be nonrecourse to the Agent)
equal to such other Lender's Commitment Percentage at such time in such Letter
of Credit and all of the Letter of Credit Exposure Amount related to such Letter
of Credit. Each Lender acknowledges and agrees that its obligation to acquire
participations in each Letter of Credit, as well as its obligation to make the
payments specified in this Section 2.10 and the right of the Agent to receive
the same in the manner specified herein, are absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, the occurrence and continuance of a Default or Event of Default
hereunder, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

        (d)   The Borrowers promise to repay, to the order of the Agent, the
amount of all Letter of Credit Advances. To effect repayment of any such Letter
of Credit Advance, the Agent shall automatically satisfy such Letter of Credit
Advance (subject to the terms and conditions of Sections 2.1 and 4.1 hereof) by
causing the Lenders to make a Revolving Loan or the Swingline Lender to make a
Swingline Loan if (i) such Letter of Credit Advance is (and such Revolving Loan
or Swingline Loan, as applicable, is to be) made prior to the Termination Date,
(ii) the Availability would be equal to or greater than zero after giving effect
to such Revolving Loan or Swingline Loan, as applicable, and the resulting
repayment of such Letter of Credit Advance to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing, and any such Revolving Loan or Swingline Loan
shall bear interest pursuant to Section 2.8(a) at the Alternate Base Rate. If
any Letter of Credit Advance cannot be so satisfied, such Letter of Credit
Advance shall be considered for all purposes as a demand obligation owing by the
Borrowers to the Agent, and each such Letter of Credit Advance shall bear
interest from the date thereof at the Default Rate, without notice of
presentment, demand, protest or other formalities of any kind (said past due
interest on such Letter of Credit Advance being payable on demand). The
unavailability of a Revolving Loan or Swingline Loan to effect repayment of any
such Letter of Credit Advance in accordance with the second sentence of this
Section 2.10(d) shall not in any way whatsoever affect the Borrowers' obligation
to pay each Letter of Credit Advance on demand and to pay interest at the
Default Rate on the amount of such unreimbursed Letter of Credit Advance. Except
for any settlement delay provided in Section 2.2(f), the Agent will pay to each
Lender such Lender's Commitment Percentage of all amounts received from the
Borrowers by the Agent, if any, for application, in whole or in part, against
the Letter of Credit Advances in respect to any Letter of Credit, but only to
the extent such Lender has made its full pro-rata payment of each drawing under
the Letter of Credit to which such Letter of Credit Advance relates. All rights,
powers, benefits and privileges of this Agreement with respect to the Revolving
Credit Loans, all security therefor (including the Collateral) and guaranties
thereof (including the Guaranties) and all restrictions, provisions for
repayment or acceleration and all other covenants, warranties,

46

--------------------------------------------------------------------------------






representations and agreements of the Borrowers contained in this Agreement with
respect to the Revolving Credit Loans shall apply to such Letter of Credit
Advances.

        (e)   In consideration of the issuance of each Letter of Credit pursuant
to the provisions of this Section 2.10, the Borrowers agree to pay (subject to
Section 10.6 hereof) to the Agent for the ratable benefit of the Lenders a
letter of credit fee (computed on the basis of the actual number of days elapsed
in a year composed of 360 days) in an amount equal to the product of (a) the
Applicable Margin in effect for LIBOR Borrowings of Revolving Loans for the
applicable period times (b) the undrawn amount of the applicable Letter of
Credit, with each letter of credit fee to commence to accrue as of the date of
issuance of such Letter of Credit and to be effective as to any reductions in
the undrawn amount of such Letter of Credit as of the date of any such reduction
(whether resulting from payments thereunder by the Agent, by agreement of the
beneficiary thereunder or automatically by the terms of the Letter of Credit).
Each letter of credit fee shall cease to accrue (except with respect to interest
at the Default Rate on any unpaid portion thereof) on the date that such Letter
of Credit expires, is returned to the Agent undrawn upon by the beneficiary
thereof or is fully paid by the Agent. Said letter of credit fees shall be
payable in arrears to the Agent at its Principal Office in immediately available
funds (i) on the first Business Day of each calendar month that such Letter of
Credit remains open, and (ii) on the date that such Letter of Credit expires, is
returned to the Agent undrawn upon by the beneficiary thereof or is fully paid
by the Agent. All past due letter of credit fees shall bear interest at the
Default Rate and shall be payable upon demand by the Agent. The Agent will pay
to each Lender, as soon as practicable after receiving any payment of letter of
credit fees described in the preceding sentence, an amount equal to the product
of (A) such Lender's Commitment Percentage times (B) the amount of such fees
received. If the Agent fails to send to any Lender such Lender's pro-rata
portion of any payment of such letter of credit fees timely received by the
Agent by the close of business on the Business Day such payment was received by
the Agent, the Agent shall pay to such Lender interest on such Lender's pro-rata
portion of such letter of credit fees timely received by the Agent from such
date of receipt by the Agent to the date that such Lender receives its pro-rata
portion of such payment, such interest to accrue at the Federal Funds Effective
Rate and to be payable upon written request from such Lender.

        (f)    The Borrowers hereby agree to pay to the Agent for the Agent's
sole benefit a fronting fee equal to 0.25% on the face amount of each Letter of
Credit issued hereunder. Fronting fees shall be payable to the Agent at its
Principal Office in immediately available funds on the date of issuance of such
Letter of Credit. All past due fronting fees shall bear interest at the Default
Rate and shall be payable upon demand by the Agent. The Borrowers also hereby
agree to pay to the Agent for the Agent's sole benefit any and all other
issuance, administrative, amendment, negotiation, payment and other normal and
customary fees which are charged by the Agent in connection with the issuance or
negotiation of any of Letter of Credit and the presentation or payment of any
draw under any such Letter of Credit, with all of such amounts being due and
payable to the Agent upon demand.

47

--------------------------------------------------------------------------------







        (g)   The obligations of the Borrowers under this Agreement in respect
of the Letters of Credit and all Letter of Credit Advances are absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including the
following circumstances:

        (1)   any lack of validity or enforceability of this Agreement, any
Letter of Credit or any Loan Document;

        (2)   any amendment or waiver of default under or any consent to
departure from the terms of this Agreement or any Letter of Credit without the
express prior written consent of the Agent;

        (3)   the existence of any claim, set-off, defense or other right which
any beneficiary or any transferee of any Letter of Credit (or any entities for
whom any such beneficiary or any such transferee may be acting), or any Person
(other than the Agent or the Lenders) may have, whether in connection with this
Agreement, the Letters of Credit, the transactions contemplated hereby or any
unrelated transaction;

        (4)   any statement, draft, certificate, or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever; provided, that the Agent will examine each document
presented under each Letter of Credit to ascertain that such document appears on
its face to comply with the terms thereof; and

        (5)   any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

In the event that any restriction or limitation is imposed upon or determined or
held to be applicable to the Agent, any Lender or any Credit Party by, under or
pursuant to any Legal Requirement now or hereafter in effect or by reason of any
interpretation thereof by any Governmental Authority, which in the respective
sole judgment of the Agent or any Lender would prevent any Lender from legally
incurring liability under a Letter of Credit issued or proposed to be issued
hereunder, then the Agent shall give prompt written notice thereof to the
Borrowers' Agent, whereupon the Agent shall have no obligation to issue any
additional Letters of Credit then or at any time thereafter. In addition, if as
a result of any Regulatory Change which imposes, modifies or deems applicable
(x) any tax, reserve, special deposit or similar requirement against any Letters
of Credit issued or participated to by any Lender; (y) any fee, expense or
assessment against the Letters of Credit issued by the Agent or any Lender for
deposit insurance, or (z) any other charge, expense or condition which increases
the actual cost to the Agent or any Lender of issuing or maintaining such
Letters of Credit, or reduces any amount receivable by the Agent or any Lender
hereunder in respect of any Letter of Credit or any participation therein (which
increase in cost, or reduction in amount receivable, shall be the result of the
Agent's or such Lender's reasonable allocation of the aggregate of such
increases or reductions resulting from such event), then the Borrowers (subject
to Section 10.6 hereof) shall pay to the Agent or such Lender, upon demand and
from time to time, amounts sufficient to compensate such Person for each such
increase from the effective date of such increase to the date of demand
therefor. Each such demand shall be accompanied by a certificate setting forth
in reasonable detail the calculation of the amount then being demanded in
accordance with the preceding sentence and each such certificate shall be
conclusive absent manifest error.

        (h)   THE BORROWERS HEREBY INDEMNIFY AND HOLD HARMLESS EACH LENDER, THE
AGENT AND THE CANADIAN COLLATERAL AGENT FROM AND AGAINST ANY AND ALL CLAIMS AND
DAMAGES, LOSSES, LIABILITIES, COSTS

48

--------------------------------------------------------------------------------






OR EXPENSES WHICH SUCH LENDER, THE AGENT OR THE CANADIAN COLLATERAL AGENT MAY
INCUR (OR WHICH MAY BE CLAIMED AGAINST SUCH LENDER, THE AGENT OR THE CANADIAN
COLLATERAL AGENT BY ANY PERSON WHATSOEVER) IN CONNECTION WITH THE EXECUTION AND
DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT,
INCLUDING ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH THE
AGENT, THE CANADIAN COLLATERAL AGENT OR SUCH LENDER, AS THE CASE MAY BE, MAY
INCUR (WHETHER INCURRED AS A RESULT OF, ITS OWN NEGLIGENCE OR OTHERWISE) BY
REASON OF OR IN CONNECTION WITH THE FAILURE OF ANY OTHER LENDER (WHETHER AS A
RESULT OF ITS OWN NEGLIGENCE OR OTHERWISE) TO FULFILL OR COMPLY WITH ITS
OBLIGATIONS TO THE AGENT, THE CANADIAN COLLATERAL AGENT OR SUCH LENDER, AS THE
CASE MAY BE, HEREUNDER (BUT NOTHING HEREIN CONTAINED SHALL AFFECT ANY RIGHTS THE
BORROWERS MAY HAVE AGAINST SUCH DEFAULTING LENDER); PROVIDED, THAT THE BORROWERS
SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, THE AGENT OR THE CANADIAN
COLLATERAL AGENT FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES
TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT THE SAME ARE DETERMINED BY A FINAL
JUDICIAL DECISION TO HAVE BEEN CAUSED BY (I) THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF THE PARTY SEEKING INDEMNIFICATION OR (II) SUCH LENDER'S, THE
AGENT'S OR THE CANADIAN COLLATERAL AGENT'S (AS THE CASE MAY BE) FAILURE TO PAY
UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT OF A REQUEST REQUIRED TO
BE PAID UNDER APPLICABLE LAW. NOTHING IN THIS SECTION 2.10(H) IS INTENDED TO
LIMIT THE OBLIGATIONS OF THE BORROWERS UNDER ANY OTHER PROVISION OF THIS
AGREEMENT.

        (i)    Subject to the settlement delay procedures of Section 2.2(f), the
Agent shall give telephonic or facsimile notice to the Lenders of the receipt
and amount of any draft presented under any Letter of Credit and the date on
which payment thereon will be made, and each of the Lenders shall, by 1:00 p.m.
on the date such payment is to be made under such Letter of Credit, pay in
immediately available funds, an amount equal to the product of (A) such Lender's
Commitment Percentage times (B) the amount of such payment to be made by the
Agent to the beneficiary under such Letter of Credit. Any Lender failing to
timely deliver its requisite portion of any such payment shall deliver the same
to the Agent as soon as possible thereafter, together with interest on such
amount for each day from the due date for such payment to the date of payment by
such Lender to the Agent of such amount at a rate of interest per annum equal to
the Federal Funds Effective Rate for such period. Each Lender hereby absolutely
and unconditionally assumes, as primary obligor and not as a surety, and agrees
to pay and discharge, and to indemnify and hold the Agent harmless from
liability and respect of, such Lender's pro-rata share (based on such Lender's
Commitment Percentage) of any amounts owing by such Lender to the Agent in
accordance with the immediately preceding sentence. Nothing herein shall be
deemed to require any Lender to pay to the Agent any amount as reimbursement for
any payment made by the Agent to acquire (discount) for its own account prior to
maturity thereof any acceptance created under a Letter of Credit.

        (j)    Notwithstanding the contrary provisions of
Section 2.10(a)(iii)(1), Letters of Credit may be issued with expiry dates later
than the fifth Business Day prior to the scheduled Termination Date upon the
terms and conditions set forth in this Section 2.10(j) (any such Letter of
Credit, an "Extended Facility Letter of Credit"). No Extended Facility Letter of
Credit

49

--------------------------------------------------------------------------------






shall have an expiry date later than one (1) year after the scheduled
Termination Date. From the date thirty (30) days prior to the scheduled
Termination Date and at all times thereafter when any Extended Facility Letters
of Credit are outstanding, the Borrower shall maintain cash collateral in a
special purpose collateral account in the name of the Borrower, but subject to
the sole dominion and control of the Agent, in an amount not less than 110% of
the aggregate Letter of Credit Exposure Amount relating to all Extended Facility
Letters of Credit then outstanding.

        2.11    Swingline Loans.    

        (a)   Subject to the terms and conditions hereof, the Swingline Lender
may, in its sole discretion, make loans for the Swingline Lender's own account
(each a "Swingline Loan") to the extent the same would otherwise have been
available to the Borrowers under the Total Commitment in an aggregate principal
amount at any one time outstanding up to, but not exceeding, $15,000,000;
provided, however, that at no time shall the Swingline Lender make any Swingline
Loan to the extent that, after giving effect to such Swingline Loan, the
aggregate amount of each Lender's Current Sum at such time would exceed the
Total Commitment; and provided further, however, that the Swingline Lender shall
not make any Swingline Loan if any Event of Default exists of which the
Swingline Lender has actual knowledge. Each Swing Loan shall be an Alternate
Base Rate Borrowing and shall in any event mature no later than the Termination
Date. Subject to the conditions herein and within the limits set forth in the
first sentence of this paragraph, any Swingline Loan prepaid prior to the
Termination Date may be reborrowed as an additional Swingline Loan by the
Borrowers pursuant to the terms of this Agreement.

        (b)   To request a Swingline Loan, the Borrowers' Agent shall notify the
Agent of such request by telephone (confirmed by telecopy), not later than
1:00 p.m., on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Agent will promptly advise the
Swingline Lender of any such notice received from the Borrowers' Agent, and
subject to the terms of this Agreement, the Swingline Lender may make a
Swingline Loan available to the Borrowers by means of a credit to the general
deposit account of the Borrowers specified in such request with the Swingline
Lender by 5:00 p.m. on the requested date of such Swingline Loan.

        (c)   The Swingline Lender may demand at any time that each Lender pay
to the Agent, for the account of the Swingline Lender, in the manner provided
below, such Lender's Commitment Percentage of all or a portion of the
outstanding Swingline Loans, which demand shall be made through the Agent, shall
be in writing and shall specify the outstanding principal amount of Swingline
Loans demanded to be paid. The Agent shall forward notice of each such demand to
each Lender on the day such demand is received by the Agent (except that any
such notice or demand received by the Agent after 2:00 p.m. on any Business Day
or any such demand received on a day that is not a Business Day shall not be
required to be forwarded to the Lenders by the Agent until the next succeeding
Business Day), together with a statement prepared by the Agent specifying the
amount of each Lender's Commitment Percentage of the aggregate principal amount
of the Swingline Loans stated to be outstanding in such notice or demanded to be
paid pursuant to such demand, and, notwithstanding whether or not the conditions
precedent set forth in Sections 4.1 or 4.2 shall have been satisfied (which
conditions precedent the Lenders hereby irrevocably waive), each Lender shall,
before 11:00 a.m. on the Business Day next succeeding the date of such Lender's
receipt of such notice, make available to the Agent, in immediately available
funds, for the account of the Swingline Lender, the amount specified in such
statement. Upon such payment by a Lender, such Lender shall, except as provided
in Section 2.11(d) below, be deemed to have

50

--------------------------------------------------------------------------------






made a Revolving Loan to the Borrowers in the amount of such payment. The
Borrowers agree that all such Revolving Loans so deemed made shall be deemed to
have been requested by them and direct that all proceeds thereof shall be used
to repay the Swingline Loans to the Swingline Lender, and the Agent shall use
such funds received from the Lenders to repay the Swingline Loans to the
Swingline Lender. To the extent that any Lender fails to make such payment
available to the Agent for the account of the Swingline Lender, the Borrowers
shall repay such Swingline Loan on demand.

        (d)   Upon the occurrence of any Event of Default described in Sections
8.1(o) through 8.1(t), each Lender shall acquire, without recourse or warranty,
an undivided participation in each Swingline Loan otherwise required to be
repaid by such Lender pursuant to Section 2.11(c) above, which participation
shall be in a principal amount equal to such Lender's Commitment Percentage of
such Swingline Loan, by paying to the Swingline Lender on the date on which such
Lender would otherwise have been required to make a payment in respect of such
Swingline Loan pursuant to Section 2.11(c) above, in immediately available
funds, an amount equal to such Lender's Commitment Percentage of such Swing
Loan. If all or part of such amount is not in fact made available by such Lender
to the Swingline Lender on such date, the Swingline Lender shall be entitled to
recover any such unpaid amount on demand from such Lender together with interest
accrued from such date at the Federal Funds Rate for the first Business Day
after such payment was due and thereafter at the rate of interest then
applicable to Alternate Base Rate Borrowings.

        (e)   From and after the date on which any Lender (i) is deemed to have
made a Revolving Loan pursuant to Section 2.11(c) above with respect to any
Swingline Loan or (ii) purchases an undivided participation interest in a
Swingline Loan pursuant to Section 2.11(d) above, the Swingline Lender shall
promptly distribute to such Lender such Lender's Commitment Percentage of all
payments of principal of and interest received by the Swingline Lender on
account of such Swingline Loan other than those received from a Lender pursuant
to Sections 2.11(c) or (d) above.

        2.12    Pro-Rata Treatment.    

        (a)   Except to the extent otherwise provided herein (including without
limitation, as specified in Sections 2.2(f), 2.10(b) and 2.12(c) hereof):
(a) each borrowing from the Lenders under Section 2.1 hereof shall be made, each
payment of Commitment Fees shall be made and applied for the account of the
Lenders, and each termination or reduction of the Commitments of the Lenders
under Section 2.4 hereof shall be applied, pro-rata, according to each
Commitment Percentage; (b) each payment or prepayment by the Borrowers of
principal of or interest on Loans (other than Swingline Loans) shall be made to
the Agent for the account of the Lenders pro-rata in accordance with the
respective unpaid principal amounts of such Loans held by the Lenders, and
amounts payable with respect to Swingline Loans shall be paid only to the
Swingline Lender; (c) the Lenders (other than the Agent) shall purchase from the
Agent participations in the Letters of Credit to the extent of their respective
Commitment Percentages upon issuance by the Agent of each Letter of Credit as
otherwise provided for herein, and (d) the Lenders (other than the Swingline
Lender) shall purchase from the Swingline Lender participations in the Swingline
Loans to the extent of their respective Commitment Percentages upon request by
the Swingline Lender as otherwise provided for herein.

        (b)   Except for any settlement delay provided or specified in
Section 2.2(f), unless the Agent shall have been notified in writing by any
Lender prior to the date of a proposed Loan that such Lender will not make the
amount that would constitute such Lender's Commitment Percentage of such
Revolving Loan on such date available to the Agent at the Principal

51

--------------------------------------------------------------------------------






Office, the Agent may assume that such Lender has made such amount available to
the Agent on such date, and the Agent may, in reliance upon such assumption and
subject to the terms and conditions of this Agreement, make such amount
available to the Borrowers by depositing the same, in immediately available
funds, in a general deposit account maintained by the Borrowers and designated
by the Borrower's Agent in the applicable Request for Extension of Credit. Any
Lender failing to timely deliver its requisite portion of such Loan shall
deliver the same to the Agent as soon as possible thereafter, together with
interest on such amount for each day from the due date for such payment to the
date of payment by such Lender to the Agent of such amount at a rate of interest
per annum equal to the Federal Funds Effective Rate for such period. In
addition, the Borrowers hereby agree that upon demand by the Agent, the
Borrowers shall reimburse the Agent for any such amount which any Lender has
failed to timely deliver to the Agent, but which the Agent may have previously
made available to the Borrowers in accordance with the other provisions of this
Section 2.12(b). If a requested Revolving Loan shall not occur on any date
specified by the Borrowers as set forth in the applicable Request for Extension
of Credit because all of the conditions for such Revolving Loan set forth herein
or in any of the other Loan Documents shall have not been met, the Agent shall
return the amounts so received from the Lenders in respect of such requested
Revolving Loan to the applicable Lenders as soon as practicable.

        (c)   Notwithstanding any provision to the contrary contained in this
Section 2.12 or in any other provision hereof, each Lender shall only receive
interest upon and a portion of the Commitment Fee paid hereunder based upon the
amount of funds actually advanced by such Lender to Borrowers from time to time.

        2.13    Sharing of Payments, Etc.    The Credit Parties agree that, in
addition to (and without limitation of) any right of set-off, bankers' lien or
counterclaim a Lender may otherwise have, each Lender shall be entitled, at its
option, to offset balances held by it for the account of any of the Credit
Parties at any of its offices against any principal of or interest on any of
such Lender's Loans to the Borrowers hereunder, such Lender's Commitment
Percentage of the Letter of Credit Exposure Amount, the Swingline Exposure or
any other Obligation of the Credit Parties under any of the Loan Documents
regardless of whether such offset balances are then due to the Credit Parties,
in which case it shall promptly notify the Borrowers' Agent and the Agent
thereof, provided, that such Lender's failure to give such notice shall not
affect the validity thereof. If a Lender shall obtain payment (other than the
Swingline Lender obtaining payment of all or any portion of a Swingline Loan) of
any principal of or interest on any Loan made by it under this Agreement, any
Letter of Credit Exposure Amount, any Swingline Exposure or other obligation
then due to such Lender under any Loan Document, through the exercise of any
right of set-off (including, without limitation, any right of set-off or lien
granted under Section 10.19 hereof), banker's lien, counterclaim or similar
right, or otherwise, it shall promptly purchase from the other Lenders
participations in the Loans made by, the Letter of Credit Exposure Amount or the
Swingline Exposure of, or the other obligations of the Credit Parties hereunder
or thereunder of, the other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Lenders shall share the benefit of such payment (net of any expenses which may
be incurred by such Lender in obtaining or preserving such benefit) pro-rata in
accordance with their respective Commitment Percentages. To such end all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Credit Parties agree, to the fullest extent they may
effectively do so under applicable law, that any Lender so purchasing a
participation in the Loans made by, Letter of Credit Exposure Amount or the
Swingline Exposure of, or other obligations hereunder of, the other Lenders may
exercise all rights of set-off, bankers' lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of said Loans, Letter of Credit Exposure Amount, Swingline Exposure or

52

--------------------------------------------------------------------------------



other obligations in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Credit Parties.

        2.14    Recapture.    If on any Interest Payment Date the Agent does not
receive for the account of one or more Lenders payment in full of interest
computed at the Alternate Base Rate and/or the Adjusted LIBOR Rate, as
applicable (computed without regard to any limitation by the Highest Lawful
Rate), because the Alternate Base Rate and/or the Adjusted LIBOR Rate, as
applicable (so computed), exceeds or has exceeded the Highest Lawful Rate
applicable to such Lenders, the Borrowers shall pay to the Agent for the account
of such Lenders, in addition to interest otherwise required, on each Interest
Payment Date thereafter, the Excess Interest Amount (calculated as of each such
subsequent Interest Payment Date); provided, that in no event shall the
Borrowers be required to pay, for any computation period, interest at a rate
exceeding the Highest Lawful Rate applicable to such Lenders during such period.
As used herein, the term "Excess Interest Amount" shall mean, on any day, the
amount by which (a) the amount of all interest which would have accrued prior to
such day on the outstanding principal of the Notes of the applicable Lender (had
the Alternate Base Rate and/or the Adjusted LIBOR Rate, as applicable, at all
times been in effect without limitation by the Highest Lawful Rate applicable to
such Lender) exceeds (b) the aggregate amount of interest actually paid to the
Agent for the account of such Lender on its Notes on or prior to such day.

        3.    Collateral.    

        3.1    Security Documents.    The Loans and all other Obligations shall
be secured by the Collateral and the Agent (or the Canadian Collateral Agent, as
applicable) and the Lenders are entitled to the benefits thereof. The applicable
Credit Parties shall duly execute and deliver the Security Documents, all
consents of third parties necessary to permit the effective granting of the
Liens created thereby (subject only to Liens permitted under Section 7.2
hereof), and other documents, consistent with the terms of this Agreement and
the other Loan Documents, as may be reasonably required by the Agent (or the
Canadian Collateral Agent, as applicable) to grant to the Agent (or the Canadian
Collateral Agent, as applicable), for the ratable benefit of the Lender Parties,
a valid, perfected and enforceable first priority Lien on and security interest
in the Collateral (subject only to the Liens permitted under Section 7.2
hereof), including without limitation, any and all original stock certificates,
stock transfer powers, assignments and other documents and instruments necessary
or desirable under the laws of any applicable jurisdiction with regard to the
Stock covered by any Security Agreement.

        3.2    Filing and Recording.    The Credit Parties shall, at their sole
cost and expense, cooperate with the Agent (or the Canadian Collateral Agent, as
applicable) in causing all financing statements, Intellectual Property Security
Agreements and other Security Documents pursuant to this Agreement to be duly
recorded and/or filed or otherwise perfected in all places necessary or
desirable in the Agent's (or the Canadian Collateral Agent, as applicable)
discretion to perfect the Liens of the Agent (or the Canadian Collateral Agent,
as applicable), and the Credit Parties shall take such other actions as the
Agent (or the Canadian Collateral Agent, as applicable) may reasonably request,
in order to perfect and protect the Liens of the Agent (or the Canadian
Collateral Agent, as applicable), for the ratable benefit of the Lender Parties,
in the Collateral. The Credit Parties, to the extent permitted by law, hereby
authorize the Agent (and the Canadian Collateral Agent, as applicable) to file
any financing statement in respect of any Lien created pursuant to the Security
Documents which may at any time be required to perfect such Liens or which, in
the reasonable opinion of the Agent (or the Canadian Collateral Agent, as
applicable), may at any time be desirable, although the same may have been
executed only by the Agent (or the Canadian Collateral Agent, as applicable) or,
at the option of the Agent (or the Canadian

53

--------------------------------------------------------------------------------






Collateral Agent, as applicable), to sign such financing statement on behalf of
the applicable Credit Parties (to the extent that execution by them is necessary
or desirable in the Agent's (or the Canadian Collateral Agent's, as applicable)
discretion), and file the same, and the Credit Parties hereby irrevocably
designate each of the Agent and the Canadian Collateral Agent, as applicable,
their respective agents, representatives and designees as its agent and
attorney-in-fact for this purpose. In the event that any re-recording or
refiling thereof (or the filing of any statements of continuation or assignment
of any financing statement) is required to protect and preserve such Lien, the
Credit Parties shall, at the Credit Parties' cost and expense, cause the same to
be recorded and/or refiled at the time and in the manner requested by the Agent
(or the Canadian Collateral Agent, as applicable).

        4.    Conditions.    

        4.1    All Loans.    The obligation of each Lender to make any Loan
(other than a Swingline Loan, which shall be governed exclusively by the terms
of Section 2.11) and the obligation of the Agent to issue any Letter of Credit
is subject to the satisfaction of the following conditions:

        (a)   the Agent shall have received the following, all of which shall be
duly executed and in Proper Form: (1) in the case of a Loan, other than a
Revolving Loan for the purposes described in Sections 2.2(b), 2.4(c), 2.6(d) and
2.10(d),

          (i)  with respect to each Alternate Base Rate Borrowing, Agent shall
have received by no later than 1:00 p.m. on the applicable Rate Selection Date,
telephonic notice from the Borrowers' Agent of the proposed date and amount of
such Loan, and by no later than 2:00 p.m. on the applicable Rate Selection Date,
a Request for Extension of Credit, signed by a Responsible Officer or Cash
Officer of the Borrowers' Agent (or any person designated in writing by a
Responsible Officer or Cash Officer of the Borrowers' Agent), and

         (ii)  with respect to each LIBOR Borrowing, Agent shall have received
by no later than 12:00 noon on the applicable Rate Selection Date, telephonic
notice from the Borrowers' Agent of the proposed date and amount of such Loan,
and no later than 1:00 p.m. on the applicable Rate Selection Date, a Request for
Extension of Credit, signed by a Responsible Officer or Cash Officer of the
Borrowers' Agent (or any person designated in writing by a Responsible Officer
or Cash Officer of the Borrowers' Agent),

or (2), in the case of issuance of a Letter of Credit, (i) a completed
Application (as may be required by the Agent) signed by a Responsible Officer or
Cash Officer of the Borrowers' Agent (or any person designated in writing by a
Responsible Officer or Cash Officer of the Borrowers' Agent) by 12:00 noon three
(3) Business Days prior to the proposed date of issuance of such Letter of
Credit; (ii) payment of the first letter of credit fee as and by the time
required in Section 2.10 of this Agreement; and (iii) such other Applications,
certificates and other documents as the Agent may reasonably require;

along with, in each case, such financial information as the Agent may require to
substantiate compliance with all financial covenants contained herein by the
Borrowers (or, as applicable, to demonstrate that compliance with any such
financial covenant is not then required) if the Agent believes at such time that
any of the financial covenants contained herein are then applicable and that the
Borrowers are not then in compliance therewith;

        (b)   all representations and warranties of the Borrowers and any other
Person set forth in this Agreement and in any other Loan Document shall be true
and correct in all material respects with the same effect as though made on and
as of such date, except for (i) those representations and warranties which
relate to a specified date, which shall be true and correct

54

--------------------------------------------------------------------------------






as of such date and (ii) those changes in such representations and warranties
otherwise permitted by the terms of this Agreement;

        (c)   there shall have occurred no Material Adverse Effect, after giving
effect to the requested Loan(s) or Letter(s) of Credit;

        (d)   no Default or Event of Default shall have occurred and be
continuing;

        (e)   if requested by the Agent, it shall have received a certificate
executed by the Financial Officer or other Responsible Officer of each Credit
Party as to the compliance with subparagraphs (b) through (d) above;

        (f)    the making of such Loan or the issuance of such Letter of Credit,
shall not be prohibited by, or subject the Agent, the Canadian Collateral Agent
or any Lender to, any penalty or onerous condition under any Legal Requirement;
and

        (g)   the Borrowers shall have paid all legal fees and expenses of the
type described in Section 10.9 hereof for which invoices have been presented
through the date of such Loan or the issuance of such Letter of Credit.

        4.2    First Loan or Letter of Credit.    In addition to the matters
described in Section 4.1 hereof, the obligation of any Lender to make the
initial Loan or the obligation of the Agent to issue the first Letter of Credit
is subject to the receipt by the Agent of each of the following, on or before
November 30, 2004 (except as otherwise specifically provided in any Loan
Document), in Proper Form:

        (a)   the Notes executed by the Borrowers;

        (b)   the Security Documents (except as otherwise provided in the
Post-Closing Agreement), the Guaranty, the Contribution Agreement, and the
Post-Closing Agreement, executed by the Credit Parties, as applicable;

        (c)   (i) the Kimberly-Clark Accommodation Agreement, executed by each
of the parties thereto and (ii) a copy of each of the Kimberly-Clark Agreements,
each certified as a true and correct copy thereof by a Responsible Officer of
Borrowers' Agent, in such officer's capacity as such, together with a
certificate of a Responsible Officer of Borrowers' Agent stating that such
agreements remain in full force and effect, have not been otherwise amended or
modified, and that none of the Credit Parties is in breach or default in any of
its obligations under such agreements;

        (d)   a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of each Borrower dated as of the date of
this Agreement, authorizing (i) each Borrower's entering into the transactions
contemplated hereby and (ii) the delivery by each Borrower of the Loan Documents
to be executed and delivered by such Borrower;

        (e)   a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of the Guarantor, dated as of the date
of this Agreement, authorizing the Guarantor to (i) enter into the transactions
contemplated hereby and (ii) deliver the Loan Documents to be executed and
delivered by the Guarantor;

        (f)    certified copies of the Organizational Documents of each Credit
Party;

        (g)   certificates from the Secretary of State or other appropriate
public official as to the continued existence and good standing of each Credit
Party in its applicable jurisdiction of formation, dated within thirty (30) days
of the Closing Date, together, if requested by the Agent, with confirmation by
telephone or telecopy (where available) on the Closing Date from such
official(s) as to such matters;

55

--------------------------------------------------------------------------------






        (h)   certificates from the appropriate public officials of those
jurisdictions where the nature of each Borrower's business makes it necessary or
desirable to be qualified to do business as a foreign corporation, which
jurisdictions are set forth on Schedule 5.8, as to the good standing and
qualification as a foreign corporation (as may be appropriate) of the Credit
Parties, dated within sixty (60) days of the Closing Date;

        (i)    if the funding of the first Loan hereunder is to be made prior to
the consummation of the Spin-Off Transaction, evidence that sufficient
Availability exists at the time on the Closing Date of funding of such Loan to
support all initial Loans and Letters of Credit to be funded and issued prior to
the consummation of the Spin-Off Transaction, as demonstrated and set forth in a
pro forma Borrowing Base Compliance Certificate giving effect to the Canadian
Asset Purchase as theretofore consummated and otherwise satisfactory in form and
substance to the Agent;

        (j)    the financial statements described in Section 5.2 hereof,
together with any management letters, if any, received for such financial
statements;

        (k)   the most recent schedule and aging of Receivables of the Credit
Parties (dated within thirty (30) days of the Closing Date);

        (l)    a copy of the Agent's field examination of the books and records
of the Credit Parties and their Subsidiaries and the results of such field
examination;

        (m)  favorable legal opinions (i) from Sidley Austin Brown & Wood LLP,
independent counsel for the Credit Parties, (ii) McCarthy Tétrault LLP, special
Canadian counsel to the Credit Parties, (iii) McInnes Cooper, special Nova
Scotia counsel to the Credit Parties, (iv) Honigman Miller Schwartz and Cohn
LLP, special Michigan counsel to the Credit Parties, (v) Reinhart Boerner Van
Deuren, special Wisconsin counsel to the Credit Parties, (vi) McKenna Long &
Aldredge LLP, special Georgia counsel to the Credit Parties, and (vii) internal
counsel to the Credit Parties, each dated the Closing Date, each addressed to
the Agent, the Canadian Collateral Agent and the Lenders and acceptable in all
respects to the Agent in its reasonable credit judgment;

        (n)   certificates of insurance satisfactory to the Agent in all
respects evidencing the existence of all insurance required to be maintained by
the Credit Parties pursuant to Section 6.7 of this Agreement and all other terms
of the Security Documents;

        (o)   the applicable Credit Parties, JPMorgan and the applicable
financial institutions listed in Schedule 5.29 attached hereto shall have
entered into the Tri-Party Agreements;

        (p)   a copy of each of the Spin-off Private Letter Ruling and the
Spin-off Tax Opinion, each certified as a true and correct copy thereof by a
Responsible Officer of Borrowers' Agent, in such officer's capacity as such,
together with a certificate of a Responsible Officer of Borrowers' Agent stating
that such private letter ruling and tax opinion remain in full force and effect,
have not been otherwise amended, modified or supplemented, that none of the
Credit Parties or any of its Subsidiaries has taken (or failed to take) any
action, the taking (or failure to take) of which could reasonably be expected to
adversely affect the treatment of the Spin-off Transaction set forth in such
private letter ruling, and none of the Credit Parties is aware of any assertion
or determination of the IRS with respect to the Credit Parties or the Spin-off
Private Letter Ruling that is inconsistent with such treatment;

        (q)   all tax sharing agreements and all material employment agreements,
collective bargaining agreements and management fee agreements with respect to
the Credit Parties and their Subsidiaries, in each case not included in
clause (p);

        (r)   access agreements and waivers or subordinations of landlord and
warehouseman's liens (whether statutory or contractual) held by any owner of
each real property location leased and any operator of each public warehouse
location utilized by any Credit Party set forth on Schedule 4.2(r), in each case
reasonably satisfactory to the Agent;

56

--------------------------------------------------------------------------------







        (s)   evidence satisfactory to the Agent that no Material Adverse Effect
shall have occurred since December 31, 2003;

        (t)    (i) evidence satisfactory to the Agent that Parent has incurred
the debt under the Senior Note Indenture on terms and conditions satisfactory to
Agent and has received gross proceeds of at least $200,000,000 from the
incurrence of such debt, (ii) copies of the Senior Note Indenture and all Senior
Note Documents requested by the Agent as in effect on the Closing Date,
certified as true and correct copies thereof by a Responsible Officer of
Borrowers' Agent, in such officer's capacity as such, together with a
certificate of a Responsible Officer of Borrowers' Agent stating that such
agreements remain in full force and effect, have not been otherwise amended or
modified, and that, to the knowledge of such Responsible Officer, none of the
Credit Parties is in breach or default in any of its obligations under such
agreements, and (iii) evidence satisfactory to it that the Credit Parties have
received all or substantially all of the assets contemplated to be conveyed to
such Credit Parties in connection with the Canadian Asset Purchase, and that
title to such assets has vested in the Credit Parties free and clear of all
Liens, except for Liens permitted under Section 7.2;

        (u)   a certificate of a Responsible Officer of the Credit Parties in
the form of Exhibit J annexed hereto certifying on behalf of the Credit Parties
as to the solvency of the Credit Parties and their Subsidiaries after giving
effect to the funding of the initial Loans and related matters set forth in
Section 5.19;

        (v)   Phase I (and, if applicable, Phase II) site assessment reports
delivered with respect to the Credit Parties' material Real Property Assets,
together with letters from the environmental engineering firms that prepared
such reports permitting the Agent and the Lenders to rely upon such reports,
each in form and substance acceptable to the Agent;

        (w)  a copy of each of the Canadian Licenses listed in clauses (iv) and
(v) of the definition thereof, each as of the Closing Date, each certified as a
true and correct copy thereof by a Responsible Officer of Borrowers' Agent, in
such officer's capacity as such, together with a certificate of a Responsible
Officer of Borrowers' Agent stating that such licenses remain in full force and
effect, have not been otherwise amended or modified, and that none of the Credit
Parties is in breach or default in any of its obligations under such licenses,
default under which would entitle the issuer thereof to terminate or revoke such
license;

        (x)   Perfection Certificates, dated the Closing Date, substantially in
the form of Exhibit L hereto, duly executed by each Credit Party;

        (y)   (A) a fully executed (and, where required, notarized) Mortgage
(each a "Closing Date Mortgage" and, collectively, the "Closing Date
Mortgages"), in proper form for recording in the applicable jurisdiction,
encumbering each Real Property Asset owned in fee as of the Closing Date (each
such Real Property Asset, a "Closing Date Mortgaged Property"); (B) with respect
to each Closing Date Mortgaged Property located in the United States, such
surveys or surveyor certificates as the Agent may reasonably require; (C) in the
case of each Material Leasehold Property existing as of the Closing Date copies
of all leases between any Credit Party and any landlord or tenant, and any
modifications, supplements or amendments thereto; (D) (1) evidence reasonably
acceptable to the Agent as to whether any Closing Date Mortgaged Property that
is a Mill Property owned by the Credit Parties is a Flood Hazard Property, and
(2) if there are any such Flood Hazard Properties, evidence that the applicable
Credit Party has obtained flood hazard insurance as required by law with respect
to each Flood Hazard Property in reasonable amounts approved by the Agent, or
evidence reasonably acceptable to the Agent that such insurance is not
available; (E) (1) an ALTA mortgagee title

57

--------------------------------------------------------------------------------






insurance policy (or the Canadian equivalent) or unconditional commitment
therefor (a "Closing Date Mortgage Policy") issued by the Title Company with
respect to each Closing Date Mortgaged Property owned by any Credit Party, in an
amount not less than the appraised fair market value of such Closing Date
Mortgaged Property, insuring fee simple title to the Closing Date Mortgaged
Property vested in such Credit Party and assuring the Agent (or the Canadian
Collateral Agent, as applicable) that the Closing Date Mortgage creates a valid
and enforceable first priority Lien on such Closing Date Mortgaged Property,
subject only to any standard or other exceptions as may be reasonably acceptable
to the Agent and which appear as exceptions on Schedule B to the applicable
Closing Date Mortgage Policy, which Closing Date Mortgage Policy (I) shall
include endorsements (to the extent available) for customary matters reasonably
requested by the Agent (or the Canadian Collateral Agent, as applicable),
including, but not limited to, those endorsements listed on Schedule 4.2(y) and
(II) shall provide for affirmative insurance and such reinsurance as may be
reasonable and customary and as the Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Agent; and
(2) evidence satisfactory to the Agent that such Credit Party has (I) delivered
to the Title Company all certificates and affidavits required by the Title
Company in connection with the issuance of the Closing Date Mortgage Policy and
(II) paid to the Title Company or to the appropriate Governmental Authorities
all expenses and premiums of the Title Company in connection with the issuance
of the Closing Date Mortgage Policy and all recording and stamp taxes (including
mortgage recording taxes, fees and other charges and intangible taxes) payable
in connection with recording the Closing Date Mortgage in the appropriate real
estate records; (F) copies of all recorded documents listed as exceptions to
title or otherwise referred to in the Closing Date Mortgage Policy and any other
such documents as Agent shall reasonably request; (G) appraisals, together with
reliance letters where applicable, concerning each Closing Date Mortgaged
Property owned by the Credit Parties from one or more independent real estate
appraisers reasonably satisfactory to the Agent, which appraisals shall set
forth the Net Recovery Value Percentage of such Closing Date Mortgaged Property
and be in form, scope and substance reasonably satisfactory to the Agent and
shall satisfy the requirements of any applicable laws and regulation; and
(H) evidence reasonably satisfactory to the Agent that there are no material
taxes, levies, duties, imposts, deductions, charges (including water and sewer
charges), withholdings, assessments or impositions of any kind which have been
due and payable for more than thirty (30) days with respect to such Closing Date
Mortgaged Property (to the extent the same are not addressed by endorsements
provided under a Closing Date Mortgage Policy), except those for which
extensions have been obtained and except for those which have been disclosed to
the Agent and which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained in
accordance with GAAP;

        (z)   a copy of the Credit Parties' hedging policies for protection
against fluctuations in the value of dollars relative to Canadian Dollars, which
hedging policies shall be reasonably satisfactory to the Agent; and

        (aa)    all other Loan Documents and any other instruments or documents
consistent with the terms of this Agreement and relating to the transactions
contemplated hereby as the Agent may reasonably request, executed by the
applicable Credit Parties or any other Person required by the Agent;

and subject to the further conditions that, at the time of the initial Loan,
(1) the ownership, corporate structure, solvency and capitalization of the
Credit Parties and their Subsidiaries shall be satisfactory to the Lenders in
all respects; (2) the Agent, the Canadian Collateral Agent and the Lenders shall
have had the opportunity, if they elect, to examine the books of account and
other records and files of the Credit Parties and their Subsidiaries and to make

58

--------------------------------------------------------------------------------






copies thereof, and to conduct a preclosing audit which shall include, without
limitation, verification of Eligible Receivables, Eligible Inventory, Eligible
Equipment and Eligible Real Estate, verification of satisfactory status of
customer and supplier accounts, payment of payroll taxes and accounts payable
and formulation of an opening Borrowing Base as of the Closing Date (with the
results of such examination and audits to have been satisfactory to the Agent,
the Canadian Collateral Agent and the Lenders in all respects); (3) all such
actions as the Agent or the Canadian Collateral Agent shall reasonably require
to perfect the Liens created pursuant to the Security Documents shall have been
taken, including without limitation, (i) the delivery to the Agent (or the
Canadian Collateral Agent, as applicable) of all Property with respect to which
possession is necessary or desirable for the purpose of perfecting such Liens,
(ii) with respect to Collateral covered by the Security Agreements, the filing
of appropriately completed and duly executed Uniform Commercial Code, PPSA
(Ontario), PPSA (Nova Scotia) or other applicable financing statements,
(iii) with respect to all Collateral constituting Stock in any Credit Party or
any of their Subsidiaries, delivery to the Agent (or the Canadian Collateral
Agent, as applicable) of original stock certificates and stock transfer powers
with regard to all of the applicable Stock, and (iv) with respect to all
Collateral consisting of Intellectual Property, the recording of appropriate
documents in the U.S. Patent and Trademark Office, the U.S. Library of Congress,
the United States Copyright Office, the Canadian Intellectual Property Office,
and any domain name registry, as applicable; (4) the Agent (or the Canadian
Collateral Agent, as applicable) shall also have received evidence reasonably
satisfactory to it that the Liens created by the Security Documents constitute
first priority Liens (except for any Liens expressly provided for in Sections
7.2(a), (c), (d), (e) and (f) below), including without limitation, satisfactory
Uniform Commercial Code, PPSA (Ontario), PPSA (Nova Scotia) or other applicable
search reports and satisfactory authorizations to file releases of Liens or
termination statements with respect to any existing prior Liens to be released;
(5) the terms, conditions and amount of all Indebtedness of each Credit Party
shall be acceptable to the Agent; (6) the Borrowers shall contemporaneously pay
on the Closing Date all fees owed to the Agent, the Canadian Collateral Agent
and the Lenders by the Borrowers under this Agreement or under any commitment
letters or fee letters entered into between the Borrowers or any of its
Affiliates and JPMorgan or any of its Affiliates, including without limitation,
reasonable legal fees and expenses described in Section 10.9 or otherwise for
which invoices have been presented; and (7) all other legal matters incident to
the transactions herein contemplated shall be reasonably satisfactory to counsel
(including Canadian counsel) for the Agent and the Canadian Collateral Agent and
respective counsel for each of the Lenders.

        4.3    Closing Date Representations and Warranties.    The
representations and warranties of the Credit Parties made in each of the Loan
Documents on or as of the Closing Date shall be deemed to be made immediately
after giving effect to the Spin-off Transaction.

        5.    Representations and Warranties.    

        To induce the Agent, the Canadian Collateral Agent and the Lenders to
enter into this Agreement, the Credit Parties represent and warrant to the
Agent, the Canadian Collateral Agent and the Lenders, as of the date of this
Agreement and as of the date any Loan is made hereunder or any Letter of Credit
is issued hereunder, as follows:

        5.1    Organization.    Each Credit Party and each of their then
existing Subsidiaries are duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation; has all
power and authority to own its respective Property and assets and to conduct its
respective businesses as presently conducted; and is duly qualified to do
business and in good standing in each and every state or provincial jurisdiction
where its respective business

59

--------------------------------------------------------------------------------



requires such qualification, except for those jurisdictions in which the failure
to qualify and/or be in good standing does not cause a Material Adverse Effect
to occur.

        5.2    Financial Statements.    

        (a)   The Consolidated financial statements of the Credit Parties and
their Subsidiaries delivered to the Agent and the Lenders in connection with
this Agreement, including without limitation, (i) the unaudited pro forma
financial statements included in the Neenah Form 10, and (ii) the monthly
unaudited pro forma financial statements dated as of October 31, 2004, fairly
present, in accordance with GAAP, the Consolidated financial condition and the
results of operations of the Credit Parties and their Subsidiaries as of the
dates and for the periods indicated, subject to the qualifications with respect
to the pro forma financial statements of the Credit Parties and their
Subsidiaries set forth in the Neenah Form 10. No Material Adverse Effect has
occurred since the dates of such financial statements.

        (b)   The Credit Parties have heretofore furnished to the Agent, for
each month from the projected Closing Date through December 31, 2008, projected
income statements, balance sheets and cash flows of the Credit Parties and their
Subsidiaries, on a Consolidated basis, together with one or more schedules
demonstrating prospective compliance with all financial covenants contained in
this Agreement, such projections disclosing all material assumptions made by the
Credit Parties in formulating such projections. The projections are based upon
estimates and assumptions which the Credit Parties believe are reasonable in
light of the conditions which existed as of the time the projections were made,
have been prepared on the basis of the material assumptions stated therein and
reflect as of the date of this Agreement and the Closing Date an estimate
believed reasonable by the Credit Parties as to the results of operations and
other information projected therein.

        5.3    Enforceable Obligations; Authorization.    The Loan Documents are
legal, valid and binding obligations of the Credit Parties to the extent they
are party thereto, enforceable in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors rights generally and by general equitable
principles including remedies of specific performance and injunction. The
execution, delivery and performance of the Loan Documents have all been duly
authorized by all necessary corporate, and if necessary shareholder, action; are
within the power and authority of the applicable Credit Parties; do not and will
not contravene or violate any material Legal Requirement or the Organizational
Documents of any Credit Party; do not and will not result in the breach of, or
constitute a default under, any material agreement or instrument by which any
Credit Party or any material portion of its Property is bound or affected; and
do not and will not result in the creation of any Lien upon any Property of any
Credit Party except as expressly contemplated herein or therein, and do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or non-renewal of any permit, license, authorization or
approval applicable to the operations or any of the property of any Credit Party
that could reasonably be expected to have a Material Adverse Effect. Except as
otherwise set forth on Schedule 5.3, all necessary consents and approvals of any
Governmental Authority and all other requisite material permits, registrations
and consents have been obtained for the delivery and performance of the Loan
Documents.

        5.4    Other Debt.    No Credit Party is in default in the payment of
any other Indebtedness or under any agreement, mortgage, deed of trust, security
agreement or lease to which it is a party, the result of which has, or could
reasonably be expected to have, a Material Adverse Effect.

        5.5    Litigation.    Except as set forth on Schedule 5.5 attached
hereto, there is no litigation, administrative proceeding or investigation
pending or, to the knowledge of any Credit Party, threatened against, nor any
outstanding judgment, order or decree affecting, any Credit Party

60

--------------------------------------------------------------------------------






before or by any Governmental Authority or arbitral body which individually or
in the aggregate have, or could reasonably be expected to have, a Material
Adverse Effect. No Credit Party is knowingly in material default with respect to
any material judgment, writ, rule, regulation, order or decree of any
Governmental Authority binding on it or its property.

        5.6    Taxes.    Each Credit Party has filed all federal, state, local
or foreign income, franchise and other material tax returns required to have
been filed and paid all taxes shown thereon to be due, except those for which
extensions have been obtained and except for those which are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained in accordance with GAAP. No federal income tax returns of
any Credit Party have been audited by the Internal Revenue Service or the Canada
Revenue Agency (i) as of the date of this Agreement or the Closing Date or
(ii) the determination under which could reasonably be expected to have a
Material Adverse Effect. No Credit Party has, as of the date of this Agreement
and the Closing Date, requested or been granted any extension of time to file
any federal tax return. No Credit Party has, as of the date of this Agreement
and the Closing Date, requested or been granted any extension of time to file
any state, provincial, local or foreign tax return, other than extensions with
respect to tax liabilities where such Credit Party's failure to pay such tax
liabilities would not have a Material Adverse Effect. Except for the Spin-off
Tax Sharing Agreement and any other tax sharing agreement entered into and
delivered to the Agent pursuant to the terms hereof, no Credit Party is a party
to, or has any obligation under, any tax sharing arrangement with any Person.
Each Guarantor is, and has been at all times since its creation or organization,
classified as a disregarded entity for United States federal tax purposes. None
of Parent or any of its Subsidiaries has taken (or failed to take) any action,
the taking (or failure to take) of which could reasonably be expected to give
rise to an indemnity obligation of Parent or any of its Subsidiaries under the
Spin-off Tax Sharing Agreement.

        5.7    No Material Misstatements; Full Disclosure.    No report,
financial statement, exhibit, schedule or other written information prepared and
furnished by or on behalf of any Credit Party to the Agent, the Canadian
Collateral Agent or any Lender in connection with this Agreement or any other
Loan Documents, including the Offering Memorandum, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of the date of this Agreement and the Closing Date each
Credit Party has disclosed to the Agent all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. As of the date of this
Agreement and the Closing Date there is no contingent liability or fact that
could reasonably be expected to have a Material Adverse Effect which has not
been specifically set forth in the Neenah Form 10 or in a footnote included in
the financial statements contained therein, or in a schedule hereto.

        5.8    Subsidiaries.    As of the date of this Agreement, no Credit
Party has any Subsidiaries or any other material minority ownership interests in
any other Person other than as listed on Schedule 5.8 attached hereto. Except as
expressly indicated on Schedule 5.8 attached hereto, as of the date of this
Agreement and the Closing Date, each of the Subsidiaries listed on Schedule 5.8
is wholly-owned by the Credit Party indicated on such schedule. As of the date
of this Agreement and the Closing Date, Schedule 5.8 sets forth (a) the
jurisdiction of incorporation or organization of each Subsidiary of any Credit
Party, and (b) the percentage of each Credit Party's or any of its Subsidiaries'
ownership of the Stock of each Subsidiary of any Credit Party.

        5.9    Representations by Others.    All representations and warranties
made by or on behalf of any Credit Party or any of its Subsidiaries in any Loan
Document shall constitute representations and warranties of each Credit Party
hereunder.

61

--------------------------------------------------------------------------------






        5.10    Permits, Licenses, Etc.    (a) Neenah Paper Company of Canada
owns, possesses or has the benefit of the Canadian Licenses listed in clauses
(i) through (vi) of the definition thereof (other than those licenses referred
to in Section 6.21 to the extent not yet required to be delivered pursuant
thereto), and (b) each Credit Party owns, possesses or has the benefit of all
other material permits, licenses (including intellectual property licenses) and
intellectual property rights which are required (i) to conduct its respective
business or (ii) for the operation and use of each Real Property Asset owned in
fee and each Material Leasehold Property. Except as set forth in Schedule 5.10,
there are no material permits and licenses or agreements held by or issued to
any Credit Party pertaining to or in connection with any part of the business or
operations in Canada of such Credit Party; provided that such schedule may be
updated by the Credit Parties from time to time to reflect the changes not
otherwise prohibited by the Loan Documents, so long as any permit, license or
agreement added thereto is subject to the Lien of the Agent (or the Canadian
Collateral Agent, as applicable), if such Lien can be obtained using
commercially reasonable efforts, pursuant to the Loan Documents.

        5.11    ERISA.    No Reportable Event has occurred with respect to any
Plan which could reasonably be expected to result in any material liability.
Each Plan complies in all material respects with all applicable provisions of
ERISA, and each Credit Party or each ERISA Affiliate have filed all reports
required by ERISA and the Code to be filed with respect to each Plan. The Credit
Parties do not have any knowledge of any event which could reasonably be
expected to result in a liability of any Credit Party or any ERISA Affiliate to
the PBGC other than for applicable premiums. No accumulated funding deficiency
(as defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any Plan. No event has occurred and no condition
exists that could reasonably be expected to constitute grounds for a Plan to be
terminated under circumstances which would cause the Lien provided under
Section 4068 of ERISA to attach to any Property of any Credit Party or any ERISA
Affiliate. No event has occurred and no condition exists that could reasonably
be expected to cause the Lien provided under Section 302 of ERISA or Section 412
of the Code to attach to any Property of any Credit Party or any ERISA
Affiliate.

        5.12    Title to Properties; Possession Under Leases.    

        (a)   The Credit Parties have good and insurable (or, with respect to
Real Property Assets owned in fee and located in Canada, marketable) title to
or, in the case of the Nova Scotia Woodlands Trust Lands (if any), beneficial
title to, or a valid leasehold interest in, all of their respective material
Property shown on the balance sheet referred to in Section 5.2(b) for the Credit
Parties and their Subsidiaries or, if applicable, the most recent Consolidated
balance sheet for the Credit Parties and their Subsidiaries provided under the
terms of Section 6.3(a), 6.3(b) or 6.3(c), and all material Property acquired
since the date of such respective balance sheets, except for such Property as is
no longer used or useful in the conduct of their respective businesses or as
have been disposed of in the ordinary course of business or otherwise in
accordance with this Agreement, and except for minor defects in title that do
not interfere with the ability of any Credit Party or any of their Subsidiaries
to conduct their respective businesses as now conducted. All such assets and
Property are free and clear of all Liens other than those permitted by
Section 7.2 hereof. Except as set forth on Schedule 5.12(a), no transfers or
assignments of material Property contemplated to be transferred or assigned
pursuant to the Spin-off Transaction have been deferred pursuant to Section 6.3
of the Distribution Agreement or Section 5.2 of the Canadian Purchase Agreement.

        (b)   The Credit Parties (and to the knowledge of the Credit Parties,
each of the Credit Parties' predecessors in interest under said leases) have
complied in all material respects with all obligations under all Material Leases
to which any of them is a party and under which any

62

--------------------------------------------------------------------------------






of them is in occupancy, except where non-compliance does not affect such Credit
Party's use or occupancy thereof, as applicable, and all Material Leases are in
full force and effect, and each of the Credit Parties, as applicable, enjoy
peaceful and undisturbed possession under all such Material Leases.
Schedule 5.12(b) attached hereto sets forth each lease in existence as of the
date of this Agreement and the Closing Date of real Property of any Credit
Party, and upon the request of the Agent, the Credit Parties will provide the
Agent with complete and correct copies of all of such leases of real Property
then in effect. As of the date of this Agreement and the Closing Date, there are
no Material Leasehold Properties other than those in clause (i) of the
definition thereof.

        5.13    Assumed Names.    As of the date of this Agreement and the
Closing Date, no Credit Party is currently conducting its business under any
assumed name or names, except as set forth on Schedule 5.13 attached hereto.

        5.14    Investment Company Act.    No Credit Party, nor any of its
Subsidiaries, is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.

        5.15    Public Utility Holding Company Act.    No Credit Party, nor any
of its Subsidiaries, is a "public utility company," or an "affiliate" or a
"subsidiary company" of a "public utility company," or a "holding company," or a
"subsidiary company" of a "registered holding company," or an "affiliate" of a
"registered holding company" or of a "subsidiary company" of a "registered
holding company," as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended ("PUHCA"). No Credit Party, nor any of its
Subsidiaries, is an "affiliate" or a "subsidiary company" of an unregistered,
non-exempt "holding company" as such terms are defined in PUHCA.

        5.16    Agreements.    Schedule 5.16 attached hereto is a complete and
correct list, as of the date of this Agreement and the Closing Date, of
(i) other than the Loan Documents, all credit agreements or indentures for
borrowed money and capitalized leases to which any Credit Party is a party and
all Property of the Credit Parties subject to any Lien securing such
Indebtedness or capitalized lease obligation, (ii) each letter of credit and
guaranty to which any Credit Party is a party, (iii) all other material
instruments in effect as of the date of this Agreement providing for,
evidencing, securing or otherwise relating to any Indebtedness for borrowed
money of any Credit Party (other than the Indebtedness hereunder), and (iv) all
obligations of any Credit Party to issuers of appeal bonds issued for account of
any Credit Party, in each case other than the Loan Documents. The Borrowers
shall, upon, request by the Agent, deliver to the Agent and the Lenders a
complete and correct copy of all such credit agreements, indentures, capitalized
leases, letters of credit, guarantees and other instruments described in
Schedule 5.16 or arising after the date of this Agreement, including any
modifications or supplements thereto, as in effect on the date of this
Agreement.

        5.17    Environmental Matters.    

        (a)   No material aspect of the business of any Credit Party or any of
their Subsidiaries requires any Environmental Permit which has not been obtained
and which is not now in full force and effect.

        (b)   Each Credit Party and each of their Subsidiaries is in material
compliance with all limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Requirement of Environmental Law or Environmental Permit
reasonably necessary to the conduct of any material aspect of the business of
any Credit Party or any of their Subsidiaries.

63

--------------------------------------------------------------------------------






        (c)   Each Credit Party and each of their Subsidiaries (i) has obtained
and maintained in effect all Environmental Permits, (ii) along with their
respective Properties (whether leased or owned) has been and is in material
compliance with all applicable Requirements of Environmental Law and
Environmental Permits, (iii) along with their respective Properties (whether
leased or owned) is not subject to any material (A) Environmental Claims or
(B) Environmental Liabilities, in either case direct or contingent arising from
or based upon any act, omission, event, condition or circumstance occurring or
existing on or prior to the date of this Agreement, except as set forth in any
of the environmental assessments or studies described on Schedule 5.17(c)(iii),
and (iv) except as described in Schedule 5.17(c)(iv), has not received
individually or collectively any notice of any material violation or alleged
material violation of any Requirements of Environmental Law or Environmental
Permit or any material Environmental Claim in connection with their respective
Properties.

        (d)   Except as described in Schedule 5.17(d), no Credit Party nor any
of their Subsidiaries has actual knowledge of any material violation of any
applicable Requirements of Environmental Law and Environmental Permits by, or of
any material Environmental Claims or Environmental Liabilities arising against,
any of the prior owners or operators and predecessors in interest with respect
to any of the Credit Parties' or any of their Subsidiaries' respective Property.

        (e)   No Credit Party nor any of their Subsidiaries knows of the
presence or release of any Hazardous Substance at any of their respective
Properties in quantities or under circumstances that under applicable
Requirements of Environmental Law could require remedial action having a
Material Adverse Effect.

        (f)    Except as described in Schedule 5.17(f), no Credit Party nor any
of their Subsidiaries knows of any facts or circumstances, including proposed or
anticipated changes in applicable Requirements of Environmental Law that would
materially increase the cost of maintaining compliance or otherwise result in a
Material Adverse Effect.

        (g)   The matters disclosed in Schedule 5.17 (other than those described
in Schedule 5.17(f)) could not reasonably be expected to result in a Material
Adverse Effect.

        5.18    No Change in Credit Criteria or Collection Policies.    There
has been no material adverse change in credit criteria or collection policies
concerning Receivables of any Credit Party since July 31, 2004, which has had or
which is likely to have a Material Adverse Effect.

        5.19    Solvency.    

        (a)   The value of the assets of each Credit Party (including
contribution rights from other Credit Parties), based on a fair valuation
thereof, is not less than the amount that will be required to be paid on or in
respect of the probable liability on the existing debts and other liabilities
(including contingent liabilities) of such Credit Party, as they are expected to
become absolute and mature. The value of the assets of each of the Subsidiaries
of the Credit Parties (including contribution rights from other Credit Parties),
based on a fair valuation thereof, is not less than the amount that will be
required to be paid on or in respect of the probable liability on the existing
debts and other liabilities (including contingent liabilities) of each such
Subsidiary, as they are expected to become absolute and mature.

64

--------------------------------------------------------------------------------







        (b)   The assets of each Credit Party do not constitute unreasonably
small capital for such Credit Party to carry out its business as now conducted
and as proposed to be conducted including the capital needs of such Credit
Party, taking into account (i) the nature of the business conducted by such
Credit Party, (ii) the particular capital requirements of the business conducted
by such Credit Party, (iii) the anticipated nature of the business to be
conducted by such Credit Party in the future, and (iv) the projected capital
requirements and capital availability of such current and anticipated business.
The assets of each of the Subsidiaries of each Credit Party do not constitute
unreasonably small capital for such Subsidiary to carry out its business as now
conducted and as proposed to be conducted, including the capital needs of each
such Subsidiary, taking into account (1) the nature of the business conducted by
such Subsidiary, (2) the particular capital requirements of the business
conducted by such Subsidiary, (3) the anticipated nature of the business to be
conducted by such Subsidiary in the future, and (4) the projected capital
requirements and capital availability of such current and anticipated business.

        (c)   No Credit Party, nor any of their Subsidiaries, intends to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be received by each such Credit Party and
Subsidiary and the timing and amounts to be payable on or in respect of debt of
each such Credit Party and Subsidiary, as applicable). The cash flow of each
such Credit Party and Subsidiary, after taking into account all anticipated uses
of the cash of each such Credit Party and Subsidiary, should at all times be
sufficient to pay all such amounts on or in respect of debt of each such Credit
Party and Subsidiary when such amounts are anticipated to be required to be
paid.

        (d)   The Credit Parties do not believe that final judgments against any
of them or any of their Subsidiaries in actions for money damages presently
pending, if any, will be rendered at a time when, or in an amount such that, the
applicable Credit Party or Subsidiary will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered). The cash flow of
each such Credit Party and Subsidiary, as applicable, after taking into account
all other anticipated uses of the cash of each such Credit Party and Subsidiary,
as applicable (including the payments on or in respect of debt referred to in
subparagraph (c) of this Section 5.19), should at all times be sufficient to pay
all such judgments promptly in accordance with their terms (taking into account
the maximum reasonable amount of such judgments in any such actions and the
earliest reasonable time at which such judgments might be rendered).

        (e)   On the Closing Date, each representation and warranty contained in
clauses (a) through (d) of this Section 5.19 is true both at the time of the
funding of the first Loan under this Agreement and after giving effect to the
Spin-off Transaction.

        5.20    Status of Receivables and Other Collateral.    Each Credit Party
represents and warrants that (a) each Credit Party is and shall be the sole
owner, free and clear of all Liens except in favor of the Agent (or the Canadian
Collateral Agent, as applicable) or otherwise permitted under Section 7.2
hereunder, of and fully authorized to sell, transfer, pledge and/or grant a
security interest in all of the Collateral (other than Excluded Collateral, as
defined in the applicable Security Documents) owned by such Credit Party, and
(b) each Receivable reported by the Credit Parties as an Eligible Receivable
meets the requirements of the definition of Eligible Receivable, each item of
Inventory reported by the Credit Parties as Eligible Inventory meets the
requirements of the definition of Eligible Inventory, each item of Eligible
Equipment reported by the Credit Parties as Eligible Equipment meets the
requirements of the definition of Eligible Equipment, each Real Property Asset
reported by the Credit Parties as Eligible Real Estate meets the requirements of
the definition of Eligible Real Estate.

65

--------------------------------------------------------------------------------



        5.21    Transactions with Related Parties.    Any and all transactions,
contracts, licenses, or other agreements existing on the date of this Agreement
and the Closing Date which have been entered into by and among any Credit Party
and any Affiliate, officer, or director of any Credit Party (other than
Permitted Affiliate Transactions), have been entered into and made upon terms
and conditions not less favorable to the applicable Credit Parties than those
terms which could have been obtained from wholly independent and unrelated
sources.

        5.22    Intellectual Property.    Schedule 5.22 hereto sets forth a
true, accurate and complete listing, as of the date of this Agreement, of all
Patents, Trademarks and Copyrights that are the subject of registrations or
applications in any state, federal, or foreign Intellectual Property registry or
any domain name registry and all Intellectual Property licenses thereof, of the
Credit Parties as of the date of this Agreement and the Closing Date, showing as
of the date of this Agreement and the Closing Date the owner, the jurisdiction
of registry, the registration or application number, and the date of registry
thereof. The Credit Parties are the sole and exclusive owners of (and the
current record owners of) all the registrations and applications listed on
Schedule 5.22, and with respect to Schedule 5.22, within sixty (60) days after
the Closing Date, Parent will submit written evidence reasonably satisfactory to
the Agent indicating that (i) the prior transfer of such Intellectual Property
from Kimberly-Clark to Kimberly-Clark Worldwide ("KCW"), and (ii) the transfer
of such Intellectual Property from Kimberly-Clark or KCW to Parent, has been
recorded or submitted for recordation with the applicable United States and
Canadian intellectual property registries. Except as set forth on Schedule 5.22,
the conduct of the respective businesses (including the products and services)
of the Credit Parties as currently conducted does not, in any material respect,
infringe, misappropriate, or otherwise violate any person's Intellectual
Property rights, and there has been no such claim asserted or threatened in the
past three (3) years against any of the Credit Parties. To the knowledge of the
Credit Parties, no person is infringing, misappropriating, or otherwise
violating any Intellectual Property owned, used, or held for use by the Credit
Parties in the conduct of their respective businesses, and no such claims have
been asserted or threatened against any person by the Credit Parties in the past
three (3) years. Except as created or permitted under the Loan Documents, no
Lien exists with respect to the interest of any Credit Party in any such
Intellectual Property or licenses to Intellectual Property, and no Credit Party
has transferred or subordinated any interest it may have in such Intellectual
Property or licenses to Intellectual Property. The Credit Parties shall, from
time to time as necessary to keep such schedule updated in all material respects
(but no more often than quarterly, except in the event that the Credit Parties
acquire material intellectual property through the acquisition of, or merger or
consolidation with, any Person, or acquisition of material assets of any
Person), deliver to the Agent an updated Schedule 5.22 to this Agreement,
together with a certificate of an authorized officer of the Borrowers' Agent
certifying that the information set forth on such schedule is true, correct and
complete as of such date. The execution and delivery of this Agreement and the
other Loan Documents, and the consummation of the transactions contemplated
hereby and thereby, will not result in the loss or impairment of or payment of
any additional amounts with respect to, nor require the consent of any other
person in respect of, the Credit Parties' rights to own, use, or hold for use
any of the Intellectual Property as owned, used, or held for use in the conduct
of the business as currently conducted.

        5.23    Kimberly-Clark Agreements.    Each Kimberly-Clark Agreement
(i) is in full force and effect and is binding upon and enforceable against each
Credit Party that is a party thereto and, to the knowledge of such Credit Party,
all other parties thereto in accordance with its terms, (ii) has not been
otherwise amended or modified, (iii) is not in default due to the action of any
Credit Party or, to the knowledge of any Credit Party, any other party thereto,
and (iv) is assignable to the Agent (or the Canadian Collateral Agent, as
applicable) pursuant to the Assignment for Security and the Assignment of
Material Contracts without the consent of any party thereto (which

66

--------------------------------------------------------------------------------






consent has not been received). There are no Kimberly-Clark Agreements other
than those specifically referred to in the Kimberly-Clark Accommodation
Agreement.

        5.24    Canadian Pension and Benefit Plan Matters.    The Canadian
Pension Plans are duly registered under the ITA and all other applicable laws
which require registration and no event has occurred which is reasonably likely
to cause the loss of such registered status. Except as (and to the extent) set
forth on Schedule 5.24, all Canadian Pension Plans and Canadian Benefit Plans
are and have been established, operated and administered, in all material
respects, in compliance with applicable laws and the terms of such plans
(including any applicable collective agreements) and there are no outstanding
material defaults or violations thereunder. As of the Closing Date, none of the
Credit Parties has received a notice from any regulator concerning a wind up or
potential wind up, in whole or in part, in respect of any Canadian Pension Plan.
All material obligations of any Credit Party (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed in a timely fashion. There are no outstanding suits, actions
claims or proceedings concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans and to the Credit Parties' knowledge none are reasonably
expected to be asserted against any Canadian Pension Plan or Canadian Benefit
Plan or the assets of any Canadian Pension Plan or Canadian Benefit Plan. None
of the Canadian Pension Plans is fully funded on a solvency basis or on a going
concern basis (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable governmental authorities and which
are consistent with generally accepted actuarial principles), the deficiencies
in respect of each of which are set forth on Schedule 5.24. All employer and
employee payments, contributions and premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan have been
remitted or paid in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable laws. None of the Guarantors employs any
employees outside of Canada. All post-retirement benefits, if any, under any
Canadian Benefit Plan, have been properly set out in the applicable Credit
Party's financial statements.

        5.25    Related Businesses.    As of the date of this Agreement and the
Closing Date, the Credit Parties are engaged in the businesses of producing and
selling pulp and paper products. These operations require financing on a basis
such that the credit supplied can be made available from time to time to
Borrowers, as required for the continued successful operation of Borrowers and
the other Credit Parties taken as a whole. Borrowers have requested the Lenders
to make credit available hereunder for the purposes set forth in Section 6.9 and
generally for the purposes of financing the operations of Borrowers and the
other Credit Parties. Each Borrower and each other Credit Party expects to
derive benefit (and the board of directors of each Borrower and other Credit
Party has determined that such Borrower or other Credit Party may reasonably be
expected to derive benefit), directly or indirectly, from a portion of the
credit extended by Lenders hereunder, both in its separate capacity and as a
member of the group of companies, since the successful operation and condition
of each Borrower and each other Credit Party is dependent on the continued
successful performance of the functions of the group as a whole. Each Credit
Party acknowledges that, but for the agreement of each of the other Credit
Parties to execute and deliver this Agreement, the Agent and the Lenders would
not have made available the credit facilities established hereby on the terms
set forth herein.

        5.26    Material Leasehold Properties.    No Credit Party is in default
in any material respect under any lease with respect to any Material Leasehold
Property, and to the knowledge of any Credit Party, no other party thereto is in
default under any such lease.

        5.27    Security Interests.    Each of the Security Documents creates in
favor of the Agent (or the Canadian Collateral Agent, as applicable), for the
benefit of the Agent (or the Canadian Collateral Agent, as applicable) and the
Lenders, a legal, valid and enforceable security interest in the

67

--------------------------------------------------------------------------------






Collateral secured thereby. Upon the filing of the Uniform Commercial Code
financing statements and the other personal property security financing
statements described in Schedule 5.27 and, to the extent governed by United
States or Canadian federal law, as applicable, upon the recording of a patent
security agreement in the form of Exhibit M hereto, a trademark security
agreement in the form of Exhibit N hereto and a copyright security agreement in
the form of Exhibit O hereto (the "Intellectual Property Security Agreements"),
in the United States Patent and Trademark Office, the United States Copyright
Office and the Canadian Intellectual Property Office, as applicable, such
security interests in and Liens on the Collateral granted thereby that may be
perfected by such aforementioned filings or recordings shall be perfected, first
priority security interests (subject, as to priority, only to Liens permitted
under Section 7.2 that, as a matter of law (including, without limitation, the
priority rules of the Uniform Commercial Code and the applicable personal
property security legislation), would be prior to the Liens of the Collateral
Agent (or the Canadian Collateral Agent, as applicable), and no further
recordings or filings are or will be required in connection with the creation,
perfection or enforcement of such security interests and Liens, other than
(i) the filing of continuation statements or financing change statements in
accordance with applicable law, (ii) the recording of the Intellectual Property
Security Agreements in the United States Patent and Trademark Office, the United
States Copyright Office and the Canadian Intellectual Property Office, as
applicable, with respect to after-acquired U.S. Patent, Trademark and Copyright
applications and registrations and (iii) the recordation of appropriate evidence
of the security interest in the appropriate foreign registry with respect to all
foreign Intellectual Property.

        5.28    Electricity Activities.    No Credit Party nor any of its
Subsidiaries is a "market participant" (as that term is defined in the
Electricity Act (Ontario) S.O. 1998, Ch. 15, Schedule A (the "Electricity Act"))
other than Neenah Paper Company of Canada.

        Other than as set forth on Schedule 5.28, Neenah Paper Company of Canada
does not carry on any of the following activities (the "Electricity
Activities"):

        (a)   own or operate, or direct the operations of, a "distribution
system" or "transmission system";

        (b)   generate, purchase or sell electricity through the
"IMO-administered markets" or directly from a "generator"; or

        (c)   provide, purchase or sell "ancillary services" (whether directly
or through the IMO-administered markets); or

        (d)   "retail" electricity,

in Ontario other than in material compliance with applicable Legal Requirements
or in material compliance with applicable statutory or regulatory exemptions.
Except as (and to the extent) set forth on Schedule 5.28, each Credit Party has
furnished to the Agent all licenses, permits, registrations and authorizations
in respect of any Electricity Activities carried on by it or any of its
Subsidiaries. Terms in quotation marks used in this Section 5.28 and
Section 6.24 and not defined elsewhere shall have the respective meanings
ascribed thereto in the OEB Act and the Electricity Act.

        5.29    Deposit Accounts.    Each deposit account of the Credit Parties
(including each Collection Account) is listed on Schedule 5.29 attached hereto,
and each Collection Account is specified as such on such Schedule; provided that
such schedule may be updated by the Credit Parties from time to time when the
Credit Parties add or remove deposit accounts in accordance with this Agreement.
Each deposit account of the Credit Parties (including each Collection Account),
including each deposit account listed on Schedule 5.29 or established pursuant
to Section 7.18, is a Controlled Account (except with respect to the accounts
referred to in Section 7.18(c) to the extent provided therein).

68

--------------------------------------------------------------------------------



        6.    Affirmative Covenants.    

        Each Credit Party covenants and agrees with the Agent, the Canadian
Collateral Agent and the Lenders that prior to the termination of this
Agreement, each Credit Party will perform and observe each and all of the
following covenants:

        6.1    Businesses and Properties.    At all times: (a) do or cause to be
done all things reasonably necessary to obtain, preserve, renew and keep in full
force and effect the rights, licenses, permits, franchises, and Intellectual
Property material to the conduct of its businesses; (b) maintain and operate
such businesses in the same general manner in which they are presently conducted
and operated, with such changes as such Credit Party deems prudent; (c) comply
in all material respects with all material Legal Requirements applicable to such
businesses and the operation thereof, whether now in effect or hereafter enacted
(including without limitation, all material Legal Requirements relating to
public and employee health and safety and all Environmental Laws); and
(d) maintain, preserve and protect all Property material to the conduct of such
businesses and keep such Property in good repair, working order and condition,
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times.

        6.2    Taxes.    Pay and discharge promptly when due all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its Property before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise, which, if unpaid, might give rise to Liens upon such
Property or any part thereof (except as otherwise permitted by Section 7.2
hereof), unless being diligently contested in good faith by appropriate
proceedings and as to which adequate reserves in an amount not less than the
aggregate amount secured by such Liens have been established in accordance with
GAAP; provided, however, that such contested amounts giving rise to such Liens
shall be immediately paid upon commencement of any procedure or proceeding to
foreclose any of such Liens unless the same shall be validly stayed by a court
of competent jurisdiction or a surety bond, which is satisfactory in all
respects to the Agent (or the Canadian Collateral Agent, as applicable), is
delivered to the Agent (or the Canadian Collateral Agent, as applicable) for the
ratable benefit of the Lender Parties in an amount no less than such contested
amounts. The Guarantors shall make or obtain records or documents that meet the
requirement of paragraphs 274(4)(a) to (c) of the ITA with respect to all such
transactions and arrangements.

        6.3    Financial Statements and Information.    Furnish to the Agent
each of the following, which may be furnished via electronic means acceptable to
the Agent so long as, where applicable, originally executed documents follow
promptly via hand delivery, mail or courier:

        (a)   as soon as available and in any event within ninety (90) days
after the end of each fiscal year of the Credit Parties, Annual Audited
Financial Statements of the Credit Parties and their Subsidiaries;

        (b)   as soon as available and in any event within forty-five (45) days
after the end of each fiscal quarter (that is not also the end of a fiscal year)
of the Credit Parties, Quarterly Unaudited Financial Statements of the Credit
Parties and their Subsidiaries;

        (c)   as soon as available and in any event within thirty (30) days
after the end of each calendar month, Monthly Unaudited Financial Statements of
the Credit Parties and their Subsidiaries;

        (d)   concurrently with the financial statements provided for in
Subsections 6.3(a), 6.3(b) and 6.3(c) hereof, (1) a Compliance Certificate,
signed by a Responsible Officer of the Borrowers' Agent, and (2) a written
certificate in Proper Form, identifying each Subsidiary which is otherwise
required by the provisions of Section 6.10 hereof to become a Guarantor at

69

--------------------------------------------------------------------------------






the request of the Agent, but which has not yet done so as of the date of such
certificate, and providing an explanation of the reasons why each such
Subsidiary is not a Guarantor, signed by a Responsible Officer of the Borrowers'
Agent;

        (e)   as soon as available and in any event within five (5) Business
Days after the date of issuance thereof (if any such management letter is ever
issued), any management letter prepared by the independent public accountants
who reported on the financial statements provided for in Subsection 6.3(a)
above, with respect to the internal audit and financial controls of the Credit
Parties and their Subsidiaries;

        (f)    from any date when Availability is less than $35,000,000 (and
until such time thereafter when Availability has exceeded $45,000,000 for sixty
(60) consecutive days) or upon the occurrence and during the continuation of a
Default or Event of Default, within two (2) Business Days after the end of each
week, a Receivables report in the form of Exhibit G setting forth the sales,
collections and total customer debits and credits for the Credit Parties, on a
Consolidated basis, for such week, certified by a Responsible Officer of the
Borrowers' Agent; provided however, from any date when Availability is less than
$35,000,000 (and until such time when Availability has exceeded $45,000,000 for
sixty (60) consecutive days) or upon the occurrence and during the continuation
of a Default or Event of Default, Agent may, in its discretion, require such
reports on a basis more frequently than weekly;

        (g)   from any date when Availability is less than $35,000,000 (and
until such time thereafter when Availability has exceeded $45,000,000 for sixty
(60) consecutive days) or upon the occurrence and during the continuation of a
Default or Event of Default, within two (2) Business Days after the end of each
week, an Inventory designation report in the form of Exhibit H, certified by a
Responsible Officer of the Borrowers' Agent; provided however, from any date
when Availability is less than $35,000,000 (and until such time when
Availability has exceeded $45,000,000 for sixty (60) consecutive days) or upon
the occurrence and during the continuation of a Default or Event of Default,
Agent may, in its discretion, require such reports on a basis more frequently
than weekly;

        (h)   as soon as available and in any event within fifteen (15) days
after the end of each calendar month, (1) Receivable agings and reconciliations,
accounts payable agings and reconciliations, lockbox statements and all other
schedules, computations and other information, all in reasonable detail, as may
be reasonably required or requested by the Agent with regard to the Credit
Parties and their Subsidiaries, all certified by a Responsible Officer of the
Borrowers' Agent, (2) copies of all monthly accounts statements for each deposit
account covered by a Tri-Party Agreement and (3) a report showing any amount
then due, and any amounts scheduled or expected to become due during the
upcoming month, to Kimberly-Clark or any of its Affiliates under the Corporate
Services Agreement;

        (i)    as soon as available and in any event within fifteen (15) days
after the end of each calendar month, a Borrowing Base Compliance Certificate;

        (j)    as soon as available and in any event within thirty (30) days
prior to the commencement of each fiscal year of the Credit Parties,
management-prepared Consolidated financial projections of the Credit Parties and
their Subsidiaries for the immediately following three (3) fiscal years (setting
forth such projections on both an annual basis and on a monthly basis for the
upcoming fiscal year and on an annual basis only for the two (2) fiscal years
thereafter), such projections to be prepared and submitted in such format and
detail as reasonably requested by the Agent; and

        (k)   such other information relating to the financial condition,
operations and business affairs of the Credit Parties or any of their
Subsidiaries as from time to time may be reasonably requested by the Agent.

70

--------------------------------------------------------------------------------






Notwithstanding the delineation of specified time periods above in this
Section 6.3 for the applicable information, the Agent reserves the right to
require the applicable information be furnished to the Agent, the Canadian
Collateral Agent and the Lenders on a more frequent basis, as determined by the
Agent in its discretion. All collateral reports of each Credit Party, including
each Guarantor, shall be prepared in a manner compatible with the Borrowers'
reporting procedures.

        6.4    Inspections; Field Examinations; Inventory Appraisals and
Physical Counts.    

        (a)   Upon reasonable notice (which may be telephonic notice), at all
reasonable times during (so long as no Default or Event of Default has occurred
and is continuing) regular business hours and as often as the Agent (or the
Canadian Collateral Agent, as applicable) may reasonably request, permit any
authorized representative designated by the Agent (or the Canadian Collateral
Agent, as applicable), including, without limitation any consultant engaged by
the Agent (or the Canadian Collateral Agent, as applicable), together with any
authorized representatives of any Lender desiring to accompany the Agent (or the
Canadian Collateral Agent, as applicable), to visit and inspect the Properties
and records of the Credit Parties and their Subsidiaries and to make copies of,
and extracts from, such records and permit any authorized representative
designated by the Agent (or the Canadian Collateral Agent, as applicable)
(together with any accompanying representatives of any Lender) to discuss the
affairs, finances and condition of the Credit Parties and their Subsidiaries
with the appropriate Financial Officer and such other officers as the Credit
Parties shall deem appropriate and the Credit Parties' independent public
accountants, as applicable.

        (b)   The Agent (or the Canadian Collateral Agent, as applicable) and
any consultant of the Agent (or the Canadian Collateral Agent, as applicable)
shall each have the right to examine (and any authorized representatives of any
Lender shall have the right to accompany the Agent (or the Canadian Collateral
Agent, as applicable) during any such examination), as often as the Agent (or
the Canadian Collateral Agent, as applicable) may request, the existence and
condition of the Receivables, books and records of the Credit Parties and to
review their compliance with the terms and conditions of this Agreement and the
other Loan Documents, subject to governmental confidentiality requirements. The
Agent (or the Canadian Collateral Agent, as applicable) shall also have the
right to verify with any and all customers of the Credit Parties the existence
and condition of the Receivables, as often as the Agent (or the Canadian
Collateral Agent, as applicable) may require, without prior notice to or consent
of any Credit Party. Without in any way limiting the foregoing, the Agent (or
the Canadian Collateral Agent, as applicable) shall have the right to
(i) conduct field examinations of the Credit Parties' operations at the
Borrowers' expense as often as the Agent (or the Canadian Collateral Agent, as
applicable) may request and (ii) to order and obtain an appraisal of the
Inventory, Equipment and Real Property Assets of the Credit Parties by an
appraisal firm satisfactory to the Agent (or the Canadian Collateral Agent, as
applicable) as often as the Agent (or the Canadian Collateral Agent, as
applicable) may request (subject to the proviso at the end of this clause (b)).
Without in any way limiting the foregoing, the Credit Parties agree to cooperate
and to cause their Subsidiaries to cooperate in all respects with the Agent (or
the Canadian Collateral Agent, as applicable) and its representatives and
consultants in connection with any and all inspections, examinations and other
actions taken by the Agent or any of its representatives or consultants pursuant
to this Section 6.4. The Credit Parties hereby agree to promptly pay, upon
demand by the Agent (or the Canadian Collateral Agent, as applicable, or the
applicable Lender, if appropriate), any and all reasonable fees and expenses
incurred by the Agent (or the Canadian Collateral Agent, as applicable) or,
during the continuance of any Default or Event of Default, any Lender, in
connection with any inspection, examination or review permitted by the terms of
this Section 6.4 (including without limitation the fees of third party
appraisers, accountants, attorneys and consultants); provided,

71

--------------------------------------------------------------------------------






however, that so long as no Default or Event of Default is continuing, the
Borrowers shall only be obligated to pay for (x) two (2) field examinations per
each 12-month period following the Closing Date, and (z) one (1) appraisal of
each of Inventory, Equipment and Real Property Assets during each 12-month
period after the Closing Date (other than the initial field examinations and
appraisals for any Receivables, Inventory, Equipment and/or Real Property Assets
acquired through an acquisition or other Investment permitted under the terms of
this agreement, it being agreed that the Borrowers shall be obligated to pay for
each such initial field examination and/or appraisal, as applicable, conducted
with respect to each such acquisition or Investment).

        (c)   At the Agent's (or the Canadian Collateral Agent's, as applicable)
request, not more frequently than once during any consecutive twelve month
period if no Default or Event of Default then exists at the time of such request
by the Agent (or the Canadian Collateral Agent, as applicable), and as
frequently as requested by the Agent (or the Canadian Collateral Agent, as
applicable) after the occurrence of any Default or Event of Default which has
not been cured or waived in writing by the Agent and the Required Lenders, the
Credit Parties shall conduct, at their own expense, a physical count of their
Inventory and promptly supply the Agent (or the Canadian Collateral Agent, as
applicable) with a copy of such counts accompanied by a report of the value
(based on the lower of cost or market value) of such Inventory. Additionally,
the Credit Parties shall promptly provide the Agent (or the Canadian Collateral
Agent, as applicable) with copies of any other physical counts of the Credit
Parties' Inventory which are conducted by the Credit Parties after the Closing
Date.

        6.5    Further Assurances.    Upon request by the Agent (or the Canadian
Collateral Agent, as applicable), promptly execute and deliver any and all other
and further agreements and instruments and take such further action as may be
reasonably requested by the Agent (or the Canadian Collateral Agent, as
applicable) to (a) cure any defect in the execution and delivery of any Loan
Document or more fully to describe particular aspects of the Credit Parties' or
any of their Subsidiaries' agreements set forth in the Loan Documents or so
intended to be, (b) to carry out the provisions and purposes of this Agreement
and the other Loan Documents, and (c) grant, preserve, protect and perfect the
first priority Liens created or intended to be created by the Security Documents
in the Collateral. Upon written request of the Agent, promptly cause a first
priority perfected security interest or pledge to be granted to the Canadian
Collateral Agent, for the ratable benefit of the Lender Parties, in all of the
Stock of Neenah Paper Company of Canada, together with such related
certificates, legal opinions and documents as the Agent may reasonably require,
each in Proper Form. Upon written request by the Agent, promptly furnish the
Agent with a then current listing of all assumed names that any Credit Party is
then utilizing in conducting their respective businesses.

        6.6    Books and Records.    Maintain financial records and books in
accordance with accepted financial practice and GAAP.

        6.7    Insurance.    

        (a)   Maintain the insurance required by this Section 6.7 at all times
by financially sound and reputable insurers (or, to the extent consistent with
prudent business practice, a program of self-insurance approved by the Agent,
such approval not to be unreasonably withheld).

        (b)   Maintain insurance, to such extent, on such of its Properties and
against such liabilities, casualties, risks and contingencies, including fire
and other risks insured against by extended coverage, employee liability and
business interruption, at least as is customary with companies similarly
situated and in the same or similar businesses, and subject to deductibles that
are no greater than are customary with such companies, provided, however, that
such insurance shall insure the Property of the Credit Parties and each of their
Subsidiaries against all risk of physical damage, including without limitation,
loss by fire, explosion, theft, fraud and such other casualties as may be
reasonably satisfactory to the Agent, but in no event at any time in an amount
less than the replacement value of the Collateral.

72

--------------------------------------------------------------------------------







        (c)   Maintain in full force and effect worker's compensation coverage
and public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with its operations
and with the use of any Properties owned, occupied or controlled by any Credit
Party or any of their Subsidiaries, in such amounts as the Agent shall
reasonably deem necessary.

        (d)   Maintain such other insurance as may be required by applicable law
and furnish to the Agent, upon written request, full information as to the
insurance carried.

Other than the Kimberly-Clark Policies (as defined in the Distribution
Agreement, all insurance covering Property subject to a Lien in favor of the
Agent (or the Canadian Collateral Agent, as applicable) for the benefit of the
Lenders granted pursuant to the Security Documents shall provide that, in the
case of each separate loss, the full amount of insurance proceeds shall be
payable to the Agent (or the Canadian Collateral Agent, as applicable), and all
liability insurance maintained by the Credit Parties shall name the Agent and
the Canadian Collateral Agent as additional insured. All such property and
liability insurance shall further provide for at least 30 days' (10 days' with
respect to cancellation for non-payment of premium or at the request of the
insured) prior written notice to the Agent (and/or the Canadian Collateral
Agent, as applicable) of the cancellation or substantial modification thereof.
If any Credit Party fails to maintain such insurance, the Agent (or the Canadian
Collateral Agent, as applicable) may arrange for such insurance, but at the
Borrowers' expense and without any responsibility on the Agent's (or the
Canadian Collateral Agent's) part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. Upon the occurrence and during the continuance of an Event of Default,
the Agent (or the Canadian Collateral Agent, as applicable) shall have the sole
right, in the name of the Lenders, any Credit Party and its Subsidiaries, to
file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies. The Credit Parties
shall deliver certificates evidencing renewal of the insurance required
hereunder and evidence that the premiums have been paid before termination of
any insurance policies required hereunder. Upon request, Debtors shall deliver
certificates evidencing the insurance required hereunder and copies of the
underlying policies as they are available.

        6.8    ERISA.    At all times: (a) make contributions to each Plan in a
timely manner and in an amount sufficient to comply with the minimum funding
standards requirements of ERISA; (b) immediately upon acquiring knowledge of
(i) any Reportable Event in connection with any Plan or (ii) any "prohibited
transaction", as such term is defined in Section 4975 of the Code, in connection
with any Plan, that could reasonably be expected to result in the imposition of
material damages or a material excise tax on any Credit Party or any Subsidiary
thereof, furnish the Agent a statement executed by a Responsible Officer of such
Credit Party or Subsidiary setting forth the details thereof and the action
which such Credit Party or Subsidiary proposes to take with respect thereto and,
when known, any action taken by the Internal Revenue Service or Department of
Labor with respect thereto; (c) notify the Agent promptly upon receipt by any
Credit Party or any Subsidiary thereof of any notice of the institution of any
proceedings or other actions which could reasonably be expected to result in the
termination of any Plan by the PBGC and furnish the Agent with copies of such
notice; (d) pay when due, or within any applicable grace period allowed by the
PBGC, all required premium payments to the PBGC; (e) furnish the Agent with
copies of the annual report for each Plan filed with the Internal Revenue
Service not later than ten (10) days after the Agent requests such report;
(f) furnish the Agent with copies of any request for

73

--------------------------------------------------------------------------------



waiver of the funding standards or extension of the amortization periods
required by Sections 303 and 304 of ERISA or Section 412 of the Code promptly
after the request is submitted to the Secretary of the Treasury, the Department
of Labor or the Internal Revenue Service, as the case may be; and (g) pay when
due all installment contributions required under Section 302 of ERISA or
Section 412 of the Code or within 10 days of a failure to make any such required
contributions when due furnish the Agent with written notice of such failure.

        6.9    Use of Proceeds.    Subject to the terms and conditions contained
herein, use the proceeds of the Loans (a) on the Closing Date, together with
cash and cash equivalents of the Parent and its Subsidiaries in the United
States and the proceeds of the Senior Notes, to refinance a portion of a
one-time cash payment to Kimberly-Clark in an amount not to exceed $200,000,000;
(b) to finance transaction costs for the Spin-off Transaction and the
establishment of the credit facility evidenced by this Agreement in an amount
not to exceed $30,000,000; (c) to finance ongoing working capital needs of the
Credit Parties not otherwise prohibited herein; and (d) for the issuance of
Letters of Credit for the account of the Credit Parties in accordance with and
subject to the terms of this Agreement; provided, that no proceeds of any Loan
shall be used (w) for the purpose of purchasing or carrying directly or
indirectly any margin stock as defined in Regulation U ("Reg U") of the Board of
Governors of the Federal Reserve System, (x) for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry any
such margin stock, (y) for any other purpose which would cause such Loan to be a
"purpose credit" within the meaning of Reg U and (z) for any purpose which would
constitute a violation of Reg U or of Regulations T or X of the Board of
Governors of the Federal Reserve System or any successor regulation of any
thereof or of any other rule, statute or regulation governing margin stock from
time to time.

        6.10    Borrowers, Guarantors; Joinder Agreements.    Promptly inform
the Agent of the creation or acquisition of any Subsidiary of any Credit Party
after the Closing Date and, within thirty (30) days after the written request of
the Agent (or the Canadian Collateral Agent, as applicable) delivered in
accordance with Section 10.2 below, cause (a) each such Subsidiary (i) that is a
Domestic Subsidiary to become a Borrower by execution and delivery to the Agent
(or the Canadian Collateral Agent, as applicable), for the ratable benefit of
the Lender Parties, of a Joinder Agreement, and (ii) that is a Canadian
Subsidiary to become a Guarantor by execution and delivery to the Agent (or the
Canadian Collateral Agent, as applicable), for the ratable benefit of the Lender
Parties, of a Guaranty and/or a Joinder Agreement (if a Joinder Agreement is
requested by the Agent (or the Canadian Collateral Agent, as applicable) in lieu
of a Guaranty or execution of this Agreement), (b) if requested by the Agent (or
the Canadian Collateral Agent, as applicable) or the Required Lenders, a first
priority perfected security interest to be granted to the Agent (or the Canadian
Collateral Agent, as applicable), for the ratable benefit of the Lender Parties,
in all of the Stock of such Subsidiary owned by the Credit Parties or any of
their other Subsidiaries if such newly acquired or created Subsidiary is a
Domestic Subsidiary or a Canadian Subsidiary that is treated, for U.S. federal
tax purposes, as an entity that is disregarded as an entity separate from its
owner within the meaning of Treas. Reg. § 301.7701-1, or if such newly acquired
or created Subsidiary is not a Domestic Subsidiary or a Canadian Subsidiary that
is treated, for U.S. federal tax purposes, as an entity that is disregarded as
an entity separate from its owner within the meaning of Treas. Reg. §
301.7701-1, then cause not more than sixty-five percent (65%) of all issued and
outstanding Stock of such Subsidiary to be pledged as Collateral pursuant to the
foregoing Stock pledge requirement, (c) each such Subsidiary that is a Domestic
Subsidiary or a Canadian Subsidiary that is treated for U.S. federal tax
purposes as an entity that is disregarded as an entity separate from its owner
within the meaning of Treas. Reg. § 301.7701-1 to grant to the Agent (or the
Canadian Collateral Agent, as applicable), for the ratable benefit of the Lender
Parties, a security interest (subject only to (i) Liens permitted under
Section 7.2(e) as to Receivables, Inventory and Permitted Investment Securities,
and (ii) Liens permitted under

74

--------------------------------------------------------------------------------






Section 7.2 as to all other Collateral existing as of the date of acquisition by
any Credit Party or any other Subsidiary thereof of such newly acquired
Subsidiary, if applicable) in all accounts, inventory, equipment, furniture,
fixtures, chattel paper, documents, instruments, general intangibles and other
tangible and intangible personal Property and all real Property owned at any
time by such Subsidiary and all products and proceeds thereof (subject to
similar exceptions as set forth in the Security Documents), and (d) cause such
Subsidiary to deliver to the Agent (or the Canadian Collateral Agent, as
applicable) such other Joinder Agreements, guaranties, contribution and set-off
agreements, security agreements, pledge agreements, account control agreements
and other Loan Documents and such related certificates, Uniform Commercial Code,
PPSA (Ontario), PPSA (Nova Scotia) and other customary lien search reports,
legal opinions and other documents (including Organizational Documents) as the
Agent (or the Canadian Collateral Agent, as applicable) may reasonably require,
each in form and substance reasonably satisfactory to the Agent (or the Canadian
Collateral Agent, as applicable), and to submit to a collateral audit conducted
by an independent audit firm designated by Agent (or the Canadian Collateral
Agent, as applicable) and satisfactory to the Agent (or the Canadian Collateral
Agent, as applicable) in its reasonable discretion; provided, however, that any
Subsidiary that is not a Domestic Subsidiary or a Canadian Subsidiary that is
treated for U.S. federal tax purposes as an entity that is disregarded as an
entity separate from its owner within the meaning of Treas. Reg. § 301.7701-1
shall not be required to become a Guarantor or grant any Liens hereunder. To the
extent reasonably feasible, all of the foregoing requirements shall be affected
by the execution and delivery of a Joinder Agreement.

        6.11    Notice of Events.    Notify the Agent within two (2) Business
Days after any Responsible Officer of any Credit Party or any of their
Subsidiaries acquires knowledge of the occurrence of, or if any Credit Party or
any of their Subsidiaries causes or intends to cause, as the case may be, any of
the following: (i) the institution of any lawsuit, administrative proceeding or
investigation affecting any Credit Party or any of their Subsidiaries, including
without limitation any examination or audit by the IRS or the Canada Revenue
Agency, the adverse determination under which could reasonably be expected to be
material; (ii) any development or change in the business or affairs of any
Credit Party or any of their Subsidiaries which has had or which is likely to
have, in the reasonable judgment of any Responsible Officer of the applicable
Credit Parties, a Material Adverse Effect; (iii) any Event of Default or
Default, together with a reasonably detailed statement by a Responsible Officer
on behalf of the Borrowers' Agent of the steps being taken to cure the effect of
such Event of Default or Default; (iv) the occurrence of a default or event of
default by any Credit Party or any of their Subsidiaries under any agreement or
series of related agreements to which it is a party, which default or event of
default could reasonably be expected to have a Material Adverse Effect; (v) any
material violation by, or investigation of any Credit Party or any of their
Subsidiaries in connection with any actual or alleged material violation of any
Legal Requirement imposed by the Environmental Protection Agency, the
Occupational Safety Hazard Administration or any other Governmental Authority
which has or is likely to have, in the reasonable judgment of any Responsible
Officer of the applicable Credit Parties, a Material Adverse Effect; (vi) any
significant change in the accuracy of any material representations and
warranties of the Credit Parties or any of their Subsidiaries in this Agreement
or any other Loan Document (including without limitation, the representations
and warranties in Section 5.20(b)), (vii) receipt of any material notices or
other communications in respect of the Canadian Licenses referred to in clauses
(i) through (vi) of the definition thereof, together with copies of such notices
or communications, and (viii) receipt of notice of any claim for indemnity under
the Spin-off Tax Sharing Agreement, together with copies of all correspondence
and other information relating to such claim.

        6.12    Environmental Matters.    Without limiting the generality of
Section 6.1(c) hereof, (a) comply in all material respects with all material
limitations, restrictions, conditions, standards,

75

--------------------------------------------------------------------------------






prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Requirement of Environmental Law, or Environmental Permit;
(b) obtain and maintain in effect all Environmental Permits necessary to the
conduct of its business, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) keep its Property free of
any Environmental Claims or Environmental Liabilities that could reasonably be
expected to have a Material Adverse Effect. In the event that any Credit Party
or any of their Subsidiaries receives any such demand or claim from any Person
with respect to any such Environmental Liabilities, the Credit Parties agree to
promptly take action and thereafter diligently pursue the same to completion in
a manner necessary to cause the applicable Environmental Liabilities to be
remediated as soon as reasonably possible in accordance with all applicable
Requirements of Environmental Law. Each of the Credit Parties hereby indemnifies
and agrees to hold the Agent, the Canadian Collateral Agent and the Lenders
harmless from and against any and all liability, loss, damage, suit, action or
proceeding arising out of their respective businesses or the businesses of any
of the other credit parties or any Subsidiaries of any of them, pertaining to
any Environmental Liabilities, including without limitation, claims of any
Governmental Authority or any other Person arising under any Requirement of
Environmental Law or under tort, contract or common law; provided, that the
foregoing indemnity shall not apply to the extent, but only to the extent, the
applicable liability, loss, damage, suit, action or proceeding is determined by
a final judicial decision to have been caused by the willful misconduct or gross
negligence of the party seeking indemnification.

        6.13    End of Fiscal Year.    Cause each of its fiscal years and the
fiscal years of each of its Subsidiaries to end on December 31st of the
applicable year.

        6.14    Pay Obligations and Perform Other Covenants.    Make full and
timely payment of the Obligations, whether now existing or hereafter arising, as
and when due and payable, duly comply, and cause each of its Subsidiaries to
duly comply, with all of the terms and covenants contained in this Agreement and
in each of the other Loan Documents at all times and places and in the manner
set forth therein, and except for the filing of continuation and renewal
statements and the making of other filings by the Agent (or the Canadian
Collateral Agent, as applicable) as secured party or assignee, at all times take
all actions necessary to maintain the Liens and security interests provided for
under or pursuant to this Agreement and the Security Documents as valid
perfected first priority Liens on the Collateral intended to be covered thereby
(subject only to other Liens expressly permitted by Section 7.2 hereof) and
supply all information to the Agent (or the Canadian Collateral Agent, as
applicable) necessary for such maintenance.

        6.15    Collection of Receivables; Application of Receivables
Proceeds.    

        (a)   At all times after (i) Availability is less than $40,000,000 and
the Agent delivers written notice to the Borrowers' Agent of its election to
exercise dominion, (ii) Availability is less than $35,000,000, or (iii) the
occurrence of a Default or an Event of Default (any such time, until the
occurrence of a Dominion Termination Event, a "Dominion Event"), and until such
time when Availability has exceeded $45,000,000 for sixty (60) consecutive days
and no Default or Event of Default is continuing (a "Dominion Termination
Event"), the Borrowers shall cause all payments received by any Borrowers or any
of their Subsidiaries (other than any Guarantor, except as provided below) on
account of Receivables of the Borrowers (whether in the form of cash, checks,
notes, drafts, bills of exchange, money orders or otherwise) to be promptly
deposited in the form received (but with any endorsements of the applicable
Borrower or Subsidiary necessary for deposit or collection, and if received in
funds other than U.S. dollars, with such arrangements for conversion to U.S.
dollars as may be acceptable to the Agent) into one or more Collection Accounts
of the Borrowers designated by the Agent. Funds received in a Collection Account
of a Borrower shall be subject to daily wire transfer to an account designated
by the Agent pursuant to arrangements with the

76

--------------------------------------------------------------------------------



applicable depository that are acceptable to the Agent, and in connection
therewith, the Agent (or the Canadian Collateral Agent, as applicable) and
JPMorgan are irrevocably authorized to cause all collected funds on all
Receivables received by the Agent (or the Canadian Collateral Agent, as
applicable) or JPMorgan from whatever means, whether pursuant to any Tri-Party
Agreement or otherwise, to be applied by the Agent to reduce the outstanding
balance of the Revolving Loans. Upon the occurrence of a Dominion Event, and
from time to time thereafter until a Dominion Termination Event as the Agent may
require, funds held in any other deposit account of any Borrower shall be
remitted to the Agent, except as the Agent may permit to fund outstanding drafts
or transfers or otherwise in its discretion; and until the occurrence of a
Dominion Termination Event, funds contained in any account of any Borrower shall
be subject to withdrawal by the Agent only, as hereinafter provided, except as
otherwise expressly authorized by the Agent. Upon the occurrence of a Dominion
Event, the Borrowers shall, at any time and from time to time upon request of
the Agent, liquidate any Permitted Investment Securities held by them and remit
the proceeds to the Agent. All remittances and payments that are deposited with
the Agent in accordance with this Section 6.15(a) will be applied by the Agent
on the same day received (or on the next Business Day in the case of remittances
and payments received after 11:00 a.m.) to reduce the outstanding balance of the
Revolving Loans, subject to final collection in cash of the item deposited. Upon
the occurrence of a Dominion Event, and until the occurrence of a Dominion
Termination Event, each Guarantor shall be subject to cash management
arrangements (including with respect to payments received on account of
Receivables, short term investments and intercompany transfers of funds)
pursuant to which funds in each such Guarantor's accounts may be applied to
reduce the outstanding balance of the Revolving Loans acceptable to the Agent
and the Canadian Collateral Agent, whether or not demand has been made under the
relevant Guaranty. Upon the occurrence of a Dominion Event, if any Credit Party,
or any other Person acting for or in concert with the Credit Parties, receives
any monies, checks, notes, drafts or other payments relating to or as proceeds
of Receivables or other Collateral except as contemplated by this
Section 6.15(a) , the Credit Parties shall, or shall cause such Person to,
receive and hold such items in trust for, and as the sole and exclusive property
of, the Agent and the Canadian Collateral Agent (for the benefit of the Lender
Parties) and, immediately upon receipt thereof, remit the same (or cause the
same to be remitted) in hand to or as directed by the Agent.

        (b)   Until the occurrence of a Dominion Event, the Credit Parties shall
be required, and hereby agree, to promptly deposit Receivable payments when
received into any Controlled Account maintained by the Credit Parties pursuant
to the terms hereof and designated to the Agent as a Collection Account. The
Agent shall not deliver any notices in the form of Exhibit B to any Tri-Party
Agreement until the occurrence of a Dominion Event. Upon the occurrence of a
Dominion Event, all amounts in each Controlled Account shall be subject to the
provisions of Section 6.15(a), and none of such Controlled Accounts shall be
utilized for disbursement purposes, except as otherwise consented to by the
Agent (or the Canadian Collateral Agent, as applicable).

        6.16    Receivables and Other Collateral Matters.    The Credit Parties
shall maintain books and records pertaining to the respective Collateral owned
by each of them in detail, form and scope as the Agent shall reasonably require,
and concurrently with the delivery by any Credit Party to the Agent (or the
Canadian Collateral Agent, as applicable) of any accounts receivable aging or
any sales report summary hereunder, the Credit Parties will disclose to the
Agent (or the Canadian Collateral Agent, as applicable) which Receivables, if
any, arise out of contracts with the United States or Canada or any department,
agency or instrumentality thereof, and will, upon request from the Agent (or the
Canadian Collateral Agent, as applicable), use commercially reasonable efforts
to execute or cause to be executed any instruments and take any steps required
by the

77

--------------------------------------------------------------------------------



Agent (or the Canadian Collateral Agent, as applicable) in order that all monies
due or to become due under any such contract shall be assigned to the Agent (or
the Canadian Collateral Agent, as applicable) and notice thereof given under the
Federal Assignment of Claims Act or any equivalent Canadian statute. The Credit
Parties will, promptly after any Responsible Officer of any of them learns
thereof, report to the Agent any material loss or destruction of, or substantial
damage to, any portion or component of the Collateral with fair market value in
excess of $500,000, and any other matters materially affecting the value,
enforceability or collectibility of any of the Collateral with fair market value
in excess of $500,000. If any amount payable under or in connection with any
Receivable is evidenced by a promissory note or other instrument, as such terms
are defined in the Uniform Commercial Code (or, where applicable, the PPSA
(Ontario) or the PPSA (Nova Scotia)), such promissory note or instrument shall
be promptly pledged, endorsed, assigned and delivered to the Agent (or the
Canadian Collateral Agent, as applicable) as additional Collateral. The Credit
Parties shall not redate, nor allow any of their Subsidiaries to redate, any
invoice or sale, or without written notice to the Agent, make or allow to be
made sales on extended dating beyond that customary in the industry. Finally,
neither any Credit Party, nor any of their Subsidiaries, shall be entitled to
pledge the Agent's or any Lender's credit on any purchases or for any purpose
whatsoever.

        6.17    Agreements.    The Credit Parties shall deliver or cause to be
delivered to the Agent copies of all tax sharing agreements and all material
employment agreements, management fee agreements, loan agreements, notes and
other documentation evidencing any Indebtedness of the Borrower or any
Subsidiary not delivered or provided prior to the Closing Date.

        6.18    Hedging Strategy.    The Credit Parties will, within 90 days of
the Closing Date, implement the hedging policies referred to in Section 4.2(z),
and will thereafter enter into and maintain Hedging Obligations permitted
hereunder in accordance with and as determined by such policies, with such
changes thereto as may be reasonably acceptable from time to time to the Agent.

        6.19    Canadian Pension Plans; Canadian Benefit Plans.    

        (a)   For each existing, or hereafter adopted, Canadian Pension Plan and
Canadian Benefit Plan, the Credit Parties shall operate and administer, in all
respects, such plans in compliance with applicable laws and the terms of such
plans and shall maintain all necessary governmental approvals which are material
in respect of the operation of the Canadian Pension Plans or Canadian Benefit
Plans and in a timely fashion comply with and perform in all material respects
all of their obligations under and in respect of such Canadian Pension Plans or
Canadian Benefit Plans, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

        (b)   All employer and employee payments, contributions and premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan or
Canadian Benefit Plan shall be remitted or paid by the Credit Parties in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws.

        (c)   The Credit Parties shall deliver to the Lenders (i) if requested
by the Lenders, copies of each annual return and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any material direction, order, notice, ruling or opinion that the Credit
Parties may receive from any applicable Governmental Authority with respect to
any Canadian Pension Plan; (iii) notification within thirty (30) days of any
increases having a cost to the Credit Parties in excess of $1,000,000 per annum
in the aggregate, in the benefits of any existing Canadian Pension Plan or
Canadian Benefit Plan, or the commencement of contributions to any such plan to
which the Credit Parties were not previously contributing;

78

--------------------------------------------------------------------------------






(iv) promptly after the occurrence thereof, notice of any default or violation
under any Canadian Pension Plan or Canadian Benefit Plan or applicable law or
any suit, action, claim or proceeding commenced or threatened in respect of any
Canadian Pension Plan or Canadian Benefit Plan or the assets of either that
might result in any liability, payment or tax, fine or penalty; (v) promptly
after the occurrence thereof, notice of any change in the funding or
contribution requirements for any Canadian Pension Plan or Canadian Benefit Plan
from that disclosed in Schedule 5.24, which could reasonably be expected,
whether taken individually or in the aggregate, to have a Material Adverse
Effect; and (vi) any notice or proposal to terminate or wind up, in whole or in
part, any Canadian Pension Plan that could result in any increase in costs or
contributions, liability, payment, fine or penalty or which could reasonably be
expected to have a Material Adverse Effect.

        6.20    Conforming Leasehold Interests; Matters Relating to Additional
Real Property Collateral.    

        (a)   If any Credit Party acquires any Material Leasehold Property after
the Closing Date, the Credit Party shall use commercially reasonable efforts to
cause the landlord with respect to such Material Leasehold Property to execute
and deliver to the Agent waivers or subordinations of any and all landlord
rights (whether statutory or contractual) held by such landlord with respect to
any Collateral located on such Material Leasehold Property.

        (b)   From and after the Closing Date, in the event that (i) any Credit
Party acquires any Material Leasehold Property or any fee interest in any Real
Property Asset, or (ii) at the time any Person becomes a Subsidiary (other than
a Subsidiary that is not required to become a Borrower or Guarantor), such
Person owns or holds any fee interest in any Real Property Asset, excluding any
such Real Property Asset the encumbering of which requires the consent of any
then-existing senior lienholder, where the Credit Parties are unable to obtain
such senior lienholder's consent (any such non-excluded Real Property Asset
described in the foregoing clause (i) or (ii) being a "Additional Mortgaged
Property"), such Credit Party shall deliver to the Agent (or the Canadian
Collateral Agent, as applicable), as soon as reasonably practicable after such
Person acquires such Additional Mortgaged Property, the following (subject to
Section 6.20(c)):

          (i)  Additional Mortgages.    A fully executed (and where required,
notarized) Mortgage (or, in the discretion of the Agent (or the Canadian
Collateral Agent, as applicable), an amendment to an existing Mortgage) (each an
"Additional Mortgage" and, collectively, the "Additional Mortgages"), in proper
form for recording in the applicable jurisdiction, encumbering the interest of
such Credit Party in such Additional Mortgaged Property, and the Agent (or the
Canadian Collateral Agent, as applicable) shall have the right in its sole
discretion to record such Additional Mortgage;

         (ii)  Surveys.    With respect to each Additional Mortgaged Property
located in the United States or constituting a Mill Property, such surveys or
surveyor certificates as the Agent may reasonably require;

        (iii)  Deeds.    Copies of all deeds by which such Credit Party received
title with respect to each Additional Mortgaged Property that is a fee interest
in a Real Property Asset;

        (iv)  Leases.    Copies of all leases between any Credit Party and any
landlord or tenant with respect to any Material Leasehold Property, including
any and all modifications, supplements, and amendments thereto.

         (v)  Matters Relating to Flood Hazard Properties.    (A) Evidence as to
whether any Additional Mortgaged Property that is located in the United States
or is a Mill Property is a Flood Hazard Property and (B) if any such Additional
Mortgaged Property is a Flood

79

--------------------------------------------------------------------------------






Hazard Property, evidence that the applicable Credit Party has obtained flood
insurance as required by law with respect to each such Flood Hazard Property in
amounts reasonably approved by the Agent, or evidence reasonably acceptable to
the Agent that such insurance is not available;

        (vi)  Title Insurance.    (A) If required by the Agent, ALTA mortgagee
title insurance policies (or the Canadian equivalent, as applicable) or
unconditional commitments therefor (the "Additional Mortgage Policies") issued
by the Title Company with respect to the Additional Mortgaged Property, in an
amount not less than the fair market value of the Additional Mortgaged Property,
or such lesser amount as may be reasonably satisfactory to the Agent, insuring
fee simple title or leasehold title, as applicable, to each such Additional
Mortgaged Property vested in such Credit Party and assuring the Agent that such
Additional Mortgage creates a valid and enforceable first priority Lien on such
Additional Mortgaged Property, subject only to any standard or other exceptions
as may be reasonably acceptable to the Agent and which appear as exceptions on
Schedule B to the applicable Additional Mortgage Policy, which Additional
Mortgage Policy (I) shall include endorsements (to the extent available) for
customary matters reasonably requested by the Agent, including, but not limited
to, those endorsements listed on Schedule 4.2(y) and (II) shall provide for
affirmative insurance and such reinsurance as may be reasonable and customary
and as the Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Agent; and (B) evidence reasonably
satisfactory to the Agent that such Credit Party has (I) delivered to the Title
Company all certificates and affidavits required by the Title Company in
connection with the issuance of the Additional Mortgage Policy and (II) paid to
the Title Company or to the appropriate Governmental Authorities all expenses
and premiums of the Title Company in connection with the issuance of the
Additional Mortgage Policy and all recording and stamp taxes (including mortgage
recording taxes, fees and other charges and intangible taxes) payable in
connection with recording the Additional Mortgage in the appropriate real estate
records;

       (vii)  Copies of Documents Relating to Title Exceptions.    Copies of all
recorded documents listed as exceptions to title or otherwise referred to in
each Additional Mortgage Policy;

      (viii)  Appraisals.    Appraisals concerning each Additional Mortgaged
Property located in the United States or constituting a Mill Property from one
or more independent real estate appraisers reasonably satisfactory to the Agent,
which appraisals shall set forth the Net Recovery Value Percentage of such
Additional Mortgaged Property, be in form, scope and substance reasonably
satisfactory to the Agent and satisfy the requirements of any applicable laws
and regulation, it being understood that no Additional Mortgaged Property,
regardless of whether located in the United States or constituting a Mill
Property, shall be Eligible Real Estate unless and until appraisals are
delivered with respect to such Additional Mortgaged Property pursuant to this
Section 6.20(b)(viii);

        (ix)  Opinions of Counsel.    (1) A favorable opinion of counsel (which
counsel shall be reasonably satisfactory to the Agent), as to the due
authorization, execution and delivery by such Credit Party of such Additional
Mortgage and such other matters as the Agent may reasonably request, and (2) an
opinion of counsel (which counsel shall be reasonably satisfactory to the Agent)
in the state or province in which such Additional Mortgaged Property is located
with respect to the enforceability of the form of Additional Mortgages to be
recorded in such state or province and such other reasonable and customary
matters (including without limitation any matters governed by the laws of such
state regarding personal property security interests in respect of any
Collateral) as the Agent

80

--------------------------------------------------------------------------------






may reasonably request, in each case in form and substance reasonably
satisfactory to the Agent;

         (x)  Environmental Audit.    If required by the Agent, reports and
other information in form, scope and substance reasonably satisfactory to the
Agent and prepared by environmental consultants satisfactory to the Agent and
accompanied by reliance letters where applicable, concerning any environmental
hazards or liabilities to which any Credit Party may be subject with respect to
such Additional Mortgaged Property; and

        (xi)  Taxes.    Evidence reasonably satisfactory to the Agent (or the
Canadian Collateral Agent, as applicable) that there are no outstanding material
taxes, levies, duties, imposts, deductions, charges (including water and sewer
charges), withholdings, assessments or impositions of any kind which have been
due and payable for more than thirty (30) days with respect to such Additional
Mortgaged Property, except to the extent that any such matters are being
contested in accordance with the terms of Section 6.2.

        (c)   In the case of the acquisition in any transaction or series of
related transactions by any Credit Party of one or more Additional Mortgaged
Properties having an acquisition price of $250,000 or less in the aggregate, the
applicable Credit Party shall not be required to deliver the items set forth in
Sections 6.20(b)(ii), (viii) or (x) with respect to such Additional Mortgaged
Properties, and the remaining items required to be delivered for such Additional
Mortgaged Properties pursuant to Section 6.20(b) shall be delivered quarterly,
thirty (30) days after the end of each fiscal quarter for all such Additional
Mortgaged Properties acquired during such fiscal quarter; provided, however,
that in the event that the Credit Parties acquire (i) any such properties in any
quarter having an acquisition price in excess of $2,000,000 in the aggregate, or
(ii) any such property that is or is expected to be material to its operations,
the applicable Credit Parties shall deliver such remaining items to the Agent
(or the Canadian Collateral Agent, as applicable) as soon as reasonably
practicable thereafter; provided, further, that no such Additional Mortgaged
Property shall be Eligible Real Estate unless and until all items required by
Section 6.20(b) are delivered with respect to such Additional Mortgaged
Property.

        6.21    Completion of Spin-off Transaction; Canadian Licenses.    The
Credit Parties will, on the Closing Date, complete the Spin-off Transaction in
all material respects, and deliver to the Agent on the Closing Date evidence
satisfactory to the Agent that the Credit Parties have received all or
substantially all of the assets contemplated to be conveyed to the Credit
Parties in connection with the Spin-off Transaction, and that title to such
assets has vested in the Credit Parties free and clear of all Liens, except for
Liens permitted under Section 7.2. The Credit Parties will, promptly upon the
issuance thereof, and in any event within two (2) Business Days of the date
hereof, deliver a copy of each of the Canadian Licenses listed in clauses
(i) through (iii) and (vi) of the definition thereof, each as of such date, each
certified as a true and correct copy thereof by a Responsible Officer of
Borrowers' Agent, in such officer's capacity as such, together with a
certificate of a Responsible Officer of Borrowers' Agent stating that such
licenses remain in full force and effect, have not been otherwise amended or
modified, and that none of the Credit Parties is in breach or default in any of
its obligations under such licenses, default under which would entitle the
issuer thereof to terminate or revoke such license.

        6.22    Post Spin-off Availability.    The Credit Parties will, on the
Closing Date, deliver to the Agent evidence that the Borrowers have $100,000,000
or more of Availability (after giving effect to the Spin-off Transaction as
consummated on the Closing Date and all initial Loans and Letters of Credit to
be funded and issued on the Closing Date), as demonstrated and set forth in a
Borrowing Base Compliance Certificate completed as of the close of business on
the Closing Date and otherwise satisfactory in form and substance to the Agent.

81

--------------------------------------------------------------------------------





        6.23    Nova Scotia Non-Migrated Woodlands Migration; Deferred Asset
Transfers.    Neenah Paper Company of Canada shall comply with the provisions of
the Nova Scotia Non-Migrated Woodlands Registration Agreement, including the
obligation contained therein to migrate the Nova Scotia Non-Migrated Woodlands
into the Land Registration Act (Nova Scotia) in accordance with the provisions
thereof. The Credit Parties will use commercially reasonable best efforts to
effect in as prompt and diligent a manner as feasible the transfer or assignment
from Kimberly-Clark or its applicable Affiliates of any Property contemplated to
be transferred or assigned pursuant to the Spin-off Transaction, which transfer
or assignment has been deferred pursuant to Section 6.3 of the Distribution
Agreement or Section 5.2 of the Canadian Purchase Agreement.

        6.24    Electricity Activities.    Furnish to the Agent forthwith upon
receipt by the Credit Party or any Subsidiary thereof any licenses, permits,
registrations and authorizations in respect of any Electricity Activities
carried on by it or any of its Subsidiaries, inform the Agent upon the
commencement of any Electricity Activities by the Credit Party or its
Subsidiaries or upon any of them becoming a "market participant", maintain and
materially comply with all licenses, permits, registrations and authorizations
in respect of Electricity Activities, and materially comply with the Electricity
Act and the OEB Act.

        6.25    Post-Closing Agreement.    Comply with each requirement of the
Post-Closing Agreement, in each case as and when specified pursuant to the terms
thereof.

        7.    Negative Covenants.    

        The Credit Parties covenant and agree with the Agent and the Lenders
that prior to the termination of this Agreement, the Credit Parties will not do
any of the following:

        7.1    Indebtedness.    Create, incur, suffer or permit to exist, or
assume or guarantee, directly or indirectly, or become or remain liable with
respect to any Indebtedness, whether direct, indirect, absolute, contingent, or
otherwise, except the following:

        (a)   Indebtedness to the Lenders and the Agent pursuant hereto;

        (b)   Indebtedness secured by Liens permitted by Section 7.2 hereof;

        (c)   Purchase money Indebtedness (including the amount of any Capital
Lease Obligations required to be capitalized and included as a liability on the
consolidated balance sheet of the Credit Parties and their Subsidiaries incurred
to finance Capital Expenditures) including under conditional sales agreements
and other title retention arrangements but excluding purchase money Indebtedness
incurred in respect of Inventory; provided that the aggregate amount of such
purchase money Indebtedness incurred during any fiscal year of the Credit
Parties shall not exceed $5,000,000;

        (d)   Other liabilities existing on the date of this Agreement and set
forth on Schedule 5.16 attached hereto, with no renewals, extensions,
modifications or increases thereof being permitted, unless the same constitutes
Refinancing Indebtedness;

        (e)   Current accounts payable and unsecured current liabilities
(including current accrued expenses), not the result of borrowings, to vendors,
suppliers, landlords, lessors and persons providing services, for expenditures
on ordinary trade terms for goods and services normally required by the Credit
Parties or any of their Subsidiaries in the ordinary course of business;

        (f)    Indebtedness of any Credit Party to any other Credit Party,
provided that no such Indebtedness may be cancelled, compromised or otherwise
discounted in any respect without the written consent of the Required Lenders;

        (g)   Contingent Obligations of a Credit Party with respect to
Indebtedness of another Credit Party that is permitted hereunder;

82

--------------------------------------------------------------------------------






        (h)   Current and deferred taxes and other assessments and governmental
charges (to the extent permitted by Section 7.2(e) hereof);

        (i)    Customary and prudent Hedging Obligations entered into in the
ordinary course of business with the Agent, any Lender or any of their
respective Affiliates for the sole purpose of protecting the Credit Parties and
their Subsidiaries against fluctuations in interest rates, currency exchange
rates, commodity (including pulp) prices and similar risks, so long as such
Hedging Obligations are not speculative in nature and are incurred in the normal
course of business and consistent with industry practices, and, with respect to
Hedging Obligations constituting Bank Products;

        (j)    Refinancing Indebtedness, to the extent the same relates to any
Indebtedness permitted by Sections 7.1(c) and 7.1(d) hereof;

        (k)   Indebtedness incurred in connection with the financing of a
co-generation facility at the Terrace Bay pulp facility, not to exceed
$30,000,000, which shall be subject to customary intercreditor arrangements
acceptable to the Agent in its reasonable credit judgment, and shall be secured
only by Liens permitted by Section 7.2(k);

        (l)    unsecured letters of credit issued by any third party for the
account of any Credit Party, provided that at no time shall the sum of the
Letter of Credit Exposure Amount plus the outstanding face amount of all letters
of credit issued pursuant to this Section 7.1(l) plus the drawn and unreimbursed
amount of such letters of credit exceed $20,000,000; and

        (m)  other Indebtedness in an aggregate amount not to exceed $10,000,000
at any one time outstanding;

provided, however, that notwithstanding the foregoing, in no event shall the
Credit Parties enter into any Hedging Obligation constituting Bank Products at
any time when the Hedging Obligations Aggregate Amount exceeds $30,000,000, or
which would cause the Hedging Obligations Aggregate Amount to exceed $30,000,000
immediately after the incurrence thereof.

        The Credit Parties, the Agent, the Canadian Collateral Agent and the
Lenders agree that, notwithstanding anything contained in Sections 7.1(f) or in
any other provision contained in this Agreement which may appear to be to the
contrary, any and all Indebtedness permitted by Section 7.1(f) hereof (together
with any and all Liens from time to time securing the same as permitted by
Section 7.2(i) hereof) is hereby made and at all times hereafter shall be
inferior and subordinate in all respects to the Obligations from time to time
owing to the Agent or any Lender pursuant hereto and to any Lien against any
Collateral from time to time now or hereafter securing any of such Obligations
pursuant to the terms hereof and the Security Documents. Additionally, the
Credit Parties, the Agent, the Canadian Collateral Agent and the Lenders agree
that, notwithstanding anything contained in any provision of this Agreement, any
and all contractual, statutory or constitutional Liens which may now or
hereafter held by any Credit Party against any Property of any other Credit
Party or any of their Subsidiaries as a result of any intercompany lease or
sublease by such Credit Party to such other Credit Party or Subsidiary of any
real Property owned or leased by the lessor or sublessor Credit Party are, and
at all times hereafter shall be, inferior and subordinate in all respects to any
Lien now or hereafter held by the Agent (or the Canadian Collateral Agent, as
applicable), for the ratable benefit of the Lender Parties, against any
Collateral as security for any of the Obligations pursuant to the terms hereof
and the Security Documents. The Credit Parties agree to execute and deliver on
their own behalf, and to cause to be executed and delivered by and on behalf of
their Subsidiaries, any and all subordination agreements, in form and content
reasonably acceptable to the Agent, which the Agent may hereafter

83

--------------------------------------------------------------------------------






require to further evidence the subordination of the Indebtedness permitted by
Section 7.1(f) above, the Liens permitted by Section 7.2(i) and any such
contractual, statutory or constitutional landlord's Liens held by any Credit
Party.

        7.2    Liens.    Create or suffer to exist any Lien upon any of its
Property (including without limitation, real property assets and personal
property assets, including Stock in its Subsidiaries) now owned or hereafter
acquired, or acquire any Property upon any conditional sale or other title
retention device or arrangement or any purchase money security agreement;
provided, however, that the Credit Parties may create or suffer to exist:

        (a)   Liens in effect on the date of this Agreement and which are
described on Schedule 7.2 attached hereto, provided, that the Property covered
thereby does not increase in scope and such Liens may not be renewed and
extended (other than continuation filings or similar filings to maintain the
effectiveness of any such Lien), unless such renewal and extension is with
respect to Refinancing Indebtedness permitted by Section 7.1(j) above;

        (b)   Liens against the Collateral in favor of the Agent (or the
Canadian Collateral Agent, as applicable) as security for the Obligations;

        (c)   Liens incurred and pledges and deposits made in the ordinary
course of business in connection with workers' compensation, unemployment
insurance, old-age pensions and other social security benefits (not including
any lien described in Section 412(m) of the Code);

        (d)   Liens imposed by law, such as carriers', warehousemen's,
mechanics', materialmen's, processors' and vendors' liens and other similar
liens, incurred in good faith in the ordinary course of business and securing
obligations which are incurred in the ordinary course of business and are not
overdue for a period of more than 30 days or which are being contested in good
faith by appropriate, diligently pursued proceedings as to which the Credit
Parties or any of their Subsidiaries, as the case may be, shall, to the extent
required by GAAP, consistently applied, have set aside on its books adequate
reserves;

        (e)   Liens securing the payment of taxes, assessments and governmental
charges or levies, that are not delinquent, are permitted by Section 6.2 hereof,
or are being diligently contested in good faith by appropriate proceedings and
as to which adequate reserves have been established in accordance with GAAP;
provided, however, that a Reserve against Availability will be established in an
amount equal to the aggregate amount of any and all such federal, state,
provincial or local taxes which are being diligently contested;

        (f)    Zoning restrictions, easements, licenses, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or minor irregularities of title (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under a landlord or owner of
the leased property, with or without consent of the lessee) which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

        (g)   Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of borrowed money), statutory obligations, surety,
customs and appeal bonds and other obligations of like nature, incurred as an
incident to and in the ordinary course of business, including without limitation
security given in the ordinary course of business to a public utility, a
municipality, or a governmental or other public authority where required by such
utility, municipality or governmental or public authority in connection with the
operations of any Credit Party, in each case in an amount not to exceed
$5,000,000 and not secured by Inventory or Receivables;

84

--------------------------------------------------------------------------------






        (h)   Purchase money Liens securing the Indebtedness permitted by
Section 7.1(c) above, provided, as a result of the creation of any such Lien,
(i) no Default or Event of Default shall have occurred, (ii) the principal
amount of such Lien does not exceed 100% of the purchase price of the asset
acquired with such permitted Indebtedness plus accrued interest on such
Indebtedness plus protective advances made by the holder of such permitted
Indebtedness, and (iii) such Lien shall not apply to any other Property other
than the asset acquired with such purchase money Indebtedness;

        (i)    Liens in favor of any Credit Party securing any Indebtedness
permitted pursuant to Section 7.1(f) hereof;

        (j)    Liens arising from judgments, orders, or other awards not
constituting an Event of Default;

        (k)   Liens upon Property (i) acquired by the Credit Parties after the
Closing Date and (ii) comprising a co-generation facility at the Terrace Bay
pulp facility and Property incidental thereto, which Liens secure Indebtedness
permitted pursuant to Section 7.1(k) hereof;

        (l)    all rights reserved to or vested in any Governmental Authority by
the terms of any lease, franchise, grant or permit held by any Credit Party or
by any statutory provision to terminate any such lease, license, franchise,
grant or permit or to require annual or periodic payments as a condition of the
continuation thereof, or to distrain against or to obtain a Lien on any Property
of any Credit Party in the event of failure to make such annual or other
periodic payments;

        (m)  Liens upon Timberland Properties, which Liens shall be junior to
the Liens granted under the Loan Documents and shall otherwise be subject to
intercreditor arrangements acceptable to the Required Lenders in their sole
discretion, to secure Hedging Obligations not constituting Bank Products
hereunder or Obligations;

        (n)   rights of tenants, subtenants, licensees or other parties in
possession, if any, but only (i) as tenants or licensees or otherwise to the
extent of their possessory rights or interests and (ii) so long as such rights
do not, in the aggregate, materially detract from the value of the Properties of
the Credit Parties or materially impair the use thereof in the operation of the
business of the Credit Parties;

        (o)   with respect to any lease of any Leasehold Property entered into
in accordance with the terms hereof, the rights of the landlord to such leased
property and the terms and conditions contained in the corresponding lease, but
only so long as such Credit Party is current with respect to payment of all rent
and other amounts due to such landlord under such lease;

        (p)   any encumbrance for which adequate title insurance is provided
against losses that may be suffered by the Agent (or the Canadian Collateral
Agent, as applicable) and the Lenders, which insurance is reasonably acceptable
to the Agent (or the Canadian Collateral Agent, as applicable); and

        (q)   other Liens not secured by current assets securing the payment of
obligations, other than Indebtedness or Hedging Obligations, not to exceed
$5,000,000 at any time outstanding.

Provided, however, notwithstanding anything contained above in this Section 7.2
to the contrary, if any of the permitted Liens are of the type that are being
contested in good faith by appropriate proceedings as to the Credit Parties, the
Indebtedness giving rise to such contested Lien(s) must be immediately paid upon
commencement of any foreclosure process or proceeding with respect to such
Lien(s) unless the same shall be effectively stayed or a

85

--------------------------------------------------------------------------------






surety bond or title insurance with respect thereto (which is reasonably
satisfactory in all respects to the Agent), is posted.

        7.3    Contingent Liabilities.    Create, incur, suffer or permit to
exist, directly or indirectly, any Contingent Obligations, other than:

        (a)   The Obligations of each Guarantor to the Agent, the Canadian
Collateral Agent and the Lenders under the terms of any Guaranty;

        (b)   Any Contingent Obligations of the Credit Parties under any Hedging
Obligations permitted by Section 7.1(i) above; and

        (c)   The guarantees by the Credit Parties of any obligations of any
other Credit Party that are not prohibited by this Agreement or of any
Indebtedness of any other Credit Party if such Indebtedness so guaranteed is
permitted under the terms of Section 7.1 above.

        7.4    Mergers, Consolidations and Dispositions and Acquisitions of
Assets.    In any single transaction or series of related transactions, directly
or indirectly:

        (a)   Wind up its affairs, liquidate or dissolve;

        (b)   Be a party to any merger or consolidation;

        (c)   Sell, convey, lease, transfer or otherwise dispose of all or any
portion of the Property (except for the sale of Inventory in the ordinary course
of business) of any Credit Party, or agree to take any such action;

        (d)   Sell, assign, pledge, transfer or otherwise dispose of, or in any
way part with control of, any Stock of any of its Subsidiaries or any
Indebtedness or obligations of any character of any of its Subsidiaries, or
permit any such Subsidiary to do so with respect to any Stock of any other
Subsidiary or any Indebtedness or obligations of any character of any Credit
Party or any of their Subsidiaries, or permit any of their Subsidiaries to
dissolve or liquidate, or to issue any additional Stock other than to the Credit
Parties;

        (e)   Take any board of director or shareholder action with a view
toward dissolution, liquidation or termination; or

        (f)    Purchase or otherwise acquire, directly or indirectly, in a
single transaction or a series of related transactions, all or a substantial
portion of the assets of any Person or any shares of Stock of, or similar
interest in, any Person;

provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken, so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the applicable
event:

        (1)   any Subsidiary of any Credit Party may merge or consolidate with
any Credit Party or any other Subsidiary of any Credit Party, provided, that if
(i) one or more of the entities so merging or consolidating was a Borrower, and
if the surviving entity is not yet a Borrower, such surviving entity must be a
wholly-owned Domestic Subsidiary and such surviving entity shall simultaneously
with such merger, execute and deliver to the Agent a Joinder Agreement with
respect to this Agreement, together with all requested Security Documents, as
required at such time by the Agent, appropriately completed in Proper Form, and
(ii) one or more of the entities so merging or consolidating was a Guarantor
(and so long as none of the entities was a Borrower, in which event clause (i)
shall apply), and if the surviving entity is not yet a Guarantor, such surviving
entity must be a wholly-owned Canadian Subsidiary and such surviving entity
shall simultaneously with such merger, execute and deliver to the Agent a
Guaranty or a Joinder Agreement,

86

--------------------------------------------------------------------------------



together with all requested Security Documents, as required at such time by the
Agent, appropriately completed in Proper Form;

        (2)   any of the Credit Parties' Subsidiaries may sell, lease, transfer
or otherwise dispose of any of its assets to a Credit Party or any other
wholly-owned Subsidiary of the Borrower, provided, that if (i) the entity
selling, leasing, transferring or otherwise disposing of its assets is a
Borrower, and if the entity to whom the sale, lease, transfer or other
disposition was made is not a Borrower, such entity must be a wholly-owned
Domestic Subsidiary and such entity shall simultaneously with such lease,
transfer or disposition, execute and deliver to the Agent a Joinder Agreement,
together with all requested Security Documents, as required at such time by the
Agent, appropriately completed in Proper Form, and (ii) the entity selling,
leasing, transferring or otherwise disposing of its assets is a Guarantor, and
if the entity to whom the sale, lease, transfer or other disposition was made is
not a Borrower or a Guarantor, such entity must be a wholly-owned Canadian
Subsidiary and such entity shall simultaneously with such lease, transfer or
disposition, execute and deliver to the Agent a Guaranty or a Joinder Agreement,
together with all requested Security Documents, as required at such time by the
Agent, appropriately completed in Proper Form;

        (3)   any Subsidiary may be dissolved or liquidated, so long as such
dissolution or liquidation results in all assets of such Subsidiary being owned
by a Credit Party or a wholly-owned Subsidiary; provided, that if (i) the entity
dissolving or liquidating is a Borrower, and if the entity to whom all assets of
such dissolving or liquidating entity are transferred is not yet a Borrower,
such entity must be a wholly-owned Domestic Subsidiary and such entity shall
simultaneously with such transfer execute and deliver to the Agent a Joinder
Agreement, together with all requested Security Documents, as required at such
time by the Agent, appropriately completed in Proper Form, and (ii) the entity
dissolving or liquidating is a Guarantor, and if the entity to whom all assets
of such dissolving or liquidating entity are transferred is not yet a Borrower
or a Guarantor, such entity must be a wholly-owned Canadian Subsidiary and such
entity shall simultaneously with such transfer execute and deliver to the Agent
a Guaranty or a Joinder Agreement, together with all requested Security
Documents, as required at such time by the Agent, appropriately completed in
Proper Form;

        (4)   any of the Credit Parties may (i) sell Inventory in the ordinary
course of business, (ii) sell, exchange or otherwise dispose of Permitted
Investment Securities in the ordinary course of business; (iii) terminate,
surrender or sublease a lease of real Property in the ordinary course of
business; (iv) sell equipment and fixtures that are obsolete, worn out or no
longer needed in the business of the Credit Parties; (v) sell, exchange or
otherwise dispose of (in each case for reasonably equivalent value) Timberland
Properties in the Province of Nova Scotia having a fair market value not to
exceed $250,000 for any individual transaction, or $2,000,000 for all such
transactions in the aggregate in any calendar year; and (vi) sell for fair and
adequate consideration any other equipment and fixtures having a fair market
value not to exceed $1,000,000 in the aggregate during the period from the
Closing Date through the Termination Date; provided that, upon the occurrence
and during the continuation of a Dominion Event, all net proceeds of any and all
of the foregoing shall be paid to the Agent for application to outstanding Loans
or other Obligations, to the extent then outstanding;

        (5)   to the extent any Collateral is sold or otherwise disposed of as
permitted by this Section 7.4, such Collateral shall be sold or otherwise
disposed of free and clear of the Liens of the Security Documents and the Agent
(or the Canadian Collateral Agent, as applicable) shall take such actions,
including executing and filing appropriate releases, as

87

--------------------------------------------------------------------------------






are appropriate in connection therewith, and no approval of any of Lenders shall
be required therefor; and

        (6)   so long as no Dominion Event has occurred and is continuing or
would result therefrom, the Credit Parties may purchase or otherwise acquire all
or a substantial portion of the assets of one or more Persons, or any shares of
Stock of, or similar interest in, any Person, in each case so long as (i) such
transaction or series of transactions is not otherwise prohibited hereunder,
(ii) the Credit Parties comply with the requirements hereof, including without
limitation Sections 6.10 and 6.20, in connection with such transaction or series
of transactions, and (iii) such transaction or series of transactions do not
exceed $10,000,000 in any twelve month period or $20,000,000 in the aggregate.

        7.5    Nature of Business.    Materially change the nature of its
business or enter into any business which is substantially different from the
business in which it is engaged as of the Closing Date, except for entry into
related businesses that do not in the aggregate substantially change the overall
composition of the Credit Parties' businesses.

        7.6    Transactions with Related Parties.    Except for any Permitted
Affiliate Transactions and other transactions specifically permitted by
Section 7.4 or 7.7, enter into any other transaction, contract, license or
agreement of any kind with any Affiliate, officer or director of any Credit
Party or any of their Subsidiaries, unless such transaction, contract or
agreement is made upon terms and conditions not less favorable to such Person
than those which could have been obtained from wholly independent and unrelated
third parties.

        7.7    Investments, Loans.    Make, directly or indirectly, any loan or
advance to or have any Investment in any Person, or make any commitment to make
such loan, advance or Investment, except:

        (a)   Stock of any Domestic Subsidiary or any Guarantor acquired or
issued in accordance with the other provisions of this Agreement, including
without limitation, the provisions of Section 6.10 above, or Stock of any other
Subsidiary with the prior written consent of the Agent;

        (b)   Permitted Investment Securities;

        (c)   loans otherwise permitted by the provisions of Section 7.1(f)
above;

        (d)   loans to employees of any Credit Party made in the ordinary course
of business, so long as the aggregate amount of all such loans outstanding at
any time does not exceed $500,000;

        (e)   loans or advances to, or Investments in, any Credit Party;

        (f)    loans or capital contributions to Neenah Menasha Water and Power
Company not to exceed $500,000 in any twelve month period;

        (g)   loans, advances or Investments of funds obtained pursuant to
Section 7.1(k) hereof in connection with a co-generation facility at the Terrace
Bay pulp facility; and

        (h)   other loans, advances or Investments not covered by clauses
(a) through (g) above, in any aggregate amount not to exceed $5,000,000 at any
time outstanding.

        7.8    ERISA Compliance.    

        (a)   At any time engage in any Prohibited Transaction with respect to a
Plan which could reasonably be expected to result in a material liability; or
permit any Plan to be terminated in a manner which could result in the
imposition of a Lien on any Property of any Credit Party or any of their
Subsidiaries pursuant to ERISA.

88

--------------------------------------------------------------------------------



        (b)   Engage in any transaction in connection with which any Credit
Party or any Subsidiary thereof would or could reasonably be expected to be
subject to either a material civil penalty assessed pursuant to the provisions
of Section 502 of ERISA or a material tax imposed under the provisions of
Section 4975 of the Code.

        (c)   Terminate any Plan in a "distress termination" under Section 4041
of ERISA, or take any other action which could reasonably be expected to result
in a material liability of any Credit Party or any Subsidiary thereof to the
PBGC.

        (d)   Fail to make payment when due of all amounts which, under the
provisions of any Plan, any Credit Party or any Subsidiary thereof is required
to pay as contributions thereto, or, with respect to any Plan, permit to exist
any material "accumulated funding deficiency" (within the meaning of Section 302
of ERISA and Section 412 of the Code), whether or not waived, with respect
thereto.

        (e)   Adopt an amendment to any Plan requiring the provision of security
under Section 307 of ERISA or Section 401(a)(29) of the Code.

        7.9    Trade Credit Extensions.    Extend credit to customers other than
normal and prudent extensions of trade credit for goods and services in the
ordinary course of business.

        7.10    Change in Accounting Method.    Make or permit any change in
accounting method or financial reporting practices except as may be required by
GAAP, as in effect from time to time.

        7.11    Redemption, Dividends, Stock Issuance, Distributions and
Payments.    At any time:

        (a)   Redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, retire or otherwise acquire, directly or
indirectly, any shares of its Stock, any warrants or other similar instruments
issued by any Credit Party or any Subsidiary thereof or set aside any amount for
any such purpose;

        (b)   Declare or pay, directly or indirectly, any dividend, except
(i) dividends paid to a Credit Party which is a direct parent of the Credit
Party paying a dividend, (ii) non-cash dividends paid to the holders of any
Stock of the Parent in the form of additional Stock of the Parent, and
(iii) Cash Dividends to the holders of any Stock of the Parent, so long as
(1) no Default or Event of Default exists on the date that the applicable Cash
Dividend is declared or paid, or would result from the payment thereof, (2) the
aggregate amount of such Cash Dividends paid during any twelve-month period does
not exceed $10,000,000 in the aggregate, (3) such Cash Dividend is legally
declared and payable, (4) the Borrowers shall have pro forma Availability of at
least $35,000,000 on the date of such payment and, on an average basis, for the
60-day period before the payment of such dividends, in each case after giving
effect to such payment, and (5) Borrowers' Agent shall have submitted a
certificate of a Responsible Officer setting forth reasonably detailed
calculations demonstrating compliance with the required Availability test
described above and certifying that the other conditions set forth in this
clause (b) have been satisfied;

        (c)   Make any other distribution of any Property, cash, securities or a
combination thereof, with respect to (whether by reduction of capital or
otherwise) any shares of its Stock except as permitted in Section 7.11(b) above;

        (d)   Set apart any money for a sinking fund or other analogous fund for
any dividend or other distribution on its Stock or for any redemption, purchase,
retirement, or other acquisition of any of its Stock; or

        (e)   Redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, defease or retire for value, or make any
principal payment on, any Subordinated Indebtedness, prior to the Termination
Date (other than any non-cash conversion to equity).

89

--------------------------------------------------------------------------------







        7.12    Fixed Charge Coverage Ratio; EBITDA.    

        (a)   Permit the Fixed Charge Coverage Ratio of the Credit Parties and
their Subsidiaries, on a Consolidated basis, to be less than 1.1 to 1.0 as of
the last day of any fiscal quarter (other than the fiscal quarter ended
December 31, 2004) for the four quarter period ending on such day, such ratio to
be tested with respect to the most recently ended fiscal quarter on any date
from time to time on which Availability falls below $30,000,000, and on the last
day of each fiscal quarter ending thereafter, in each case until such time when
Availability has exceeded $45,000,000 for sixty (60) consecutive days and no
Default or Event of Default is continuing.

        (b)   Permit EBITDA of the Credit Parties, on a Consolidated basis, to
be less than $5,000,000 for the month of December, 2004, such covenant to apply
with respect to such month if, during such month, Availability falls below
$30,000,000, provided that, in the event that, during such month, Availability
falls below $30,000,000, the Fixed Charge Coverage Ratio of the Credit Parties
and their Subsidiaries shall be tested pursuant to Section 7.12(a) on the last
day of each fiscal quarter ending thereafter until such time when Availability
has exceeded $45,000,000 for sixty (60) consecutive days and no Default or Event
of Default is continuing.

        7.13    Sale of Receivables.    Sell, assign, discount, transfer or
otherwise dispose of any Receivables, promissory notes, drafts or trade
acceptances or other rights to receive payment held by it, with or without
recourse.

        7.14    Sale and Lease-Back Transactions.    Enter into any arrangement,
directly or indirectly, with any Person whereby any Credit Party shall sell or
transfer any Property, real or personal, which is used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such Property or other Property which such Credit Party intends to use for
substantially the same purpose or purposes as the Property being sold or
transferred, except for the sale of Property, the aggregate value of which does
not exceed $5,000,000 during the Term, so long as (i) no Default or Event of
Default when exists or would exist immediately after giving effect to such sale,
and (ii) upon the occurrence and during the continuation of a Dominion Event,
the net proceeds of such sale are used to prepay Loans pursuant to Section 2.5.

        7.15    Change of Name or Place of Business.    Permit any Credit Party
to change its address, name, identity, type of organization, corporate structure
(e.g. by merger, consolidation, change in corporate form or otherwise),
jurisdiction of organization, location of its chief executive office or
principal place of business or the place it keeps its material books and
records, unless the Borrowers' Agent has (a) notified the Agent and the Canadian
Collateral Agent of such change in writing at least ten (10) Business Days
before the effective date of such change, (b) taken such action, reasonably
satisfactory to the Agent (or the Canadian Collateral Agent, as applicable), to
have caused the Liens against all Collateral in favor of the Agent (or the
Canadian Collateral Agent, as applicable) for the ratable benefit of the Lender
Parties to be at all times fully perfected and in full force and effect and
(c) delivered such certificates of Governmental Authorities as the Agent (or the
Canadian Collateral Agent, as applicable) may require substantiating such
change.

        7.16    Restrictive Agreements.    Other than as provided in this
Agreement and the Senior Note Documents, directly or indirectly agree to
restrict or condition (a) the payment of any dividends or other distributions to
any Credit Party; (b) the payment of any Indebtedness owed to any Credit Party;
(c) the making of any loans or advances to any Credit Party; or (d) the transfer
of any of its properties or assets to any Credit Party.

        7.17    Tax Classification.    Elect, without the prior consent of the
Agent, a different classification for United States federal tax purposes than
the classification that such Credit Party,

90

--------------------------------------------------------------------------------






or such Subsidiary, as the case may be, had when such Person became a party to
this Agreement or any other Loan Document.

        7.18    Deposit Accounts.    (a) Establish any additional deposit
accounts for any purpose (i) which are not listed on Schedule 5.29 (as updated
from time to time pursuant to the terms hereof) and (ii) unless such additional
deposit accounts are Controlled Accounts, (b) allow any of Parent's foreign
exchange accounts numbered 11190-065, 11190-221, and 11190-122, each with Bank
of America, N.A., to remain open or to be reopened, or to hold any funds of any
Credit Party, unless such foreign exchange accounts are covered by a Tri-Party
Agreement containing arrangements satisfactory to the Agent with respect to such
accounts, or (c) allow the balance of Citibank account 30574566/CIGNA Omnibus
(referred to on Schedule 5.29 as in effect on the Closing Date) to exceed
$30,000 unless such account is subject to a Tri-Party Agreement, or allow any
account referred to as a "Disbursement/Pass-Through Account" on Schedule 5.29
(as in effect on the Closing Date) to have a positive balance of funds of any
Credit Party (except as specifically provided in such Schedule as in effect on
the Closing Date) unless such account is subject to a Tri-Party Agreement.

        7.19    Organizational Documents; Tax Sharing Agreements.    Modify any
of their Organizational Documents in a manner that is adverse to the Lenders; or
enter into any tax sharing agreement that is, or modify any tax sharing
agreement in a manner that is, adverse to the Lenders.

        8.    Events of Default and Remedies.    

        8.1    Events of Default.    If any of the following events shall occur
and be continuing, then the Agent (or the Canadian Collateral Agent, as
applicable) may (and, if directed by the Required Lenders, shall), by written
notice (or facsimile notice) to the Borrowers' Agent, take any or all of the
following actions at the same or different times: (1) accelerate the Termination
Date and declare the Loans, all Letter of Credit Advances, the Commitment Fees
and all other Obligations then outstanding to be, and thereupon the Loans, said
Letter of Credit Advances, the Commitment Fees and all other Obligations shall
forthwith become, immediately due and payable, without further notice of any
kind, notice of intention to accelerate, presentment and demand or protest, or
other notice of any kind all of which are hereby expressly WAIVED by each Credit
Party; (2) terminate all or any portion of the Commitments and any obligation to
issue any additional Letters of Credit; (3) demand that the Credit Parties
provide the Agent, for the ratable benefit of the Lender Parties, and the Credit
Parties jointly and severally agree upon such demand to, provide cash collateral
in an amount equal to 110% of the aggregate Letter of Credit Exposure Amount
then outstanding, on terms and pursuant to documents in agreement and
satisfactory in all respects to the Agent; and (4) exercise any and all other
rights pursuant to the Loan Documents or available under applicable law:

        (a)   The Credit Parties or any of their Subsidiaries shall fail to pay
or prepay (i) any Obligation constituting principal, interest or fees as and
when due and payable, whether at the due date thereof (by acceleration, lapse of
time or otherwise) or at any date fixed for prepayment thereof in accordance
with the other provisions of the Loan Documents, or (ii) any other Obligation
within two days of the time such amount is due; or

        (b)   Any Credit Party (i) shall fail to pay when due, or within any
applicable period of grace, any other Indebtedness (excluding Indebtedness
outstanding hereunder) in excess of $5,000,000 in principal amount unless such
payment is being contested in good faith (by appropriate proceedings) and
adequate reserves have been provided therefor, or (ii) shall default (beyond any
applicable grace and curative periods) in any other manner with respect to any
other Indebtedness (excluding Indebtedness outstanding hereunder) in excess of
$5,000,000 in principal amount if the effect of any such default or event of
default shall be to

91

--------------------------------------------------------------------------------






accelerate or to permit the holder of any such other Indebtedness, at its
option, to accelerate the maturity of such Indebtedness prior to the stated
maturity thereof; or

        (c)   Any representation or warranty made or deemed made by any Credit
Party in connection with any Loan Document or in any certificate, report, notice
or financial statement furnished at any time in connection with this Agreement
shall prove to have been incorrect, false or misleading in any material respect
when made or deemed to have been made; or

        (d)   Except as provided in Section 8.1(e) or (f) below, Default shall
occur in the punctual and complete performance or observance of any covenant,
condition or agreement to be observed or performed on the part of any Credit
Party or any of their Subsidiaries pursuant to the terms of any provision of
this Agreement or any other Loan Document, and such Default remains uncured ten
(10) Business Days after the earlier to occur of (1) the Agent giving written
notice of such Default to the Borrowers' Agent or (2) any Responsible Officer of
any Credit Party or any of their Subsidiaries acquired actual knowledge of the
existence of such Default; or

        (e)   Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Credit Party or any of their Subsidiaries pursuant to the
terms of Section 6.3 or 6.11 hereof (other than subsections (f) through (i) of
Section 6.3), and such Default remains uncured for two (2) Business Days; or

        (f)    Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Credit Party or any of their Subsidiaries pursuant to the
terms of Section 6.2, subsections (f) through (i) of Section 6.3, Section 6.9,
Section 6.21, Section 6.22, Section 6.25, Sections 7.1 through Section 7.19
hereof; or

        (g)   Final judgment or judgments (or any decree or decrees for the
payment of any fine or any penalty) for the payment of an uninsured money award
in excess of $2,000,000 in the aggregate shall be rendered against any Credit
Party and the same shall remain undischarged and unpaid for a period of thirty
(30) days during which execution shall not be effectively stayed or bonded; or

        (h)   Any Credit Party or any of their Subsidiaries shall have
concealed, removed, or permitted to be concealed or removed, any part of its
Property, with intent to hinder, delay or defraud its creditors or any of them,
or made or suffered a transfer of any of its Property which is or could
reasonably be expected to be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or

        (i)    Any of the following shall occur where such occurrence could
reasonably be expected to result in any material liability: (1) a Reportable
Event shall have occurred with respect to a Plan; (2) the filing by any Credit
Party, any ERISA Affiliate, or an administrator of any Plan of a notice of
intent to terminate such Plan under the provisions of Section 4041 of ERISA;
(3) the receipt of notice by any Credit Party, any ERISA Affiliate or an
administrator of a Plan that the PBGC has instituted proceedings to terminate
(or appoint a trustee to administer) such a Plan; (4) any other event or
condition exists which might, in the opinion of the Agent, constitute grounds
under the provisions of Section 4042 of ERISA for the termination of or the
appointment of a trustee to administer any Plan by the PBGC; (5) a Plan shall
fail to maintain a minimum funding standard required by Section 412 of the Code
for any plan year or a waiver of standard is sought or granted under the
provisions of Section 412(d) of the Code; (6) any Credit Party or any ERISA
Affiliate has incurred, or is likely to incur, a liability under the provisions
of Section 4062, 4063, 4064 or 4201 of ERISA;

92

--------------------------------------------------------------------------------






(7) any Credit Party or any ERISA Affiliate fails to pay the full amount of an
installment required under Section 412(m) of the Code; or (8) any Prohibited
Transaction involving any Plan; or

        (j)    This Agreement, any Note, any of the Security Documents or any
other Loan Document, or any material provision thereof, shall for any reason
cease to be, or shall be asserted by any Credit Party not to be, a legal, valid
and binding obligation of any Credit Party, enforceable in accordance with its
terms, or the Lien purported to be created by any of the Security Documents
shall for any reason cease to be, or be asserted by any Credit Party not to be,
a valid, first priority perfected Lien against any material portion of the
Collateral (except to the extent otherwise permitted under this Agreement or any
of the Security Documents); or

        (k)   Any Credit Party or any of its Subsidiaries which is a party to
any Tri-Party Agreement fails to perform and observe, and/or cause to be
performed and observed, all material covenants, provisions and conditions to be
performed, discharged and observed by such Credit Party or Subsidiary under the
terms of any Tri-Party Agreement; or

        (l)    Any financial institution (other than JPMorgan) which is a party
to any Tri-Party Agreement fails to perform and observe, and/or cause to be
performed and observed, all material covenants, provisions and conditions to be
performed, discharged and observed by such financial institution under the terms
of any Tri-Party Agreement and such failure remains uncured (or such defaulting
financial institution and applicable Tri-Party Agreement is not replaced by the
Credit Parties with a substitute financial institution and replacement Tri-Party
Agreement both reasonably acceptable to the Agent) five (5) Business Days after
the Agent gives written notice of such failure to the Borrowers' Agent; or

        (m)  The IRS shall assert, or any court shall determine, that
Kimberly-Clark's distribution of all of its shares of the Parent to
Kimberly-Clark's shareholders pursuant to the Spin-off Transaction is taxable to
Kimberly-Clark under Section 355(c), Section 355(e) or any other section of the
Code, or Kimberly-Clark shall make any claim for indemnity under the Spin-off
Tax Sharing Agreement related to the taxable nature of the Spin-off Transaction,
which claim for indemnity could reasonably be expected to have a Material
Adverse Effect; or

        (n)   A Change of Control shall occur.

In addition, if any of the following events shall occur, then (1) the Loans, the
Letter of Credit Advances, the Commitment Fees and all other Obligations then
outstanding and payable hereunder shall automatically, without demand,
presentment, protest, notice of intent to accelerate, notice of acceleration or
other notice to any Person of any kind, all of which are hereby expressly WAIVED
by each Credit Party, become immediately due and payable and (2) all Commitments
and further obligations to issue any additional Letters of Credit shall be
immediately and automatically terminated:

        (o)   Any Credit Party or any of their Subsidiaries shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing; or

93

--------------------------------------------------------------------------------






        (p)   An involuntary proceeding shall be commenced against any Credit
Party or any of their Subsidiaries seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 60 days; or

        (q)   Any involuntary order shall be entered in any proceeding against
any Credit Party or any of their Subsidiaries decreeing the dissolution,
liquidation or split-up thereof, and such order shall remain in effect for sixty
(60) days; or

        (r)   Any Credit Party or any of their Subsidiaries shall admit in
writing its inability to pay its debts as they become due; or

        (s)   Any Credit Party or any of their Subsidiaries shall suffer any
writ of attachment or execution or any similar process to be issued or levied
against it or any substantial part of its Property which is not released,
stayed, bonded or vacated within thirty (30) days after its issue or levy; or

        (t)    Any court shall order a meeting of the creditors, or any class of
creditors that includes any of the Lender Parties on account of any of the
Obligations, of any Credit Party or any of their Subsidiaries, or any Credit
Party or any of their Subsidiaries shall request or apply for any such order, or
take any corporate action to authorize any such request or application.

        8.2    Remedies Cumulative.    No remedy, right or power conferred upon
the Agent, the Canadian Collateral Agent or any Lender is intended to be
exclusive of any other remedy, right or power given hereunder or now or
hereafter existing at law, in equity, or otherwise, and all such remedies,
rights and powers shall be cumulative.

        9.    The Agent; the Canadian Collateral Agent.    

        9.1    Appointment, Powers and Immunities.    Each Lender hereby
irrevocably appoints and authorizes the Agent to act as its agent hereunder and
under the Letters of Credit and the other Loan Documents with such powers as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto. Each Lender hereby
irrevocably appoints and authorizes the Canadian Collateral Agent to act as its
agent hereunder and the other Loan Documents with such powers as are
specifically delegated to the Canadian Collateral Agent by the terms hereof and
thereof, together with such other powers as are reasonably incidental thereto.
Each Lender hereby irrevocably appoints and authorizes the Agent to act as its
agent under the Letters of Credit which the Agent has issued with such powers as
are specifically delegated to the Agent by the terms hereof and thereof,
together with such other powers as are reasonably incidental thereto. The Agent
or the Canadian Collateral Agent may each perform any and all of their
respective duties and exercise their respective rights and powers by or through
any one or more sub-agents appointed by either the Agent or the Canadian
Collateral Agent in its reasonable credit judgment. The exculpatory, indemnity,
and expense reimbursement provisions of the Loan Documents shall apply to any
such sub-agent in such capacity. The Agent (which such term as used in this
Section 9, shall, in each case, (i) include references to the Canadian
Collateral Agent, mutatis mutandis, and (ii) include reference to its (and the
Canadian Collateral Agent's) Affiliates and its own (and the Canadian Collateral
Agent's) and its (and the Canadian Collateral Agent's) Affiliates' officers,
directors, employees' and agents (including any sub-agents)) (a) shall not have
duties or responsibilities except those expressly set forth in this Agreement,
the Letters of Credit and the other Loan Documents, and shall not by reason of
this Agreement or any other Loan Document be a trustee for any Lender; (b) shall
not

94

--------------------------------------------------------------------------------



be responsible to any Lender for any recitals, statements, representations or
warranties contained in this Agreement, the Letters of Credit or any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement, the Letters of Credit or
any other Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, the Letters of Credit or any
other Loan Document or any other certificate or document referred to or provided
for herein or therein or any property covered thereby or for any failure by any
Party or any other Person (other than the Agent) to perform any of its
obligations hereunder or thereunder; (c) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder or under the Letters
of Credit or any other Loan Document except to the extent requested by the
Required Lenders, provided that the Agent shall not be required to take any
action which exposes the Agent to personal liability or which is contrary to
this Agreement or any other Loan Documents or applicable law, and (d) shall not
be responsible for any action taken or omitted to be taken by it hereunder or
under the Letters of Credit or any other Loan Document or any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, INCLUDING PURSUANT TO ITS OWN NEGLIGENCE, except to the
extent it is determined by a final judicial decision that such act or omission
constituted its own gross negligence or willful misconduct. The Agent may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by them with
reasonable care. Without in any way limiting any of the foregoing, each Lender
acknowledges that the Agent shall not have any greater responsibility in the
operation of the Letters of Credit than is specified in the Uniform Customs and
Practice for Documentary Credits (1993 Revision, International Chamber of
Commerce Publication No. 500 or any successor publication). In any foreclosure
proceeding concerning any collateral for the Notes, each holder of a Note if
bidding for its own account or for its own account and the accounts of other
Lenders is prohibited from including in the amount of its bid an amount to be
applied as a credit against its Note or the Notes of the other Lenders, instead
such holder must bid in cash only. However, in any such foreclosure proceeding,
the Agent may (but shall not be obligated to) submit a bid for all Lenders
(including itself) in the form of a credit against the Notes of all of the
Lenders, and the Agent or its designee may (but shall not be obligated to), with
the consent of the Required Lenders, accept title to such collateral for and on
behalf of all Lenders. The Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Agent in its reasonable credit judgment.

        9.2    Reliance.    The Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telex, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel (which may be counsel for the
Credit Parties), independent accountants and other experts selected by the
Agent. As to any matters not expressly provided for by this Agreement, the
Letters of Credit or any other Loan Document, the Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and
thereunder in accordance with instructions of the Required Lenders, and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.

        9.3    Defaults.    The Agent shall not be deemed to have knowledge of
the occurrence of a Default or Event of Default unless it has received notice
from a Lender or the Borrowers' Agent specifying such Default or Event of
Default and stating that such notice is a "Notice of Default." In the event that
the Agent receives such a notice of the occurrence of a Default or Event of
Default, the Agent shall give prompt notice thereof to the Lenders (and shall
give each Lender prompt notice of each such non-payment). The Agent shall
(subject to Section 9.7 hereof) take such action with respect to such Default or
Event of Default as shall be directed by the Required Lenders and within its
rights under the Loan Documents and at law or in equity, provided that,

95

--------------------------------------------------------------------------------






unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, permitted or within its rights under any of the Loan Documents or under
applicable law with respect to such Default or Event of Default.

        9.4    Rights as a Lender.    With respect to its Commitment, the Loans
and any Letter of Credit Exposure Amount, the Agent in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Agent, and the
term "Lender" or "Lenders" shall, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent may (without having to
account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust, letter of credit, agency or
other business with any Credit Party (and any of their Affiliates) as if it were
not acting as the Agent, and the Agent may accept fees and other consideration
from any Credit Party (in addition to the fees heretofore agreed to between the
applicable Credit Parties and the Agent) for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

        9.5    Indemnification.    The Lenders agree to indemnify the Agent (to
the extent not reimbursed under Section 2.9(d), Section 2.10(h), Section 6.12,
Section 10.9 or Section 10.10 hereof, but without limiting the obligations of
the applicable Credit Parties under said Sections 2.9(d), 2.10(h), 6.12, 10.9 or
10.10), ratably in accordance with their respective Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever (INCLUDING
THE CONSEQUENCES OF THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON, but excluding any
act or omission to the extent the same is determined by a final judicial
decision to have been caused by or resulted from the gross negligence or willful
misconduct of such indemnified person) which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement, the Letters of Credit or any other Loan Document or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses which the
applicable Credit Parties are obligated to pay under Sections 2.9(d), 2.10(h),
6.12, 10.9 or 10.10 hereof but excluding, unless a Default or Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, INCLUDING
THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON, but excluding any act or omission to
the extent the same is determined by a final judicial decision to have been
caused by or resulted from the gross negligence or willful misconduct of such
indemnified person. The obligations of the Lenders under this Section 9.5 shall
survive the termination of this Agreement and the repayment of the Indebtedness
arising in connection with this Agreement.

        9.6    Non-Reliance on Agent and Other Lenders.    Each Lender agrees
that it has received current financial information with respect to the Credit
Parties and the other Parties and that it has independently and without reliance
on the Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis of the Credit Parties
and the other Parties and decision to enter into this Agreement and that it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement or any of the other Loan Documents. The Agent shall
not be required to keep itself informed as to the performance or observance by
any Party of this Agreement, the Letters of Credit or any of the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Credit Parties or any Party. Except
for notices, reports and other

96

--------------------------------------------------------------------------------






documents and information expressly required to be furnished to the Lenders by
the Agent, under the Letters of Credit or the other Loan Documents, the Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
the Credit Parties or any other Party (or any of their Affiliates) which may
come into the possession of the Agent.

        9.7    Failure to Act.    Except for action expressly required of the
Agent hereunder, under the Letters of Credit and under the other Loan Documents,
the Agent shall in all cases be fully justified in failing or refusing to act
hereunder and thereunder unless it shall receive further assurances to its
satisfaction by the Lenders of their indemnification obligations under
Section 9.5 hereof against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

        9.8    Resignation or Removal of Agent.    Subject to the appointment
and acceptance of a successor Agent as provided below, the Agent may resign at
any time by giving notice thereof to the Lenders and the Borrowers' Agent, and
the Agent may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent reasonably acceptable to the Borrowers.
If no successor Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent's
giving of notice of resignation or the Required Lenders' removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent reasonably acceptable to the Borrowers; provided, however, that
if an Event of Default has occurred which has not been waived or cured to the
satisfaction of the Agent and the Required Lenders, the Borrowers' approval of a
successor Agent shall not be required. Any successor Agent shall be a Lender
which has an office in the United States with a combined capital and surplus of
at least $2,000,000,000, and any successor Canadian Collateral Agent shall be an
Affiliate of such a Lender. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. Such successor Agent shall promptly specify by notice to
the Borrowers' Agent and the Lenders its office for the purpose of any notices
and payments hereunder. After any retiring Agent's resignation or removal
hereunder as Agent, the provisions of this Section 9 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Agent.

        9.9    Syndication Agents; Bookrunners.    Any syndication agent,
co-syndication agent, bookrunner or joint bookrunner appointed in connection
with the Loan Documents or the transactions contemplated thereby, in its
capacity as such, shall have no rights, powers, duties or responsibilities, and
no rights, powers, duties or responsibilities shall be read into this Agreement
or any other Loan Document or otherwise exist on behalf of or against any such
syndication agent, co-syndication agent, bookrunner or joint bookrunner, in its
capacity as such (in each case without prejudice to the rights, powers, duties
or responsibilities of any such Person in its capacity as a Lender, Agent,
Canadian Collateral Agent, or otherwise as a Party to any Loan Document, other
than in its capacity as syndication agent, co-syndication agent, bookrunner or
joint bookrunner). If any such syndication agent, co-syndication agent,
bookrunner or joint bookrunner resigns from such capacity, no successor
syndication agent, co-syndication agent, bookrunner or joint bookrunner, as
applicable, shall be appointed.

        10.    Miscellaneous.    

        10.1    No Waiver.    No waiver of any Default or Event of Default shall
be deemed to be a waiver of any other Default or Event of Default. No failure to
exercise and no delay on the part of the Agent, the Canadian Collateral Agent or
any Lender in exercising any right or power under

97

--------------------------------------------------------------------------------



any Loan Document or at law or in equity shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or the
abandonment or discontinuance of steps to enforce any such right or power,
preclude any further or other exercise thereof or the exercise of any other
right or power. No course of dealing between the Credit Parties and the Agent or
any Lender shall operate as a waiver of any right or power of the Agent or any
Lender. No notice to or demand on any Credit Party or any other Person shall
entitle the Credit Parties or any other Person to any other or further notice or
demand in similar or other circumstances.

        10.2    Notices.    Except as otherwise expressly permitted hereunder or
under any other Loan Document, all notices under the Loan Documents shall be in
writing and either (i) delivered to the intended recipient, (ii) sent via
overnight courier, or (iii) sent by facsimile (promptly confirmed by mail,
except for any notice pursuant to Section 4. l(a) hereof which need not be
confirmed by mail), in each case to the intended recipient at the "Address for
Notices" specified below its name on the signature pages hereof; or, as to any
Lender who is a signatory hereto, at such other address as shall be designated
by such Lender in a notice to the Borrowers' Agent and the Agent given in
accordance with this Section 10.2 or to such other address as a party may
designate in a notice given in accordance with the provisions of this
Section 10.2. The Borrowers' Agent may change its address for purposes hereof by
providing written notice of such address change to the Lenders and the Agent in
accordance with the provisions of this Section 10.2, with any such change in
address only being effective ten (10) Business Days after such change of address
has been deemed given in accordance with the provisions hereof. Notices shall be
deemed to have been given (whether actually received or not) when delivered (or,
if sent via overnight courier, on the next Business Day after the date sent);
provided, however, that the notices required or permitted by Sections 2.2(b) and
4.1(a) hereof shall be effective only when actually received by the Agent.

        10.3    Governing Law.    UNLESS OTHERWISE SPECIFIED THEREIN, EACH LOAN
DOCUMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE UNITED STATES OF AMERICA.

        10.4    Survival; Parties Bound.    All representations, warranties,
covenants and agreements made by or on behalf of the Credit Parties in
connection herewith shall survive the execution and delivery of the Loan
Documents and shall not be affected by any investigation made by any Person. The
term of this Agreement shall be until the termination or lapse of all
Commitments, the final maturity of each Note, the payment of all amounts due
under the Loan Documents, and the return of all outstanding Letters of Credit
(or the cash collateralization of all outstanding Letters of Credit in an amount
equal to 110% of the aggregate Letter of Credit Exposure Amount then
outstanding).

        10.5    Counterparts.    This Agreement may be executed in several
identical counterparts, and by the parties hereto on separate counterparts, and
each counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.

        10.6    Limitation of Interest.    The Credit Parties and the Lenders
intend to strictly comply with all applicable laws, including applicable usury
laws, if any. Accordingly, the provisions of this Section 10.6 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section, even if such provision
declares that it controls. As used in this Section, the term "interest" includes
the aggregate of all charges, fees, benefits or other compensation which
constitute interest under applicable law, provided, that, to the maximum extent
permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal or in unequal

98

--------------------------------------------------------------------------------






parts during the full term of the Loans and the Commitments so that interest for
the entire term does not exceed the Highest Lawful Rate. In no event shall the
Borrowers or any other Person be obligated to pay, or the Agent or any Lender
have any right or privilege to reserve, receive or retain, (Y) any interest in
excess of the maximum amount of nonusurious interest permitted under the laws of
the United States or of any state, if any, which are applicable to the Agent or
such Lender, respectively, or (Z) total interest in excess of the amount which
the Agent or such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Loans at the Highest Lawful Rate, if any, applicable to the Agent or such
Lender. None of the terms and provisions contained in this Agreement or in any
other Loan Document which directly or indirectly relate to interest shall ever
be construed without reference to this Section 10.6, or be construed to create a
contract to pay any Lender for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate applicable to such Lender. If
the term of any Loans or the Notes is shortened by reason of acceleration of
maturity as a result of any Default or Event of Default or by any other cause,
or by reason of any required or permitted prepayment, and if for that (or any
other) reason the Agent or any Lender at any time is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate applicable to the Agent or such Lender, then and in any such event all of
any such excess interest owed to or received by the Agent or such Lender shall
be canceled automatically as of the date of such acceleration, prepayment or
other event which produces the excess, and, if such excess interest has been
paid to the Agent or such Lender, it shall be credited pro tanto against the
then-outstanding principal balance of the Borrowers' obligations to the Agent or
such Lender, effective as of the date or dates when the event occurs which
causes it to be excess interest, until such excess is exhausted or all of such
principal has been fully paid and satisfied, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor.

        10.7    Survival.    The obligations of the Borrower under Sections 2.3,
2.4(b), 2.9, 2.10(h), 10.9, 10.10 and 10.17 hereof shall survive the repayment
of the Loans and all other Obligations, the termination of the Commitments and
the cancellation or expiration of the Letters of Credit.

        10.8    Captions.    The headings and captions appearing in the Loan
Documents have been included solely for convenience and shall not be considered
in construing the Loan Documents.

        10.9    Expenses, Etc.    The Borrowers agree to pay or reimburse on
demand of the Agent the following: (a) the reasonable fees and expenses of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Agent, or any other
legal counsel (including Canadian counsel) engaged by the Agent or the Canadian
Collateral Agent in connection with (i) the preparation, execution and delivery
of this Agreement (including the exhibits and schedules hereto) and the Loan
Documents and the making of the Loans and the issuance of Letters of Credit
hereunder and (ii) any modification, supplement or waiver of any of the terms of
this Agreement, the Letters of Credit or any other Loan Document; (b) all
out-of-pocket costs and expenses (including attorneys' fees) of the Lenders, the
Agent and the Canadian Collateral Agent, or any of them, in connection with any
Default or Event of Default or the enforcement of this Agreement, the Letters of
Credit or any other Loan Documents; (c) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement, any Letter of Credit or any
other Loan Document or any other document referred to herein or therein; (d) all
out-of-pocket costs, expenses, taxes, assessments and other charges incurred by
the Agent or the Canadian Collateral Agent in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement, any other Loan Document or any document referred to herein or
therein, and the cost of title insurance; and (e) reasonable expenses of due
diligence incurred by the Agent prior to or as of the Closing Date.

99

--------------------------------------------------------------------------------






        10.10    Indemnification.    The Borrowers agree to indemnify the Agent,
the Canadian Collateral Agent, the Lenders and each Affiliate thereof and their
respective directors, officers, employees and agents from, and hold each of them
harmless against, any and all losses, liabilities (including Environmental
Liabilities), claims (including Environmental Claims) or damages to which any of
them may become subject, insofar as such losses, liabilities, claims or damages
arise out of or result from any (a) actual or proposed use by any Credit Party
of the proceeds of any extension of credit (whether a Loan or a Letter of
Credit) by any Lender hereunder, (b) breach by any Credit Party of this
Agreement or any other Loan Document, (c) violation by any Credit Party or any
of their Subsidiaries of any law, rule, regulation or order including any
Requirements of Environmental Law, (d) Liens or security interests granted on
any Property pursuant to or under the Loan Documents, to the extent resulting
from any Hazardous Substance located in, on or under any such Property,
(e) ownership by the Lenders, the Agent or the Canadian Collateral Agent of any
Property following foreclosure under the Loan Documents, to the extent such
losses, liabilities, claims or damages arise out of or result from any Hazardous
Substance, located in, on or under such Property prior to or at the time of such
foreclosure, including losses, liabilities, claims or damages which are imposed
upon Persons under laws relating to or regulating Hazardous Substances, solely
by virtue of ownership, (f) any Lender, the Agent or the Canadian Collateral
Agent being deemed an operator of any such Property by a court or other
regulatory or administrative agency or tribunal or other third party, to the
extent such losses, liabilities, claims or damages arise out of or result from
any Hazardous Substance, petroleum, petroleum product or petroleum waste located
in on or under such Property at or prior to any foreclosure thereon under the
Loan Document, or (g) investigation, litigation or other proceeding (including
any threatened investigation or proceeding) relating to any of the foregoing,
and the Borrowers agree to reimburse the Agent, the Canadian Collateral Agent
and each Lender, and each Affiliate thereof and their respective directors,
officers, employees, counsel and agents, upon demand for any out-of-pocket
expenses (including reasonable legal fees) incurred in connection with any such
investigation or proceeding, AND WHETHER ANY SUCH LOSS, LIABILITY, CLAIM OR
DAMAGE RESULTS FROM THE NEGLIGENCE OF ANY SUCH INDEMNIFIED PERSON; but excluding
any such losses, liabilities, claims, damages or expenses incurred by a Person
or any Affiliate thereof or their respective directors, officers, employees,
counsel or agents to the extent the same is determined by a final judicial
decision to have been caused by or resulted from the gross negligence or willful
misconduct of such Person, Affiliate, director, officer, employee, counsel or
agent. No party hereto, nor any other Person indemnified hereunder, shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems or for any special, indirect, consequential or punitive
damages in connection with the Loan Documents or the transaction contemplated
thereby.

        10.11    Amendments, Waivers, Etc.    No amendment, modification or
waiver of any provision of this Agreement, the Notes or any other Loan Document,
nor any consent to any departure by the Credit Parties or any of their
Subsidiaries, nor by the Agent, the Canadian Collateral Agent or any Lenders
therefrom, shall in any event be effective unless the same shall be agreed or
consented to in writing by the Required Lenders and the Borrowers, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no such amendment, waiver or
consent shall, unless consented to in writing by each affected Lender, do any of
the following: (a) increase the Total Commitment or any Commitment of any such
Lender or subject the Agent, the Canadian Collateral Agent or any such Lender to
any additional obligations; (b) reduce the principal of, or interest on, any
Loan, any Letter of Credit Exposure Amount or any fee hereunder (provided, that
any waiver of Default Rate interest shall not be considered a reduction of
interest); (c) waive or postpone any scheduled date fixed for any payment of
principal of, or interest on, any Loan, any Letter of Credit Exposure Amount or
any

100

--------------------------------------------------------------------------------






fee or other sum to be paid hereunder; (d) change the percentage of any of the
Commitments or of the aggregate unpaid principal amount of any of the Loans, any
Letter of Credit Exposure Amount, or the number of Lenders which shall be
required for the Lenders or any of them to take any action under this Agreement;
(e) increase any of the applicable Borrowing Base advance rates or sublimits;
(f) change any provision contained in Sections 2.2(d), 2.2(e), 2.7, 2.11,
10.9(b) or 10.10 hereof or this Section 10.11 or Section 10.16 hereof;
(g) release the Borrowers from liability for any of the Obligations; (h) release
any Guarantor from any Guaranty; (i) other than as expressly permitted by this
Agreement, release any Collateral for any of the Obligations if the value of
such Collateral (excluding the value of all other Collateral released pursuant
to Section 7.4(f)(4) or 10.21(f) hereof) exceeds $2,000,000 in the aggregate, as
reasonably determined by the Agent; (j) change any of the definitions of
"Obligations" or "Required Lenders" contained herein; or (k) change any of the
definitions of "Eligible Equipment," "Eligible Inventory," "Eligible Real
Estate," "Eligible Receivables," "Ineligible Receivables," or "Ineligible
Inventory" contained herein, if the effect of any such change would be to
materially increase the Borrowing Base, and provided further that nothing in
this Section 10.11 shall affect, limit or restrict the Agent's right to
establish, fix, reduce, increase or otherwise revise any standards of
eligibility for any items included within the Borrowing Base or any Reserves,
from time to time in accordance with other provisions of this Agreement and
subject to the limitations set forth herein. Anything in this Section 10.11 to
the contrary notwithstanding, no amendment, waiver or consent shall be made with
respect to Section 9 without the written consent of the Agent and the Canadian
Collateral Agent, and no amendment, waiver or consent shall amend, modify or
otherwise affect the rights or duties of the Swingline Lender hereunder without
the prior written consent of the Swingline Lender. Notwithstanding any contrary
provision hereof, if any Lender fails to consent to any of the above-described
items requiring the unanimous consent of the Lenders when such consent has been
agreed to by the Agent and the Required Lenders, the Agent or the Borrowers
shall be entitled to cause such non-consenting Lender to be replaced hereunder
by an Eligible Assignee in compliance with all relevant provisions of
Section 10.12 hereof without payment of any prepayment or termination fee. In
such event, such non-consenting Lender agrees to abide by the relevant
provisions of Section 10.12 hereof in connection with the replacement of such
non-consenting Lender by the Eligible Assignee secured by the Agent or the
Borrowers. Notwithstanding the foregoing right of the Borrowers to replace any
such non-consenting Lender, neither the Agent nor any Lender shall have any
obligation to the Borrowers to find or locate any substitute lender or lenders
to replace any such non-consenting Lender.

        10.12    Successors and Assigns.    

        (a)   This Agreement shall be binding upon and inure to the benefit of
the Credit Parties, the Agent, the Canadian Collateral Agent and the Lenders and
their respective successors and permitted assigns, provided that the undertaking
of the Lenders hereunder to make Loans to the Borrowers and to issue Letters of
Credit for the account of the Borrowers shall not inure to the benefit of any
successor of the Borrowers. The Borrowers may not assign or transfer any of
their rights or obligations hereunder without the prior written consent of all
of the Lenders (and any attempted assignment or transfer by the Borrowers
without such consent shall be null and void), and no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.12. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than (i) the parties hereto, their
respective successors and assigns permitted hereby, (ii) any participant of a
Lender (to the extent provided in subparagraph (b) below), and (iii) to the
extent expressly set forth herein, the Affiliates of the Agent and each of the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

101

--------------------------------------------------------------------------------







        (b)   Each Lender may sell participations to any Person in all or part
of any Loan, or all or part of its Notes, the Letter of Credit Exposure Amount,
the Swingline Exposure or Commitments, to another bank or other entity, in which
event, without limiting the foregoing, the provisions of Sections 10.10 and
10.16 shall inure to the benefit of each purchaser of a participation and the
pro-rata treatment of payments, as described in Section 2.12, shall be
determined as if such Lender had not sold such participation. In the event any
Lender shall sell any participation: (i) the Borrowers, the Agent, the Canadian
Collateral Agent and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such selling Lender's
rights and obligations under the Loan Documents (including the Note(s) held by
such selling Lender), (ii) such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrowers relating to the
Loans, Letter of Credit Exposure Amount and Swingline Exposure, including the
right to approve any amendment, modification or waiver of any provision of this
Agreement other than (and then only if expressly permitted by the applicable
participation agreement) amendments, modifications or waivers with respect to
(A) any reduction of fees payable hereunder to the Lender, (B) any reduction of
the amount of principal or the rate of interest payable on, or the dates fixed
for the scheduled repayment of principal of, the Loans and other sums to be paid
to the Lenders hereunder, and (C) any postponement of any date for the payment
of any amount payable in respect of the Loans of such Lender, and (iii) the
Borrowers agree, to the fullest extent they may effectively do so under
applicable law, that any participant of a Lender may exercise all rights of
set-off, bankers' lien, counterclaim or similar rights with respect to such
participation as fully as if such participant were a direct holder of Loans if
such Lender has previously given notice of such participation to the Borrowers.

        (c)   Each Lender may assign to one or more Lenders or Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the same portion of
the related Loans at the time owing to it, the related Note or Notes held by it
and its Letter of Credit Exposure Amount) (a "Ratable Assignment"); provided,
however, that, (i) the Agent and the Borrowers must give their respective prior
written consent, which consent will not be unreasonably withheld, conditioned or
delayed (except that the Borrowers' consent to any such assignment shall not be
required if (A) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund or (B) an Event of Default has occurred which has not been waived
or cured to the satisfaction of the Agent and the Required Lenders), (ii) the
aggregate amount of the applicable Commitment, Loans, Letter of Credit Exposure
Amount and Swingline Exposure (without duplication) of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance (as defined below) with respect to such assignment is delivered to
the Agent) shall in no event be less than $5,000,000 (except for certain
exceptions approved by the Borrowers and the Agent) and shall be in an amount
that is an integral multiple of $1,000,000 (unless all of the assigning Lender's
applicable Commitment, Loans, Letter of Credit Exposure Amount and Swingline
Exposure is being assigned); (iii) the aggregate amount of the applicable
Commitment and/or Loans of the assigning Lender immediately after each partial
assignment must be at least $5,000,000 (except for certain exceptions approved
by the Borrowers and the Agent) and shall be in an amount which is an integral
multiple of $1,000,000; provided, however, that upon the occurrence and during
the continuance of any Event of Default, any Lender shall be entitled to assign
to one or more Lenders or Eligible Assignees all of such assigning Lender's
Commitment, Loans, Letter of Credit Exposure Amount and Swingline Exposure in
accordance with the other terms of this Section 10.12; and (iv) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in its records, and to the Borrowers' Agent, for its acceptance on
behalf of the Borrowers if the Borrowers' approval of such assignment is

102

--------------------------------------------------------------------------------






otherwise required under the terms of this Section 10.12, an Assignment and
Acceptance in substantially the form of Exhibit Q annexed hereto, or in such
other form as may be approved by the Agent (each an "Assignment and Acceptance")
with blanks appropriately completed, together with any Note or Notes subject to
such assignment and a processing and recordation fee of $3,500 (for which the
Borrowers shall have no liability). Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five (5) Business Days
after the execution thereof, unless a shorter period of time may be agreed to by
the Agent in its sole and absolute discretion, (A) the assignee thereunder shall
be a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder and (B) the Lender
thereunder shall, to the extent provided in such assignment, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

        (d)   By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, such Lender
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assignor
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Credit Parties or any of their
Subsidiaries or the performance or observance by the Credit Parties of any of
their obligations under any of the Loan Documents; (iii) such assignee confirms
that it has received a copy of this Agreement and the other Loan Documents,
together with copies of the financial statements of the Credit Parties
previously delivered in accordance herewith and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it will keep confidential all information with respect to the
Credit Parties furnished to it by the Credit Parties, such assignor Lender, the
Agent or the Canadian Collateral Agent (other than information generally
available to the public or otherwise available to the Agent on a
non-confidential basis or otherwise permitted pursuant to the terms of this
Agreement); (v) such assignee will, independently and without reliance upon the
Agent, the Canadian Collateral Agent, such assignor Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (vi) such assignee appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all obligations that by the
terms of the Loan Documents are required to be performed by it as a Lender.

        (e)   The Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at its office a copy of each Assignment and Acceptance delivered
to it and a register containing the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, and the Letter of
Credit Exposure Amount and Swingline Exposure of, each Lender from time to time
(the "Register"). The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Agent, the Canadian Collateral
Agent and the Lenders shall treat each person the name of which is recorded
therein as a Lender

103

--------------------------------------------------------------------------------






hereunder for all purposes of the Loan Documents. Such records shall be
available for inspection by the Borrowers, the Canadian Collateral Agent or any
Lender at any reasonable time and from time to the upon reasonable prior notice.

        (f)    Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and the assignee thereunder together with the Note(s) subject
to such assignment, the written consent to such assignment and the fee payable
in respect thereto, the Agent shall, if such Assignment and Acceptance has been
completed with blanks appropriately filled, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers and the Lenders.
Contemporaneously with the receipt by the Borrowers of such Assignment and
Acceptance and the surrendered Note(s), the Borrowers, at their own expense,
shall execute and deliver to the Agent in exchange for the surrendered Note(s),
a new Note or Notes payable to the order of such assignee in an amount equal to
the applicable Commitment, Loans, Letter of Credit Exposure Amount and Swingline
Exposure (without duplication) assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained Commitments, Loans, Letter
of Credit Exposure Amount and/or Swingline Exposure hereunder, a new Note or
Notes to the order of the assigning Lender in an amount equal to the applicable
Commitment, Loans, Letter of Credit Exposure Amount and/or Swingline Exposure
retained by it hereunder. Such new Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note(s),
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the surrendered Note(s). Such
surrendered Note shall be marked canceled and returned to the Borrowers' Agent.

        (g)   Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.12, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Credit Parties and/or any Subsidiary of the Credit
Parties furnished to such Lender by or on behalf of the Credit Parties or such
applicable Subsidiary, so long as such assignee or participant or proposed
assignee or participant confirms that it will keep confidential all information
with respect to the Credit Parties furnished to it by the Credit Parties, such
assignor Lender, the Agent or the Canadian Collateral Agent (other than
information generally available to the public or otherwise available to the
Agent on a non-confidential basis or otherwise permitted pursuant to the terms
of this Agreement).

        (h)   Notwithstanding anything herein to the contrary, any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

        10.13    Entire Agreement.    This Agreement and the other Loan
Documents embody the entire agreement and understanding among the Credit
Parties, the Agent, the Canadian Collateral Agent and the Lenders relating to
the subject matter hereof and supersede all prior proposals, agreements and
understandings relating to the subject matter hereof. Any conflict between the
provisions of this Agreement and the provisions of any other Loan Documents
shall be governed by the provisions of this Agreement. The Credit Parties
certify that they are relying on no representation, warranty, covenant or
agreement except for those set forth in this Agreement and the other Loan
Documents of even date herewith.

104

--------------------------------------------------------------------------------



        10.14    Severability.    If any provision of any Loan Documents shall
be invalid, illegal or unenforceable in any respect under any applicable law,
the validity, legality and enforceability of the remaining provisions shall not
be affected or impaired thereby.

        10.15    Disclosures.    Every reference in the Loan Documents to
disclosures of the Borrower or other Credit Parties to the Agent and the Lenders
in writing, to the extent that such references refer to disclosures at or prior
to the execution of this Agreement, shall be deemed strictly to refer only to
written disclosures delivered to the Agent and the Lenders in an orderly manner
prior to or concurrently with the execution hereof.

        10.16    Capital Adequacy.    

        (a)   If after the date of this Agreement, any Lender shall have
determined that the adoption or effectiveness (regardless of whether previously
announced) after the date of this Agreement of any applicable Legal Requirement
or treaty regarding capital adequacy, or any change therein after the date of
this Agreement, or any change in the interpretation or administration thereof by
any Governmental Authority or comparable agency charged with the interpretation
or administration thereof after the date of this Agreement, or compliance by any
Lender with any request or directive regarding capital adequacy made or adopted
after the date of this Agreement (whether or not having the force of law) of any
such Governmental Authority, has or would have the effect of increasing the cost
of, or reducing the rate of return on the capital of such Lender (or any holding
company of which such Lender is a part) as a consequence of its obligations
hereunder or under any Letter of Credit or its Note to a level below that which
such Lender or holding company could have achieved but for such adoption, change
or compliance by an amount deemed by such Lender to be material, then from time
to time, upon demand by such Lender (with a copy to the Agent) in the form of a
certificate stating the cause of such demand and reasonably detailed
calculations therefor, the Borrowers (subject to Section 10.6 hereof) agree to
pay to such Lender such additional amount or amounts as will compensate such
Lender or holding company for such reduction.

        (b)   The certificate of any Lender setting forth such amount or amounts
as shall be necessary to compensate such Lender or its holding company as
specified in Subsection 10.16(a) above (and setting forth the calculation
thereof in reasonable detail) shall be conclusive and binding, absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within five (5) Business Days after such Lender delivers such
certificate. In preparing such certificate, such Lender may employ such
assumptions and allocations of costs and expenses as it shall in good faith deem
reasonable and may use any reasonable averaging and attribution method.

        (c)   If any Lender requests compensation from the Borrowers under this
Section 10.16 or under Sections 2.9(b) or 10.17, then at any time within
120 days after receipt by the Borrowers' Agent of the certificate from such
Lender regarding the circumstances and calculation of the applicable
compensation so requested, the Borrowers shall have the right to seek and obtain
one or more substitute lenders approved by the Agent (which approval shall not
be unreasonably withheld so long as each such substitute lender is an Eligible
Assignee) to replace such Lender hereunder in compliance with all relevant
provisions of Section 10.12 hereof. In such event, the Agent or the Borrowers
shall be entitled to cause such Lender so requesting compensation to be replaced
hereunder by an Eligible Assignee in compliance with all relevant provisions of
Section 10.12 hereof without payment of any prepayment or termination fee, and,
any such Lender so requesting compensation agrees to abide by the relevant
provisions of Section 10.12 hereof in connection with the replacement of such
non-consenting Lender by the Eligible Assignee secured by the Agent or the
Borrowers.

105

--------------------------------------------------------------------------------






Contemporaneously with the replacement of such Lender hereunder with one or more
such substitute lenders, the Borrowers shall cause such substitute lender(s) to
pay in full, as the purchase price for such assignment, the Obligations owed to
such replaced Lender, including all accrued, unpaid interest thereon and any
Consequential Loss owing by the Borrowers to such replaced Lender as a result of
such payment, without payment to such replaced Lender of any prepayment fee
otherwise payable to such Lender under the terms of Section 2.4(b) above.
Notwithstanding the foregoing terms and provisions of this Section 10.16,
(i) the Borrowers shall remain obligated to make timely payment of the
additional compensation set forth in the certificate presented to the Borrowers
by such replaced Lender under the terms of Section 10.16(b) above for the
periods prior to the applicable replacement date, and (ii) neither the Agent nor
any Lender shall have any obligation to the Borrowers to find or locate any
substitute lender or lenders to replace any Lender requesting compensation from
the Borrowers under this Section 10.16.

        (d)   Failure or delay on the part of any Lender Party to demand
compensation pursuant to this Section 10.16 or under Sections 2.9(b) or 10.17
shall not constitute a waiver of such Lender Party's right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender Party pursuant to any such section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender Party (or the
Agent on behalf of such Lender Party) notifies the Borrower of the circumstance
giving rise to such increased costs or reductions and of such Lender Party's
intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs or reductions arises with
retroactive effect, then the 180-day period referred to above shall be extended
to include the period of retroactive effect thereof.

        10.17    Taxes.    

        (a)   As used in this Section 10.17, the following terms shall have the
following meanings:

          (i)  "Indemnifiable Tax" means any Tax, but excluding, in any case,
any Tax that (a) would not be imposed in respect of a payment to a Lender or a
holder of any of the Notes under this Agreement, under the Notes held by such
holder, under any Letter of Credit or under any of the other Loan Documents
except for a present or former connection between the jurisdiction of the
Governmental Authority imposing such Tax and such holder (or a shareholder or
other Person with an interest in such holder), including a connection arising
from such holder's (or shareholder of such holder or such other Person) being or
having been a citizen or resident of such jurisdiction, or being or having been
organized, present or engaged in a trade or business in such jurisdiction, or
having or having had a permanent establishment or fixed place of business in
such jurisdiction, but excluding a connection arising solely from such Lender or
holder having executed, delivered, performed its obligations or received a
payment under, or enforced, this Agreement, the Notes held by such holder, any
Letter of Credit or any other Loan Documents, or (b) is an income or franchise
tax imposed on net income, net profits or gross receipts by any Governmental
Authority of a jurisdiction with respect to which any Lender, a holder of any of
the Notes, an issuer of any Letter of Credit or a recipient of any payment under
this Agreement or any of the other Loan Documents has a present or former
connection, including a connection arising from such holder's, issuer's or
recipient's, as the case may be (or a shareholder or other Person with an
interest in such holder, issuer or recipient, as the case may be), being or
having been a citizen or resident of such jurisdiction, or being or having been
organized, present or engaged in a trade or business in such jurisdiction, or
having or having had a permanent establishment or fixed place of business in
such jurisdiction, but excluding a connection arising solely from such Lender,
holder, issuer, or recipient, as the case may be, having executed, delivered,

106

--------------------------------------------------------------------------------



performed its obligations or received a payment under, or enforced, this
Agreement, the Notes held by such holder, any Letter of Credit or any other Loan
Documents.

         (ii)  "Other Tax" means any present or future recording, stamp,
documentary, excise, transfer, sales, property or similar tax, levy, impost,
duty, charge, assessment or fee arising from any payment made under this
Agreement, any Note, any Letter of Credit or any other Loan Document or from the
execution, delivery or enforcement of any Loan Document.

        (iii)  "Tax" means any present or future tax, levy, impost, duty,
charge, assessment or fee of any nature (including interest thereon and
penalties and additions thereto) that is imposed by any Governmental Authority
in respect of a payment to a holder of any of the Notes under this Agreement,
under the Notes or under any of the other Loan Documents.

        (b)   If any Credit Party is required by any applicable Legal
Requirement to make any deduction or withholding for or on account of any Tax
from any payment to be made by it under this Agreement, under the Notes, under
any Letter of Credit or under any other Loan Documents, then the Credit Party
shall (i) promptly notify the applicable Lender, the holder of Notes or other
relevant Persons hereunder that is entitled to such payment of such requirement
to so deduct or withhold such Tax, (ii) pay to the relevant Governmental
Authorities the full amount required to be so deducted or withheld,
(iii) promptly forward to such Lender, holder or other relevant Person an
official receipt (or certified copies thereof), or other documentation
reasonably acceptable to such holder or other relevant Person, evidencing such
payment to such Governmental Authorities and (iv) if such Tax is an
Indemnifiable Tax, pay to such Lender, holder or other relevant Person, in
addition to whatever net amount of such payment is paid to such holder or other
relevant Person, such additional amount as is necessary to ensure that the total
amount actually received by such holder or other relevant Person (free and clear
of Indemnifiable Tax imposed on or with respect to such additional amount) will
equal the full amount of the payment such holder or other relevant Person would
have received had no such deduction or withholding been required.

        (c)   In addition, the relevant Credit Party or Credit Parties shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

        (d)   Without duplication of the Credit Parties' obligations on account
of Indemnifiable Taxes and Other Taxes pursuant to Sections 10.17(b) and
10.17(c), the Credit Parties shall indemnify the Agent and each Lender, within
ten (10) Business Days after written demand therefor, for the full amount of any
Indemnifiable Taxes or Other Taxes paid by the Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Credit Parties under this Agreement, any Note, any Letter of Credit or any
other Loan Document (including Indemnifiable Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 10.17) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnifiable Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability, describing the
requested amounts in reasonable detail, delivered to the Credit Parties by a
Lender, or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

        (e)   Each Lender or holder of a Note shall, upon request by the Credit
Parties, take requested measures to mitigate the amount of Indemnifiable Tax
required to be deducted or withheld from any payment made by the Credit Parties
under this Agreement, under the

107

--------------------------------------------------------------------------------






Notes or under any other Loan Documents if such measures can, in the sole and
absolute opinion of such Lender or holder, be taken without such Person
suffering any economic, legal, regulatory or other disadvantage (provided,
however, that no such Person shall be required to designate a funding office
that is not located in the United States of America).

        (f)    Any Foreign Lender that is entitled to an exemption from or
reduction of the deduction, withholding or payment of an Indemnifiable Tax or
Other Tax under the law of the United States or the jurisdictions in which the
Credit Parties are located (or any political subdivision thereof), or any treaty
to which any such jurisdiction is a party, with respect to payments under this
Agreement, under any Note, under any Letter of Credit or under any other Loan
Document shall deliver to the Credit Parties and the Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Credit Parties as
will permit such payments to be made without deduction or withholding or at a
reduced rate. Without limiting the generality of the foregoing, in the event
that the relevant Credit Party is resident for tax purposes in the United
States, any Foreign Lender shall deliver to the Credit Party and the Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Credit Parties or the
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

        (1)   duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

        (2)   duly completed copies of IRS Form W-8ECI,

        (3)   in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Credit Party within the meaning of section 881(c)(3)(B) of the Code, or
(C) a "controlled foreign corporation" described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of IRS Form W-8BEN, or

        (4)   any other form prescribed by applicable law as a basis for
claiming exemption from U.S. federal income tax withholding duly completed
together with such supplementary documentation as may be prescribed by
applicable law,

in all cases properly completed and duly executed by such Foreign Lender
claiming complete exemption from withholding of U.S. federal income tax on all
payments by the Credit Parties under this Agreement, under any Note, under any
Letter of Credit or under any other Loan Document. The Credit Parties shall not
be required to pay additional amounts to any Foreign Lender pursuant to this
Section 10.17 to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Foreign Lender to comply with
this clause (f) (unless such failure is due to a change in treaty, law or
regulation, or any interpretation or administration thereof by any Governmental
Authority, occurring after the date on which a form, certificate or other
document originally was required to be provided).

        (g)   Each Lender and each Note holder agrees that if, in its good faith
opinion, it has subsequently recovered or received a permanent net tax benefit
with respect to any amounts of Taxes (i) previously paid by it and as to which
it has been indemnified by or on behalf of the Borrowers or (ii) previously
deducted by the Credit Parties (including, without limitation, any Indemnifiable
Taxes deducted from any additional amounts paid under clause (b) above), the
relevant Lender or Note holder, as the case may be, shall reimburse the Credit
Parties to

108

--------------------------------------------------------------------------------






the extent of the amount of any such recovery or permanent net tax benefit (but
only to the extent of any indemnity payments made, or additional amounts paid,
by or on behalf of the Credit Parties under this Section 10.17 with respect to
the Taxes giving rise to such recovery or tax benefit); provided, however, that
the Credit Parties, upon the request of the Lender or Note holder, as the case
may be, agree to repay to such Lender or Note holder, as the case may be, the
amount paid over to the Credit Parties (together with penalties, interest or
other charges), in the event such Lender or Note holder is required to repay
such amount to the relevant Governmental Authority.

        10.18    Waiver of Claim.    Each Borrower hereby waives and releases
the Agent, the Canadian Collateral Agent and all Lenders from any and all claims
or causes of action which the Borrowers or any of them may own, hold or claim in
respect of any of the Agent, the Canadian Collateral Agent or any Lenders as of
the date of this Agreement.

        10.19    Right of Setoff.    The Lender Parties each are hereby
authorized at any time and from time to time, without notice to any Credit Party
(any such notice being expressly waived by the Credit Parties by their execution
of the applicable Loan Documents), to setoff and apply any and all deposits
(general or special, time or demand, provisional or final, whether or not such
setoff results in any loss of interest or other penalty, and including without
limitation all certificates of deposit) at any time held, and any other funds or
property at any time held, and other Indebtedness at any time owing by the
Agent, the Canadian Collateral Agent or such other Lender Party to or for the
credit or the account of any such Credit Party against any and all of the
Obligations irrespective of whether or not Agent, the Canadian Collateral Agent
or such other Lender Party shall have made any demand under this Agreement, the
Notes or any other Loan Document. Each Credit Party (by their execution of the
applicable Loan Documents) also hereby grants to Agent, the Canadian Collateral
Agent and each of the other Lender Parties a security interest in and hereby
transfers, assigns, sets over, and conveys to the Agent, the Canadian Collateral
Agent and to each of the other Lender Parties, as security for payment of all
Obligations, all such deposits, funds or property of such Credit Party or
Indebtedness of the Agent, the Canadian Collateral Agent or any other Lender
Party to any such Credit Party. Should the right of the Agent, the Canadian
Collateral Agent or any other Lender Party to realize funds in any manner set
forth hereinabove be challenged and any application of such funds be reversed,
whether by court order or otherwise, the Lenders shall make restitution or
refund to the applicable Credit Parties pro rata in accordance with their
respective Commitment Percentages. Each Lender agrees to promptly notify the
Borrowers' Agent and the Agent after any such setoff and application by it or
any of its Affiliates, provided that the failure to give such notice will not
affect the validity of such setoff and application. The rights of the Agent, the
Canadian Collateral Agent and the other Lender Parties under this Section are in
addition to other rights and remedies (including without limitation other rights
of setoff) which the Agent, the Canadian Collateral Agent or the other Lender
Parties may have. This Section is subject to the terms and provisions of
Section 2.12 hereof.

        10.20    Waiver of Right to Jury Trial.    EXCEPT AS PROHIBITED BY
APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY TRANSACTIONS EVIDENCED THEREBY.

        10.21    Additional Provisions Regarding Collection of Receivables and
other Collateral.    

        (a)   Each Credit Party (by its execution of the applicable Loan
Documents) hereby designates and constitutes the Agent or the Agent's designee
(or the Canadian Collateral Agent or its designee, as applicable) as each Credit
Party's attorney-in-fact with power to

109

--------------------------------------------------------------------------------



endorse each such Credit Party's name upon any notes, acceptances, checks,
drafts, money orders or other evidence of payment of any Receivables or any
other Collateral that may come into its possession; to sign or endorse such
Credit Party's name on any invoice, bill of lading or other title or ownership
documents relating to any Receivables or Inventory, drafts against any customers
of any Credit Party, assignments and verifications of Receivables and, upon the
occurrence and during the continuance of any Event of Default, notices to
customers of any Credit Party; to send verifications of Receivables; and to
notify the U.S. Postal Service authorities to change the address for delivery of
mail addressed to any Credit Party to such address as the Agent (or the Canadian
Collateral Agent, as applicable) may designate at any time after the occurrence
of any Event of Default which is continuing. All acts of said attorney or
designee are hereby ratified and approved by each Credit Party (by its execution
of the applicable Loan Documents), and said attorneys or designee shall not be
liable for any acts of omission or commission, for any error of judgment or for
any mistake of fact or law, provided that the Agent or its designee (or the
Canadian Collateral Agent or its designee, as applicable) shall not be relieved
of liability to the extent it is determined by a final judicial decision that
its act, error or mistake constituted gross negligence or willful misconduct.
The power of attorney granted under this subparagraph is coupled with an
interest and is irrevocable until all of the Obligations are paid in full and
this Agreement and the Commitments are terminated.

        (b)   The Agent (or the Canadian Collateral Agent, as applicable),
without notice to or consent of any Credit Party, at any time after the
occurrence and during the continuation of an Event of Default: (i) may sue upon
or otherwise collect, extend the time of payment of, or compromise or settle for
cash, credit or otherwise upon any terms, any of the Receivables or any
instruments or insurance applicable thereto and/or release any account debtor
thereon; (ii) is authorized and empowered to accept or direct shipments of
Inventory and accept the return of the goods represented by any of the
Receivables; and (iii) shall have the right to receive, endorse, assign and/or
deliver in its name or the name of any Credit Party any and all checks, drafts
and other instruments for the payment of money relating to the Receivables, and
each Credit Party (by its execution of the applicable Loan Documents) hereby
waives notice of presentment, protest and non-payment of any instrument so
endorsed.

        (c)   Nothing herein contained shall be construed to constitute any
Credit Party as agent of the Agent or the Canadian Collateral Agent for any
purpose whatsoever, and neither the Agent nor the Canadian Collateral Agent
shall be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof (except to the extent it is determined by a
final judicial decision that the Agent's or a Lender's act or omission
constituted gross negligence of willful conduct). The Agent, the Canadian
Collateral Agent and the Lenders shall not, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof or for any damage
resulting therefrom (except to the extent it is determined by a final judicial
decision that the Agent's or such Lender's error, omission or delay constituted
gross negligence or willful misconduct). The Agent, the Canadian Collateral
Agent and the Lenders do not, by anything herein or in any assignment or
otherwise, assume any of any Credit Party's obligations under any contract or
agreement assigned to the Agent, the Canadian Collateral Agent or the Lender,
and the Agent, the Canadian Collateral Agent and the Lenders shall not be
responsible in any way for the performance by any Credit Party of any of the
terms and conditions thereof.

110

--------------------------------------------------------------------------------







        (d)   Upon the occurrence and during the continuation of any Event of
Default: (i) if any of the Receivables includes a charge for any tax payable to
any governmental tax authority, the Agent (or the Canadian Collateral Agent, as
applicable) is hereby authorized (but in no event obligated) in its discretion
to pay the amount thereof to the proper taxing authority for the account of any
Credit Party and to charge any Credit Party's account therefor; and (ii) the
Borrowers shall notify the Agent (or the Canadian Collateral Agent, as
applicable) if any Receivables include any tax due to any such taxing authority
and, in the absence of such notice, the Agent (or the Canadian Collateral Agent,
as applicable) shall have the right to retain the full proceeds of such
Receivables and shall not be liable for any taxes that may be due from any
Credit Party by reason of the sale and delivery creating such Receivables.

        (e)   Upon the occurrence and continuation of any Event of Default, the
Agent (or the Canadian Collateral Agent, as applicable) may at any time and from
time to time employ and maintain in the premises of any Credit Party a custodian
selected by the Agent (or the Canadian Collateral Agent, as applicable) who
shall have full authority to do all acts necessary to protect the Agent's, the
Canadian Collateral Agent's and the Lenders' interests and to report to the
Agent (or the Canadian Collateral Agent, as applicable) thereon. Each Credit
Party (by its execution of the applicable Loan Documents) hereby agrees to
cooperate with any such custodian and to do so whatever the Agent (or the
Canadian Collateral Agent, as applicable) may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Agent (or the Canadian
Collateral Agent, as applicable) by reason of the employment of the custodian
shall be added to the Obligations and may be charged to any Credit Party's
account.

        (f)    The Lenders hereby irrevocably authorize the Agent (or the
Canadian Collateral Agent, as applicable), at its option and in its discretion,
to release any Lien granted to or held by the Agent (or the Canadian Collateral
Agent, as applicable) upon any Collateral (i) upon termination of the Total
Commitment and payment in full in cash and satisfaction (or cash
collateralization pursuant to the terms of the Loan Documents) of all Loans, any
Letter of Credit Exposure Amount, and all other Obligations which have matured
and which the Agent (or the Canadian Collateral Agent, as applicable) has been
notified in writing are then due and payable; or (ii) constituting property
being sold or disposed of in the ordinary course of any Credit Party's business
and in compliance with the terms of this Agreement and the other Loan Documents
(with respect to which the Agent (or the Canadian Collateral Agent, as
applicable) may rely conclusively on any certificate of any Credit Party,
without further inquiry); or (iii) constituting property in which the Credit
Parties owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) if approved, authorized or ratified in writing by the
Lenders. Upon request by the Agent (or the Canadian Collateral Agent, as
applicable) at any time, the Lenders will confirm in writing the Agent's (or the
Canadian Collateral Agent's, as applicable) authority to release particular
types or items of Collateral pursuant to this Section 10.21(f).

        (g)   Without in any manner limiting the Agent's (or the Canadian
Collateral Agent's, as applicable) authority to act without any specific or
further authorization or consent by the Lenders (as set forth in
Section 10.21(f)), each Lender agrees to confirm in writing, upon request by the
Agent (or the Canadian Collateral Agent, as applicable), the authority to
release Collateral conferred upon the Agent (or the Canadian Collateral Agent,
as applicable) under Section 10.21(f). Upon receipt by the Agent (or the
Canadian Collateral Agent, as applicable) of confirmation from the Lenders of
its authority to release any particular item or types of Collateral, and upon
prior written request by any Credit Party, the Agent (or the Canadian Collateral
Agent, as applicable) shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens

111

--------------------------------------------------------------------------------






granted to the Agent (or the Canadian Collateral Agent, as applicable) for the
benefit of the Lenders upon such Collateral; provided, however, that (i) the
Agent (or the Canadian Collateral Agent, as applicable) shall not be required to
execute any such document on terms which, in the Agent's (or the Canadian
Collateral Agent's, as applicable) opinion, would expose the Agent (or the
Canadian Collateral Agent, as applicable) to liability or create any obligations
or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Credit Party in
respect of) all interests in the Collateral retained by any Credit Party.

        (h)   The Canadian Collateral Agent may from time to time appoint a
sub-agent pursuant to Section 9.1 (the "Designated Timber Agent") for the
purpose of facilitating sales, exchanges or other dispositions of Timberland
Properties permitted by Section 7.4(4)(v) and not otherwise prohibited hereby.
Any such Designated Timber Agent shall have the authority to act on behalf of
(and subject to the control of), the Canadian Collateral Agent pursuant to the
terms and conditions of Sections 10.21(f) and (g) to release any Lien granted to
or held by the Canadian Collateral Agent upon any Collateral sold, exchanged, or
otherwise disposed of pursuant to Section 7.4(4)(v). Subject to the terms and
conditions of Sections 10.21(f) and (g) and the other applicable terms and
conditions of the Loan Documents, the Agent, the Canadian Collateral Agent, and
any Designated Timber Agent shall act promptly upon any request from the
Borrowers' Agent (accompanied by a certificate referred to in
Section 10.21(f)(ii) and such information and documentation as may be reasonably
necessary to effect such release) to execute such documents as may be reasonably
necessary to release any Lien granted to or held by the Agent (or the Canadian
Collateral Agent, as applicable) upon any such Collateral pursuant to any such
sale, exchange, or disposition.

        10.22    Bank Product Obligations.    

        (a)   The term "Obligations," as defined and used in this Agreement,
includes all Obligations under all Bank Products of any Credit Party or any of
their Subsidiaries (collectively, "Related Obligations") to the Agent, JPMorgan,
the Canadian Collateral Agent, or any other Lender Party (each an "Obligee" and,
collectively, the "Obligees"). Accordingly, the benefit of the Loan Documents
and of the provisions of this Agreement relating to the Collateral shall extend
to and be available in respect of the Related Obligations solely on the
condition and understanding, as among the Agent and all Obligees, that (i) the
Related Obligations shall be entitled to the benefit of the Loan Documents and
the Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Agent (or the Canadian Collateral Agent,
as applicable) shall hold, and have the right and power to act with respect to,
any Guaranty and the Collateral on behalf of and as agent for the Obligees, but
the Agent and the Canadian Collateral Agent are otherwise acting solely as agent
for the Lenders and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any Obligee, (ii) all
matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Obligee under any separate
instrument or agreement or in respect of any Related Obligation, (iii) each
Obligee shall be bound by all actions taken or omitted, in accordance with the
provisions of this Agreement and the other Loan Documents, by the Agent, the
Canadian Collateral Agent and the Required Lenders, each of whom shall be
entitled to act at its sole discretion and exclusively in its own interest given
its own Commitments and its own interest in the Loans, Letter of Credit
Obligations and other Obligations to it arising under this Agreement or the
other Loan Documents,

112

--------------------------------------------------------------------------------



without any duty or liability to any other Obligee or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (iv) no Obligee (except the
Agents, the Canadian Collateral Agent and the Lenders, to the extent set forth
in this Agreement) shall have any right to be notified of, or to direct, require
or be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the Loan Documents and (v) no Obligee
shall exercise any right of setoff, banker's lien or similar right except to the
extent such right is exercised in compliance with Section 2.13.

        (b)   The Borrowers hereby irrevocably and unconditionally guarantee to
each of the Obligees the full and prompt payment and performance of any and all
Related Obligations to each Obligee. Such guaranty shall be an absolute,
continuing, irrevocable, and unconditional guaranty of payment and performance,
and not a guaranty of collection, and the Borrowers shall remain liable on its
obligations hereunder until the payment and performance in full of the Related
Obligations. No set-off, counterclaim, recoupment, reduction, or diminution of
any obligation, or any defense of any kind or nature which any Credit Party or
any of their Subsidiaries may have against any Obligee or any other party shall
be available to, or shall be asserted by, any Credit Party against any Obligee
or any subsequent holder of the Related Obligations or any part thereof or
against payment of the Related Obligations or any part thereof.

        (c)   If any Credit Party becomes liable for any obligations or
indebtedness owing by any Subsidiary of any Credit Party to any Obligee by
endorsement or otherwise, other than under this Section 10.22, such liability
shall not be in any manner impaired or affected hereby, and the rights of each
Obligee shall be cumulative of any and all other rights that any Obligee may
ever have against the Borrower.

        (d)   In the event of default by any Subsidiary of any Credit Party in
payment or performance of any of the Related Obligations, or any part thereof,
when any part of the Related Obligations becomes due, whether by its terms, by
acceleration, upon demand or otherwise, the Borrowers shall promptly pay the
amount due thereon to the applicable Obligee without notice or demand in dollars
and it shall not be necessary for any Obligee, in order to enforce such payment
by the Borrowers, first to institute suit or exhaust its remedies against any
Subsidiary of any Credit Party or any others liable on such Related Obligations,
or to enforce any rights against any collateral which shall ever have been given
to secure such Related Obligations. Notwithstanding anything to the contrary
contained in this Section 10.22, the Credit Parties hereby irrevocably
subordinate to the prior and defeasible payment in full of the Related
Obligations, any and all rights the Borrowers may now or hereafter have under
any agreement or at law or in equity (including, without limitation, any law
subrogating the Borrowers to the rights of any of the Obligees) to assert any
claim against or seek contribution, indemnification or any other form of
reimbursement from any Subsidiary of any Credit Party or any other party liable
for payment of any or all of the Related Obligations for any payment made by any
Borrower under or in connection with this Section 10.22 or otherwise.

        (e)   The Borrowers hereby agree that their obligations under this
Section 10.22 shall not be released, discharged, diminished, impaired, reduced,
or affected for any reason or by the occurrence of any event, including, without
limitation, one or more of the following events, whether or not with notice to
or the consent of any Borrower: (i) the taking or accepting of collateral as
security for any or all of the Related Obligations or the release, surrender,
exchange, or subordination of any collateral now or hereafter securing any or
all of the Related Obligations; (ii) any partial release of the liability of any
Borrower hereunder or any

113

--------------------------------------------------------------------------------






other Credit Party under the Loan Documents, or the full or partial release of
any other guarantor from liability for any or all of the Related Obligations;
(iii) any disability of any Credit Party or any of their Subsidiaries, or the
dissolution, insolvency, or bankruptcy of any Credit Party, any of their
Subsidiaries, any guarantor or any other party at any time liable for the
payment of any or all of the Related Obligations; (iv) any renewal, extension,
modification, waiver, amendment, or rearrangement of any or all of the Related
Obligations or any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Related Obligations; (v) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
any Obligee to any Credit Party, any of their Subsidiaries, or any other party
ever liable for any or all of the Related Obligations; (vi) any neglect, delay,
omission, failure, or refusal of any Obligee to take or prosecute any action for
the collection of any of the Related Obligations or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Related
Obligations; (vii) the unenforceability or invalidity of any or all of the
Related Obligations or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Related Obligations;
(viii) any payment by any Credit Party, any Subsidiary of any Credit Party or
any other party to any Obligee is held to constitute a preference under
applicable bankruptcy or insolvency law or if for any other reason any Obligee
is required to refund any payment or pay the amount thereof to someone else;
(ix) the settlement or compromise of any of the Related Obligations; (x) the
non-perfection of any security interest or lien securing any or all of the
Related Obligations; (xi) any impairment of any collateral securing any or all
of the Related Obligations; (xii) the failure of any Obligee to sell any
collateral securing any or all of the Related Obligations in a commercially
reasonable manner or as otherwise required by law; (xiii) any change in the
corporate existence, structure, or ownership of any Credit Party or any of their
Subsidiaries; or (xiv) any other circumstance which might otherwise constitute a
defense available to, or discharge of, any Credit Party or any of their
Subsidiaries.

        (f)    The Borrowers hereby waive promptness, diligence, notice of any
default under the Related Obligations, demand of payment, notice of acceptance
of this Agreement, presentment, notice of protest, notice of dishonor, notice of
the incurring by any Subsidiary of any Credit Party of additional obligations or
indebtedness, and all other notices and demands with respect to the Related
Obligations and this Agreement.

        10.23    Construction.    The Borrowers, each other Credit Party, the
Agent, the Canadian Collateral Agent and each Bank acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the parties hereto.

        10.24    Joint and Several Obligations.    Notwithstanding anything to
the contrary contained herein or in any other Loan Documents (but giving effect
to Section 1.4(a)), the Borrowers acknowledge that they and the Guarantors are
jointly and severally responsible for their respective agreements, covenants,
representations, warranties and obligations contained and set forth in this
Agreement or in any other Loan Document to which the applicable Party is a
party.

        10.25    USA Patriot Act.    Each Lender hereby notifies the Credit
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.

114

--------------------------------------------------------------------------------






        10.26    Judgment.    The specification under the Loan Documents of
Dollars and payment in New York City is of the essence. The Credit Parties'
obligations hereunder and under the other Loan Documents to make payments in
Dollars (the "Obligation Currency") shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Lender Parties of the
full amount of the Obligation Currency expressed to be payable to the Lender
Parties under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment in any court, it is necessary to convert into or
from any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the "Judgment Currency") an amount due in the
Obligation Currency, the rate of exchange used shall be that at which the Lender
Parties could, in accordance with normal banking procedures, purchase Dollars
with the Judgment Currency on the Business Day preceding that on which final
judgment is given. The obligation of the Credit Parties in respect of any such
sum due from it to the Lender Parties hereunder shall, notwithstanding any
judgment in such Judgment Currency, be discharged only to the extent that, on
the Business Day immediately following the date on which the Lender Parties
receive any sum adjudged to be so due in the Judgment Currency, the Lender
Parties may, in accordance with normal banking procedures, purchase Dollars with
the Judgment Currency. If the Dollars so purchased are less than the sum
originally due to the Lender Parties in Dollars, the Credit Parties agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Lender Parties against such loss, and if the Dollars so purchased exceed the sum
originally due to the Lender Parties in Dollars, the Lender Parties agree to
remit to the Credit Parties such excess.

        10.27    Jurisdiction; Service of Process.    Each Credit Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Lender Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Credit Party or its properties in the courts of any
jurisdiction. Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.2. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

(Signature Pages Follow)

115

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

    NEENAH PAPER, INC.,
as a Borrower
 
 
By:
 
/s/  SEAN T. ERWIN      

--------------------------------------------------------------------------------

    Name:   Sean T. Erwin

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
Address for Notices:
3460 Preston Ridge Road, Suite 600
Alpharetta, Georgia 30005
Attention: General Counsel
Facsimile: 678-518-3283
 
 
With a copy to:
Sidley Austin Brown & Wood LLP
Bank One Plaza
10 South Dearborn Street
Chicago, Illinois 60603
Attention: James R. Looman
Facsimile: 312-853-7036
 
 
NEENAH PAPER MICHIGAN, INC.,
as a Borrower
 
 
By:
 
/s/  SEAN T. ERWIN      

--------------------------------------------------------------------------------

    Name:   Sean T. Erwin

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
NEENAH PAPER SALES, INC.,
as a Borrower
 
 
By:
 
/s/  SEAN T. ERWIN      

--------------------------------------------------------------------------------

    Name:   Sean T. Erwin

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
NEENAH PAPER COMPANY OF CANADA,
as a Guarantor
 
 
By:
 
/s/  SEAN T. ERWIN      

--------------------------------------------------------------------------------

    Name:   Sean T. Erwin

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 
JPMORGAN CHASE BANK, N.A.,
as a Lender, as Agent and as Swingline Lender
 
 
By:
 
/s/  J. RICHARD HAWK      

--------------------------------------------------------------------------------

    Name:   J. Richard Hawk

--------------------------------------------------------------------------------

    Title:   Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
2200 Ross Avenue, 3rd Floor
Dallas, Texas 75201
Attention: J. Richard Hawk
Facsimile: 214-965-4731
 
 
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, Illinois 60606
Attention: Seth E. Jacobson
Facsimile: 312-407-0411
 
 
Domestic Lending Office:
2200 Ross Avenue, 3rd Floor
Dallas, Texas 75201
 
 
JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH,
as Canadian Collateral Agent
 
 
By:
 
/s/  CHRISTINE W. CHAN      

--------------------------------------------------------------------------------

    Name:   Christine W. Chan

--------------------------------------------------------------------------------

    Title:   Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
c/o JPMorgan Chase Bank, N.A., as Agent
2200 Ross Avenue, 3rd Floor
Dallas, Texas 75201
Attention: J. Richard Hawk
Facsimile: 214-965-4731
 
 
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, Illinois 60606
Attention: Seth E. Jacobson
Facsimile: 312-407-0411          

--------------------------------------------------------------------------------




 
 
CITICORP USA, INC.
as a Lender
 
 
By:
 
/s/  DAVID JAFFE      

--------------------------------------------------------------------------------

    Name:   David Jaffe

--------------------------------------------------------------------------------

    Title:   Director/Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
388 Greenwich Street
New York, New York 10013
Attention: David Jaffe
Facsimile: 212-816-2613
 
 
GOLDMAN SACHS CREDIT PARTNERS LP,
as a Lender
 
 
By:
 
/s/  STEVE HICKEY      

--------------------------------------------------------------------------------

    Name:   Steve Hickey

--------------------------------------------------------------------------------

    Title:   Authorized Signatory

--------------------------------------------------------------------------------


 
 
Address for Notices:
30 Hudson Street
Jersey City, New Jersey 07302
Attention: Pedro Ramirez
Facsimile: 212-428-1622

--------------------------------------------------------------------------------





QuickLinks


Index to Credit Agreement
SCHEDULES AND EXHIBITS
